Exhibit 10.1
EXECUTION COPY
 
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
Dated as of March 24, 2011
among
WESTERN GAS PARTNERS, LP,
As the Borrower,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
As Administrative Agent,
DNB NOR BANK ASA,
As Syndication Agent,
BANK OF MONTREAL,
COMERICA BANK
and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
As Documentation Agents
and
THE LENDERS SIGNATORY HERETO
 
WELLS FARGO SECURITIES, LLC
DNB NOR MARKETS, INC.
Co-Lead Arrangers and Bookrunners
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
 
       
Section 1.01 Defined Terms
    1  
Section 1.02 Use of Defined Terms
    18  
Section 1.03 Accounting Terms
    18  
Section 1.04 Interpretation
    18  
 
       
ARTICLE II
AMOUNT AND TERMS OF LOANS
 
       
Section 2.01 Loans
    19  
Section 2.02 Repayment of Loans; Evidence of Debt
    19  
Section 2.03 Procedure for Borrowing
    20  
Section 2.04 Facility Fees and LC Fees
    21  
Section 2.05 Letters of Credit
    21  
Section 2.06 Reduction or Termination of Commitments
    26  
Section 2.07 Optional Prepayments
    26  
Section 2.08 Mandatory Prepayments
    27  
Section 2.09 Commitment Increases
    27  
Section 2.10 Interest
    29  
Section 2.11 Computation of Interest and Fees
    30  
Section 2.12 Funding of Borrowings
    31  
Section 2.13 Pro Rata Treatment and Payments
    31  
Section 2.14 Increased Cost of Loans
    33  
Section 2.15 Illegality
    35  
Section 2.16 Taxes
    35  
Section 2.17 Substitute Loan Basis
    38  
Section 2.18 Certain Prepayments or Continuations
    38  
Section 2.19 Certain Notices
    38  
Section 2.20 Minimum Amounts of Eurodollar Borrowings
    39  
Section 2.21 Break Funding Payments
    39  
Section 2.22 Swingline Loans
    39  
Section 2.23 Defaulting Lenders
    41  
 
       
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
       
Section 3.01 Representations of the Borrower
    43  
 
       
ARTICLE IV
AFFIRMATIVE COVENANTS
 
       
Section 4.01 Financial Statements and Other Information
    45  
Section 4.02 Notices of Material Events
    46  

i



--------------------------------------------------------------------------------



 



              Page  
Section 4.03 Compliance with Laws
    47  
Section 4.04 Use of Proceeds
    47  
Section 4.05 Maintenance of Property; Insurance
    47  
Section 4.06 Additional Guarantors
    47  
Section 4.07 Books and Records; Inspections
    48  
Section 4.08 Payment of Obligations
    48  
Section 4.09 Material Contracts
    48  
 
       
ARTICLE V
FINANCIAL COVENANTS
 
       
Section 5.01 Consolidated Leverage Ratio
    48  
Section 5.02 Consolidated Interest Coverage Ratio
    48  
 
       
ARTICLE VI
NEGATIVE COVENANTS
 
       
Section 6.01 Nature of Business
    49  
Section 6.02 Liens
    49  
Section 6.03 Dispositions
    51  
Section 6.04 Transactions with Affiliates
    51  
Section 6.05 Indebtedness
    52  
Section 6.06 Investments
    53  
Section 6.07 Restricted Payments
    54  
Section 6.08 Intercompany Payments
    54  
Section 6.09 Limitations on Sales and Leasebacks
    55  
Section 6.10 Fundamental Changes
    55  
Section 6.11 Negative Pledge Agreements
    55  
 
       
ARTICLE VII
CONDITIONS OF LENDING
 
       
Section 7.01 Conditions Precedent to Effectiveness
    56  
Section 7.02 Conditions Precedent to Loans
    57  
 
       
ARTICLE VIII
EVENTS OF DEFAULT
 
       
Section 8.01 Events of Default
    57  
 
       
ARTICLE IX
THE AGENTS
 
       
Section 9.01 Powers
    59  
Section 9.02 Agent’s Reliance, Etc.
    60  
Section 9.03 No Responsibility for Recitals, Etc.
    60  
Section 9.04 Right to Indemnity
    60  
Section 9.05 Action on Instructions of Lenders
    60  
Section 9.06 Employment of Agents
    61  
Section 9.07 Reliance on Documents
    61  

ii



--------------------------------------------------------------------------------



 



              Page  
Section 9.08 Rights as a Lender
    61  
Section 9.09 Non-Reliance on Agents or other Lenders
    61  
Section 9.10 Events of Default
    61  
Section 9.11 Successor Agent
    62  
Section 9.12 Arrangers and Other Agents
    62  
 
       
ARTICLE X
MISCELLANEOUS
 
       
Section 10.01 Notices
    62  
Section 10.02 Waivers; Amendments
    63  
Section 10.03 Expenses; Indemnity; Damage Waiver
    64  
Section 10.04 Successors and Assigns
    65  
Section 10.05 Survival
    68  
Section 10.06 Counterparts; Integration; Effectiveness
    68  
Section 10.07 Severability
    69  
Section 10.08 Right of Setoff
    69  
Section 10.09 Governing Law; Jurisdiction; Consent to Service of Process
    69  
Section 10.10 WAIVER OF JURY TRIAL
    70  
Section 10.11 Headings
    70  
Section 10.12 Confidentiality
    70  
Section 10.13 Termination and Substitution of Lender
    71  
Section 10.14 USA Patriot Act Notice
    72  
Section 10.15 Amendment and Restatement
    72  

Annexes, Schedules and Exhibits:

     
Annex I
  (List of Commitments)
 
   
Schedule I
  (Pricing Schedule)
Schedule II
  (Subsidiaries)
Schedule III
  (Swingline Loan Rate Calculation)
Schedule IV
  (Affiliate Agreements)
 
   
Exhibit A
  (Form of Note)
Exhibit B
  (Assignment and Assumption)
Exhibit C
  (Form of Notice of Commitment Increase)
Exhibit D
  (Form of Guaranty Agreement)

iii



--------------------------------------------------------------------------------



 



     This AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT is made as of
March 24, 2011 (the “Effective Date”), by and among WESTERN GAS PARTNERS, LP, a
limited partnership organized under the laws of the State of Delaware (the
“Borrower”), WELLS FARGO BANK, NATIONAL ASSOCIATION, individually and as
Administrative Agent (herein, together with its successors in such capacity, the
“Administrative Agent”), DNB NOR BANK ASA, as Syndication Agent (herein,
together with its successors and assigns, the “Syndication Agent”), BANK OF
MONTREAL, COMERICA BANK and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as
Documentation Agents (herein, together with their successors and assigns, each a
“Documentation Agent”), and each of the Lenders that is a signatory hereto or
which becomes a signatory hereto pursuant to Section 10.04 (individually,
together with its successors and assigns, a “Lender” and collectively, the
“Lenders”).
     WHEREAS, the Borrower, certain of the Lenders, the Administrative Agent and
the other parties thereto entered into the Existing Revolving Credit Agreement
(as defined below); and
     WHEREAS, the Borrower has requested and the Lenders have consented to the
amendment and restatement of the Existing Revolving Credit Agreement, and the
renewal and extension of all obligations and Indebtedness thereunder.
     NOW THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereto agree that the Existing Revolving Credit
Agreement is amended and restated as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     Section 1.01 Defined Terms. As used in this Agreement, and unless the
context otherwise requires, the following terms shall have the meanings set out
respectively after each:
     “Acquired Indebtedness” — (i) with respect to any Person that becomes a
Subsidiary after the Effective Date as the result of a Permitted Acquisition,
Indebtedness of such Person and its Subsidiaries (including, for the avoidance
of doubt, Indebtedness incurred in the ordinary course of such Person’s business
to acquire assets used or useful in its business) existing at the time such
Person becomes a Subsidiary that was not incurred in connection with, or in
contemplation of, such Person becoming a Subsidiary and (ii) with respect to the
Borrower or any Subsidiary, any Indebtedness of a Person (including, for the
avoidance of doubt, Indebtedness incurred in the ordinary course of such
Person’s business to acquire assets used or useful in its business), other than
the Borrower or a Subsidiary, existing at the time such Person is merged with or
into the Borrower or a Subsidiary, or Indebtedness expressly assumed by the
Borrower or any Subsidiary in connection with the acquisition of an asset or
assets from such Person, which Indebtedness was not, in any case, incurred by
such other Person in connection with, or in contemplation of, such merger or
acquisition.
     “Acquisition” — the acquisition by any Person, in a single transaction or
in a series of related transactions, of property or assets (other than capital
expenditures in the ordinary course of business) of, or of a business unit or
division of, another Person or at least a majority of the

1



--------------------------------------------------------------------------------



 



Equity Interests having ordinary voting power for the election of directors,
managing general partners or the equivalent of another Person, in each case
whether or not involving a merger or consolidation with such other Person and
whether for cash, property, services, assumption of Indebtedness, securities or
otherwise.
     “Administrative Agent” — as defined in the preamble hereof.
     “Administrative Questionnaire” — an Administrative Questionnaire in a form
supplied by the Administrative Agent.
     “Affected Loans” — as defined in Section 2.18.
     “Affiliate” — with respect to any Person, another Person that directly or
indirectly (through one or more intermediaries) Controls or is Controlled by or
is under common Control with the Person specified.
     “Agents” — each of the Administrative Agent, the Syndication Agent and the
Documentation Agents.
     “Agreement” — this Amended and Restated Revolving Credit Agreement, as the
same may from time to time be amended, modified, supplemented or restated.
     “Alternate Base Rate” — for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%, and (c) the LIBO Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the LIBO Rate,
respectively.
     “Alternate Base Rate Loans” — Revolving Loans hereunder at all times when
they bear interest at a rate based upon the Alternate Base Rate.
     “Anadarko” — Anadarko Petroleum Corporation, a Delaware corporation.
     “Applicable Percentage” — with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments of
all Lenders have terminated or expired, the Applicable Percentages shall be
determined based upon such Lender’s percentage of outstanding Revolving Loans
and LC Exposure.
     “Assignment and Assumption” — an assignment and assumption entered into by
a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.04), and accepted by the Administrative Agent, in the
form of Exhibit B or any other form approved by the Administrative Agent.
     “Available Cash” — the meaning ascribed to such term in the Partnership
Agreement as in effect on the Effective Date, with such amendments thereto as
agreed to by the Majority Lenders.

2



--------------------------------------------------------------------------------



 



     “Bankruptcy Laws” — Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time and any similar other applicable law
or statute in any other jurisdiction as amended from time to time.
     “Base Rate Margin” — a rate per annum determined in accordance with the
Pricing Schedule.
     “Board” — the Board of Governors of the Federal Reserve System.
     “Board of Directors” — with respect to a Person, the board of directors or
other governing body of such Person.
     “Borrower” — Western Gas Partners, LP, a Delaware limited partnership or
permitted successor and assigns under Section 10.04.
     “Borrowing” — (a) Loans of the same Type, made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect or (b) a Swingline Loan.
     “Borrowing Date” — each Business Day specified in a notice pursuant to
Section 2.03 as a date on which the Borrower requests (or is deemed to have
requested) the Lenders to make Loans.
     “Borrowing Request” — a request by the Borrower for a Borrowing in
accordance with Section 2.03.
     “Business Day” — any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City, New York are authorized or required by
law to remain closed; provided that when used in connection with a Eurodollar
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in Dollar deposits in the London interbank market.
     “Capital Lease” — as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in accordance
with GAAP, is required to be accounted for as a capital lease on the balance
sheet of that Person.
     “Cash Equivalents” — as at any date, (a) securities guaranteed or insured
by the United States or any agency or instrumentality thereof (provided that the
full faith and credit of the United States is pledged in support thereof) having
maturities of not more than twelve months from the date of acquisition,
(b) Dollar denominated time deposits and certificates of deposit of (i) any
Lender, (ii) any domestic commercial bank of recognized standing having capital
and surplus in excess of $500,000,000 or (iii) any bank whose short-term
commercial paper rating from S&P is at least A-1 or the equivalent thereof or
from Moody’s is at least P-1 or the equivalent thereof (any such bank being an
“Approved Bank”), in each case with maturities of not more than 270 days from
the date of acquisition, (c) commercial paper and variable or fixed rate notes
issued by any Approved Bank (or by the parent company thereof) or any variable
rate notes issued by, or guaranteed by, any domestic corporation rated A-1 (or
the equivalent thereof) or better by S&P or P-1 (or the equivalent thereof) or
better by Moody’s and maturing within six

3



--------------------------------------------------------------------------------



 



months of the date of acquisition, (d) repurchase agreements entered into by any
Person with a bank or trust company (including any of the Lenders) or recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed by the United States in which
such Person shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market value
of at least 100% of the amount of the repurchase obligations and
(e) Investments, classified in accordance with GAAP as current assets, in money
market investment programs registered under the Investment Company Act of 1940
which are administered by reputable financial institutions having capital of at
least $500,000,000 or having portfolio assets of at least $5,000,000,000 and the
portfolios of which are comprised primarily of Investments of the character
described in the foregoing subdivisions (a) through (d).
     “Change in Law” — any change in any applicable law, treaty or governmental
regulation after the date of this Agreement, or in the interpretation or
application thereof after the date of this Agreement, or compliance by any
Lender or the Issuing Bank with any request or directive (whether or not having
the force of law) from any central bank or other Governmental Authority made or
issued after the date of this Agreement; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.
     “Change of Control” — (a) Anadarko shall cease to own, directly or
indirectly, 51% of the voting ownership interest of the General Partner, or
(b) the General Partner shall cease to either be or control the sole general
partner of the Borrower.
     “Chipeta” — Chipeta Processing LLC.
     “CI Lender” — as defined in the definition of “Notice of Commitment
Increase.”
     “Code” — the Internal Revenue Code of 1986, as amended from time to time.
     “Commission” — the Securities and Exchange Commission, as from time to time
constituted, created under the Securities Exchange Act of 1934, or, if at any
time after the execution of this Agreement such Commission is not existing and
performing the duties now assigned to it, then the body performing such duties
at such time.
     “Commitment” — with respect to each Lender, the total aggregate commitment
of such Lender to make Revolving Loans pursuant to Section 2.01 and to acquire
participations in Letters of Credit and Swingline Loans pursuant to Section 2.05
and Section 2.22, as such commitment may be (a) reduced from time to time
pursuant to Section 2.06, (b) reduced or increased (with such Lender’s consent)
from time to time (i) pursuant to Section 2.09 and (ii) pursuant to assignments
by or to such Lender pursuant to Section 10.04, (c) reduced or terminated
pursuant to Section 10.13, or (d) terminated pursuant to ARTICLE VIII. The
initial

4



--------------------------------------------------------------------------------



 



amount of each Lender’s Commitment is set forth on Annex I, or in the Assignment
and Assumption pursuant to which such Lender shall have assumed its Commitment,
as applicable. The initial aggregate amount of the Commitments is $800,000,000.
     “Commitment Increase” — as defined in Section 2.09(a).
     “Commitment Increase Effective Date” — as defined in Section 2.09(a).
     “Consolidated EBITDA” — for any period, an amount equal to Consolidated Net
Income for such period plus, to the extent deducted in determining Consolidated
Net Income for such period, the aggregate amount of (a) taxes based on or
measured by income, (b) Consolidated Interest Expense and (c) depreciation and
amortization expenses; provided that, at the Borrower’s option, and subject to
the approval of the Administrative Agent (such approval not to be unreasonably
withheld or delayed), Consolidated EBITDA shall be calculated by giving effect
to Material Project EBITDA Adjustments.
     “Consolidated Indebtedness” — at any time, the Indebtedness of the Borrower
and its Subsidiaries, determined on a consolidated basis as of such time in
accordance with GAAP.
     “Consolidated Interest Coverage Ratio” — as of the last day of each fiscal
quarter of the Borrower, the ratio of (a) Consolidated EBITDA for the period of
four consecutive fiscal quarters ending on such day to (b) Consolidated Interest
Expense for the period of four consecutive fiscal quarters ending on such day.
     “Consolidated Interest Expense” — for any period, the sum (determined
without duplication) of the aggregate gross interest expense (excluding, for the
avoidance of doubt, any interest income) of the Borrower and its Subsidiaries
for such period, including to the extent included in interest expense under
GAAP: (a) amortization of debt discount and (b) capitalized interest.
     “Consolidated Leverage Ratio” — as of the last day of each fiscal quarter
of the Borrower, the ratio of (a) Consolidated Indebtedness on such day to
(b) Consolidated EBITDA for the period of four consecutive fiscal quarters
ending on such day.
     “Consolidated Net Income” — for any period, the net income of the Borrower
and its Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP; provided that: (A) Consolidated Net Income shall not
include (i) extraordinary gains or extraordinary losses, (ii) net gains and
losses in respect of disposition of assets other than in the ordinary course of
business, (iii) gains or losses attributable to write-ups or write-downs of
assets including unrealized gains or losses with respect to hedging and
derivative activities, (iv) gains or losses attributable to any Joint Venture or
Non-Wholly Owned Subsidiary, unless such gains are actually distributed to the
Borrower or its Subsidiaries in cash and (v) the cumulative effect of a change
in accounting principles, all as reported in the Borrower’s consolidated
statement(s) of income for the relevant period(s) prepared in accordance with
GAAP; and (B) if the Borrower or any Subsidiary shall acquire or dispose of any
property during such period, then Consolidated Net Income shall be calculated
after giving pro forma effect to such acquisition or disposition, as if such
acquisition or disposition had occurred on the first day of such period.

5



--------------------------------------------------------------------------------



 



     “Consolidated Net Tangible Assets” — as of any date of determination, the
total amount of assets of the Borrower and its Subsidiaries determined on a
consolidated basis after deducting therefrom the value (net of any applicable
reserves) of all current liabilities (excluding (i) any current liabilities that
by their terms are extendable or renewable at the option of the obligor thereon
to a time more than 12 months after the time as of which the amount thereof is
being computed, and (ii) current maturities of long-term debt), goodwill, trade
names, trademarks, patents and other like intangible net assets, all as set
forth, or on a pro forma basis would be set forth, on the consolidated balance
sheet of the Borrower and its Subsidiaries for the most recently completed
fiscal quarter, in accordance with GAAP.
     “Control” — the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract, or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Credit Exposure” — LC Exposure, Revolving Credit Exposure, Swingline
Exposure, or any thereof.
     “Default” — an event which with the giving of notice or the passage of
time, or both, would constitute an Event of Default.
     “Defaulting Lender” — any Lender that that (a) (i) has failed to fund any
portion of its Loans or participations in Letters of Credit or Swingline Loans
required to be funded by it hereunder within one Business Day of the date
required to be funded by it hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable Event of
Default, shall be specifically identified in such writing) has not been
satisfied, (ii) has otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless such amount is the subject of a good
faith dispute, (iii) has notified the Borrower, the Administrative Agent or any
other Lender in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement to the
effect that it does not intend to comply or has failed to comply with its
funding obligations under this Agreement or (iv) has, or has a direct or
indirect parent company that has, (A) been adjudicated as, or determined by any
Governmental Authority as having regulatory authority over such Person or its
assets to be, insolvent or (B) become the subject of a bankruptcy, receivership,
insolvency or comparable proceeding or has had a receiver, conservator, trustee
or custodian appointed for it or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment; provided, that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in such Lender or
a parent company thereof by a Governmental Authority or instrumentality thereof,
or (b) assigns or transfers all or a part of its rights hereunder without the
prior written consent of the Borrower, unless such assignment or transfer is
made without the consent of the Borrower pursuant to Section 10.04(b)(i)(A).
     “Disposition” or “Dispose” — the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
the Borrower or any

6



--------------------------------------------------------------------------------



 



Subsidiary (including the Equity Interests of any Subsidiary), including any
sale, assignment, transfer or other disposal, with or without recourse, of any
notes or accounts receivable or any rights and claims associated therewith.
     “Documentation Agent” — as defined in the preamble hereof.
     “Domestic Lending Office” — initially, the office of a Lender designated as
such in its Administrative Questionnaire, and thereafter such other office of
such Lender, if any, of which such Lender shall have most recently notified the
Administrative Agent and the Borrower in writing.
     “Effective Date” — as defined in the preamble.
     “Environmental Laws” — to the extent relating to exposure to hazardous or
toxic substances or materials, any applicable and legally enforceable
requirement of any Governmental Authority pertaining to (a) the protection of
human health, safety, and the indoor or outdoor environment, (b) the
conservation, management, or use of natural resources and wildlife, (c) the
protection or use of surface water and groundwater, (d) the management,
manufacture, possession, presence, use, generation, transportation, treatment,
storage, disposal, release, threatened release, abatement, removal, remediation
or handling of, or exposure to, any hazardous or toxic substance or material or
(e) pollution (including any release to land surface water and groundwater) and
includes, without limitation, the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended by the Superfund Amendments
and Reauthorization Act of 1986, 42 USC 9601 et seq., Solid Waste Disposal Act,
as amended by the Resource Conservation and Recovery Act of 1976 and Hazardous
and Solid Waste Amendment of 1984, 42 USC 6901 et seq., Federal Water Pollution
Control Act, as amended by the Clean Water Act of 1977, 33 USC 1251 et seq.,
Clean Air Act, as amended, 42 USC 7401 et seq., Toxic Substances Control Act of
1976, 15 USC 2601 et seq., Hazardous Materials Transportation Law, 49 USC App.
1501 et seq., Occupational Safety and Health Act of 1970, as amended, 29 USC 651
et seq., Oil Pollution Act of 1990, 33 USC 2701 et seq., Emergency Planning and
Community Right to Know Act of 1986, 42 USC 11001 et seq., National
Environmental Policy Act of 1969, 42 USC 4321 et seq., Safe Drinking Water Act
of 1974, as amended, 42 USC 300(f) et seq., any analogous implementing or
successor law, and any amendment, rule, regulation, order, or directive issued
thereunder.
     “Equity Interests” — shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.
     “ERISA” — the Employee Retirement Income Security Act of 1974, as amended
from time to time.
     “ERISA Affiliate” — any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

7



--------------------------------------------------------------------------------



 



     “ERISA Event” — (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) the withdrawal of the
Borrower, a Subsidiary or any ERISA Affiliate from a Plan during a plan year in
which it was a “substantial employer” as defined in Section 4001(a)(2) of ERISA,
(c) the failure of a Plan to meet the minimum funding standards under Section
412 of the Code or Section 302 of ERISA (determined without regard to Section
412(c) of the Code or Section 302(c) of ERISA), (d) the incurrence by the
Borrower, any Subsidiary or any of ERISA Affiliate of any liability under Title
IV of ERISA with respect to the termination of any Plan, (e) the receipt by the
Borrower, a Subsidiary or any ERISA Affiliate from the Pension Benefit Guaranty
Corporation or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan,
(f) the incurrence by the Borrower, a Subsidiary or any ERISA Affiliate of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan, (g) the failure of a Plan to satisfy the requirements of
Section 401(a)(29) of the Code, Section 436 of the Code or Section 206(g) of
ERISA, or (h) the receipt by the Borrower, a Subsidiary or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from the Borrower, a
Subsidiary or any ERISA Affiliate of any notice, concerning the imposition of
withdrawal liability under Section 4202 of ERISA, or a determination that a
Multiemployer Plan is, or is expected to be, “insolvent,” in “reorganization,”
in “endangered status,” or in “critical status” (within the meaning assigned to
such terms under ERISA).
     “Eurodollar Lending Office” — initially, the office of a Lender designated
as such in its Administrative Questionnaire, and thereafter such other office of
such Lender, if any, of which such Lender shall have most recently notified the
Administrative Agent and the Borrower in writing.
     “Eurodollar Loan” — a Loan denominated in Dollars that bears interest at a
rate based upon the LIBO Rate.
     “Eurodollar Margin” — a rate per annum determined in accordance with the
Pricing Schedule.
     “Event of Default” — any of the events of default set forth in ARTICLE
VIII.
     “Excess Commitment” — as defined in Section 10.13.
     “Excluded Taxes” — with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) the net income or “taxable margin” (within the
meaning of the Texas Franchise Tax) of such Administrative Agent, Lender,
Issuing Bank or other recipient by the United States or any political
subdivision thereof, or by the jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located, (b) any
branch profits taxes imposed by the United States, or any similar tax imposed by
any other jurisdiction in which the Borrower is located, (c) in the case of a
Foreign Lender, any withholding tax that is imposed in respect of amounts
payable by the Borrower by the United States of America or by any other
jurisdiction in which such Lender is organized, has its

8



--------------------------------------------------------------------------------



 



principal office or its applicable lending office on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office) or is attributable to such Foreign Lender’s
failure to comply with Section 2.16(e) except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding tax pursuant to Section 2.16(e),
(d) in the case of a Lender other than a Foreign Lender, any backup withholding
that is imposed in respect of amounts payable by the Borrower by the United
States of America that is attributable to such Lender’s failure to comply with
Section 2.16(e), and (e) any withholding Taxes imposed under FATCA.
     “Existing Revolving Credit Agreement” — the Revolving Credit Agreement,
dated as of October 29, 2009, among the Borrower, Wells Fargo Bank, National
Association, as Administrative Agent, Bank of America, N.A. and DnB NOR Bank
ASA, New York Branch, as Syndication Agents, The Bank of Nova Scotia and BNP
Paribas, as Documentation Agents, and the lenders parties thereto, as amended by
the First Amendment to Revolving Credit Agreement, dated as of May 5, 2010,
among the Borrower, Wells Fargo Bank, National Association, as Administrative
Agent, and the lenders parties thereto.
     “Existing Term Loan Agreement” — the Term Loan Agreement, dated as of
August 2, 2010, among the Borrower, Wells Fargo Bank, National Association, as
Administrative Agent, DnB NOR Bank ASA, New York Branch, as Syndication Agent,
U.S. Bank National Association, as Documentation Agent, and the lenders parties
thereto.
     “Extension of Credit” — the making of any Loan or the issuance of any
Letter of Credit.
     “Facility Fee” — as defined in Section 2.04(a).
     “Facility Fee Rate” — a rate per annum determined daily in accordance with
the Pricing Schedule.
     “FATCA” — Sections 1471 through 1474 of the Code and any current or future
regulations or official interpretations thereof.
     “Federal Funds Effective Rate” — for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight US
Federal funds transactions with members of the US Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
     “Financial Officer” — the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower or any other officer or
employee that any of the foregoing may, in accordance with the Borrower’s
customary business practices, designate to act as a Financial Officer by notice
to the Administrative Agent in accordance with this Agreement.

9



--------------------------------------------------------------------------------



 



     “Fitch” — Fitch, Inc., and any successor thereto that is a nationally
recognized rating agency.
     “Foreign Lender” — any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     “GAAP” — generally accepted accounting principles in the United States of
America, as in effect from time to time.
     “General Partner” — Western Gas Holdings, LLC, a Delaware limited liability
company.
     “Governmental Authority” — the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
     “Guarantor” — each of the Subsidiaries of the Borrower listed on
Schedule II other than Chipeta, and (b) each other Wholly Owned Subsidiary of
the Borrower that guarantees the Loans pursuant to Section 4.06.
     “Guaranty Agreement” — the Guaranty Agreement dated as of even date
herewith by the Guarantors, in favor of the Administrative Agent for the benefit
of the Lenders, any Lender or Affiliate of a Lender party to a Lender Hedging
Agreement or a Treasury Management Agreement.
     “Indebtedness” — any indebtedness which (a) is for money borrowed,
(b) represents the deferred purchase price of property or assets purchased,
except trade accounts payable in the ordinary course of business, (c) is in
respect of a capitalized lease or (d) is in respect of a guarantee of any of the
foregoing obligations of another Person.
     “Indemnified Taxes” — Taxes other than Excluded Taxes.
     “Indemnitee” — as defined in Section 10.03(b).
     “Information” — as defined in Section 10.12.
     “Information Memorandum” — the Executive Summary dated March 2011 relating
to the Borrower and the Transactions.
     “Interest Election Request” — as defined in Section 2.10(c).
     “Interest Payment Date” — (a) as to any Alternate Base Rate Loan (other
than the Swingline Loans and except as provided in Section 2.18), the end of any
calendar quarter with respect thereto and, as to any Lender, the Maturity Date
for such Lender, (b) as to any Eurodollar

10



--------------------------------------------------------------------------------



 



Loan (other than the Swingline Loans), the last day of the Interest Period with
respect thereto, and, for Interest Periods longer than 3 months, each date which
is 3 months, or a whole multiple thereof, from the first day of such Interest
Period and (c) as to any Swingline Loan, the day such Swingline Loan is paid.
     “Interest Period” — with respect to any Eurodollar Loan, (i) initially, the
period commencing on the Borrowing Date or continuation date, as the case may
be, with respect to such Eurodollar Loan and ending 2 weeks or 1, 2, 3, 6 or, to
the extent funds are available, as determined by the Administrative Agent, 9 or
12 months thereafter, as selected by the Borrower in its Borrowing Request or
Interest Election Request, as the case may be, given with respect thereto, and
(ii) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending 2 weeks or 1, 2,
3, 6 or, to the extent funds are available, as determined by the Administrative
Agent, 9 or 12 months thereafter, as selected by the Borrower by irrevocable
notice to the Administrative Agent not less than two Business Days prior to the
last day of the then current Interest Period with respect thereto; provided that
(A) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day,
and (B) any Interest Period (other than a 2 week Interest Period) that commences
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.
     “Investment” — with respect to any Person, (a) any purchase or other
acquisition by such Person of (i) any Equity Interest issued by, (ii) a
beneficial interest in any Equity Interest issued by, or (iii) any other equity
ownership interest in, any other Person, (b) any purchase by that Person of all
or a significant part of the assets of a business conducted by another Person,
(c) any loan, advance (other than deposits with financial institutions available
for withdrawal on demand, prepaid expenses, accounts receivable and similar
items made or incurred in the ordinary course of business as presently
conducted), or capital contribution by that Person to any other Person,
including all Indebtedness of any other Person to that Person arising from a
sale of property by that Person other than in the ordinary course of its
business, and (d) any guaranty obligation incurred by that Person in respect of
Indebtedness of any other Person.
     “Investment Grade Rating” — the rating of the Loans or senior unsecured
non-credit enhanced publicly held debt of the Borrower, by at least two of the
three rating agencies as follows: BBB- or better by S&P or Baa3 or better by
Moody’s or BBB- or better by Fitch.
     “Investment Grade Rating Date” — the date on which the Borrower achieves an
Investment Grade Rating.
     “Issuing Bank” — Wells Fargo Bank, National Association and any other
consenting Lender reasonably acceptable to the Administrative Agent. The Issuing
Bank may, in its discretion, arrange for one or more Letters of Credit requested
by the Borrower in accordance with this Agreement to be issued by Affiliates of
the Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.

11



--------------------------------------------------------------------------------



 



     “Joint Venture” — any Person, other than an individual, the Borrower or a
Wholly Owned Subsidiary of the Borrower, in which the Borrower or a Subsidiary
of the Borrower holds or acquires no more than 50% of such Person’s Equity
Interests (whether by way of capital stock, partnership or limited liability
company interest, or other evidence of ownership) excluding warrants, options or
unexercised rights to acquire or purchase an Equity Interest.
     “LC Disbursement” — a payment made by the Issuing Bank pursuant to a Letter
of Credit issued by the Issuing Bank.
     “LC Exposure” — at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit issued for the account of the Borrower at such
time, plus (b) the aggregate amount of all LC Disbursements that the Borrower is
obligated to reimburse but which have not yet been reimbursed by or on behalf of
the Borrower at such time. The LC Exposure of any Lender at any time shall be
equal to its Applicable Percentage of the total LC Exposure at such time.
     “LC Fees” — as defined in Section 2.04(b).
     “LC Issuance Limit” — for the Issuing Bank, a maximum aggregate amount of
$50,000,000.
     “Lender” — as defined in the preamble hereof. Unless the context otherwise
requires, the term “Lender” includes the Swingline Lender.
     “Lender Hedging Agreement” — any agreement with respect to any swap,
forward, future or derivative transaction or option or similar agreement,
whether exchange traded, “over-the-counter” or otherwise, involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions which agreement is between the Borrower or
a Subsidiary and a Person that is, or was at the time such agreement was entered
into, a Lender or an Affiliate of a Lender.
     “Letter of Credit” — any stand-by letter of credit issued after the
Effective Date pursuant to this Agreement.
     “LIBO Rate” — with respect to any Eurodollar Borrowing for any Interest
Period, the rate reported by Bloomberg L.P. in its index of rates (or any
successor to or substitute for such index, providing rate quotations comparable
to those currently provided on such page of such index, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to US Dollar deposits in the London interbank market)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for US Dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which US
Dollar deposits of $5,000,000 and for a maturity comparable to such Interest
Period are offered by the principal London office of the Administrative Agent in
immediately available

12



--------------------------------------------------------------------------------



 



funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.
     “Lien” — any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any conditional sale or
other title retention agreement, any financing or similar statement or notice
filed under the Uniform Commercial Code as adopted and in effect in the relevant
jurisdiction or other similar recording or notice statute, and any lease in the
nature thereof).
     “Loan” — the Revolving Loans made by the Lenders to the Borrower pursuant
to this Agreement. Unless the context otherwise requires, the term “Loan”
includes a Swingline Loan.
     “Loan Document(s)” — this Agreement, the Guaranty Agreement, any Notes and
each and every other agreement executed in connection with this Agreement.
     “Majority Lenders” — at any time, Lenders holding more than 50.0% of the
then aggregate outstanding amount of the Revolving Loans, LC Exposure and
Swingline Exposure held by the Lenders or, if no such principal amount or LC
Exposure is then outstanding, the Lenders having more than 50.0% of the
Commitments; provided that the Credit Exposures and unused Commitments held or
deemed held by, any Defaulting Lender shall be excluded for the purposes of
making a determination of Majority Lenders..
     “Margin Regulations” — Regulations T, U and X of the Board.
     “Material Adverse Change” — any change occurring since December 31, 2008,
in the consolidated financial position or results of operations of the Borrower
and its Subsidiaries taken as a whole that has had or could reasonably be
expected to have the effect of preventing the Borrower from carrying on its
business or from meeting its current and anticipated obligations on a timely
basis.
     “Material Project” — any capital construction or expansion project of the
Borrower or its Subsidiaries that has an aggregate capital cost or budgeted
capital cost to Borrower or its Subsidiaries in excess of $20,000,000.
     “Material Project EBITDA Adjustments” — with respect to each Material
Project, (A) prior to completion of the Material Project, a percentage (equal to
the then-current completion percentage of the Material Project) of an amount to
be determined by the Borrower as the projected Consolidated EBITDA attributable
to such Material Project (such amount to be determined by the Borrower in good
faith and in a commercially reasonable manner based on customer contracts
relating to such Material Project, the creditworthiness of the other parties to
such contracts and projected revenues from such contracts, capital costs and
expenses, scheduled completion, and other factors mutually agreed upon by the
Borrower and the Administrative Agent) which shall be added, at the Borrowers’
option, to actual Consolidated EBITDA for the fiscal quarter in which
construction of such Material Project commences and for each fiscal quarter
thereafter until completion of the Material Project (net of any actual
Consolidated EBITDA attributable to such Material Project following its
completion), provided that if construction of the Material Project is not
completed by the scheduled completion date, then the

13



--------------------------------------------------------------------------------



 



foregoing amount shall be reduced by the following percentage amounts depending
on the period of delay for completion (based on the period of actual delay or
then-estimated delay, whichever is longer): (i) longer than 90 days, but not
more than 180 days, 25%, (ii) longer than 180 days but not more than 270 days,
50%, and (iii) longer than 270 days, 100%; and (B) beginning with the first full
fiscal quarter following completion of the Material Project and for the two
immediately succeeding fiscal quarters, an amount equal to the projected
Consolidated EBITDA attributable to the Material Project for the balance of the
four full fiscal quarter period following completion shall be added to the
actual Consolidated EBITDA attributable to the Material Project for such fiscal
quarter or quarters for determining Consolidated EBITDA for the fiscal quarter
then ending and the immediately preceding three fiscal quarters.
     Notwithstanding the foregoing, with respect to any compliance certificate
sent by the Borrower to the Administrative Agent in determining compliance with
the financial covenants set forth in ARTICLE V hereof: (i) all Material Project
EBITDA Adjustments to Consolidated EBITDA will not be deemed accepted unless the
Borrower shall have delivered to the Administrative Agent, and the
Administrative Agent shall have approved (such approval not to be unreasonably
withheld), written pro forma projections of Consolidated EBITDA attributable to
such Material Project (together with a reasonably detailed explanation of the
basis therefore) and such other information and documentation as the
Administrative Agent may reasonably request, all in form and substance
reasonably satisfactory to the Administrative Agent, and (ii) the aggregate
amount of all Material Project EBITDA Adjustments during any period shall be
limited to 15% of the total actual Consolidated EBITDA for such period (which
total actual Consolidated EBITDA shall be determined without including any
Material Project EBITDA Adjustments or any adjustments in respect of any
acquisitions as provided in the definition of Consolidated EBITDA).
     “Material Subsidiary” — any Subsidiary which as of any relevant date either
(i) represents more than five percent (5%) of the Consolidated Net Income of the
Borrower for the preceding period of four (4) consecutive fiscal quarters for
which financial statements are then available or (ii) if such Subsidiary were
formed or acquired during such period, would have represented more than five
percent (5%) of Consolidated Net Income assuming that Consolidated Net Income
were calculated after giving pro forma effect to such acquisition or formation,
as if it had occurred on the first day of such period.
     “Maturity Date” — March 24, 2016.
     “Moody’s” — Moody’s Investors Service, Inc., and any successor thereto that
is a nationally recognized rating agency.
     “Multiemployer Plan” — a Plan which is a multiemployer plan as defined in
section 3(37) or 4001 (a)(3) of ERISA.
     “New Funds Amount” —the amount equal to the product of a CI Lender’s
Commitment represented as a percentage of the aggregate total Commitments after
giving effect to the Commitment Increase times the aggregate principal amount of
the outstanding Revolving Loans immediately prior to giving effect to the
Commitment Increase, if any, as of a Commitment Increase Effective Date (without
regard to any increase in the aggregate principal amount of

14



--------------------------------------------------------------------------------



 



Revolving Loans as a result of any Revolving Borrowings made after giving effect
to the Commitment Increase on such Commitment Increase Effective Date).
     “Non-Controlled Subsidiary” — any Non-Wholly Owned Subsidiary that is not
Controlled by the Borrower.
     “Non-Wholly Owned Subsidiary” — any Subsidiary other than a Wholly Owned
Subsidiary.
     “Note” — any promissory note of the Borrower payable to a Lender in
substantially the form attached hereto as Exhibit A.
     “Notice of Commitment Increase” — a notice in the form of Exhibit C
specifying (i) the proposed effective date of a Commitment Increase, (ii) the
amount of the requested Commitment Increase, (iii) the amount of such Commitment
Increase agreed to by each then existing Lender and evidence of such agreement
reasonably satisfactory to the Administrative Agent, such Lender and the
Borrower, (iv) the identity of each financial institution not already a Lender
(which such financial institution shall be reasonably acceptable to the
Administrative Agent), which has agreed with the Borrower to become a Lender to
effect such Commitment Increase, accompanied by evidence reasonably satisfactory
to the Administrative Agent, such CI Lender and the Borrower of such CI Lender’s
agreement thereto and its joinder to this Agreement and (v) the amount of the
respective Commitments of the then existing Lenders and any such CI Lenders from
and after the Commitment Increase Effective Date. Each such existing Lender or
new Lender referenced in (iii) or (iv) being a “CI Lender”.
     “Other Taxes” — any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement, other than income, franchise and
similar taxes and Excluded Taxes.
     “Participant” — as defined in Section 10.04(c)(i).
     “Partnership Agreement” — the Amended and Restated Agreement of Limited
Partnership of the Borrower, as may be amended from time to time.
     “Permitted Acquisition” — an Acquisition by the Borrower or any of its
Subsidiaries, so long as (i) no Default or Event of Default is in existence or
would be created thereby and (ii) (x) a substantial part of the assets of the
Person (including any Joint Venture) or (y) the assets being acquired by the
Borrower or such Subsidiaries are in each case commonly understood to be in the
midstream energy business.
     “Person” — any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization or
government or any agency or political subdivision thereof.
     “Plan” — any employee pension benefit plan, as defined in section 3(2) of
ERISA, which (a) is currently or hereafter sponsored, maintained or contributed
to by the Borrower, a Subsidiary or an ERISA Affiliate or (b) was at any time
during the six calendar years preceding

15



--------------------------------------------------------------------------------



 



the date hereof, sponsored, maintained or contributed to by the Borrower, a
Subsidiary or an ERISA Affiliate.
     “Pricing Schedule” — the schedule attached hereto as Schedule I and
identified as such.
     “Prime Rate” — the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime rate in effect at its principal
U.S. office; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective. Such rate is set
by the Administrative Agent as a general reference rate of interest, taking into
account such factors as the Administrative Agent may deem appropriate; it being
understood that many of the Administrative Agent’s commercial or other loans are
not priced in relation to such rate, that it is not necessarily the lowest or
best rate actually charged to any customer and that the Administrative Agent may
make various commercial or other loans at rates of interest having no
relationship to such rate.
     “Principal Amount” —the outstanding principal amount of any Loan.
     “Reducing Percentage Lender” — each then existing Lender immediately prior
to giving effect to a Commitment Increase, which Lender shall not increase its
respective Commitment in connection with such Commitment Increase (with the
result that the relative percentage of the aggregate total Commitments of such
Lender shall be reduced after giving effect to such Commitment Increase).
     “Reduction Amount” — the amount by which a Reducing Percentage Lender’s
outstanding Revolving Loans decrease as a result of a Commitment Increase on any
Commitment Increase Effective Date (without regard to the effect of any
Revolving Borrowings made on such Commitment Increase Effective Date after
giving effect to the Commitment Increase).
     “Register” — as defined in Section 10.04(b)(iv).
     “Related Parties” — with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, advisors and
agents of such Person and such Person’s Affiliates.
     “Restricted Payment” — any dividend or other distribution (whether in cash,
securities or other property) with respect to any equity interests in the
Borrower or any of its Subsidiaries, or any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such equity interests in the Borrower or any of its Subsidiaries or any
option, warrant or other right to acquire any such equity interests in the
Borrower or any of its Subsidiaries.
     “Revolving Commitment” — with respect to each Lender, the commitment of
such Lender to make Revolving Loans in an aggregate principal amount at any one
time outstanding up to but not exceeding the amount set forth opposite such
Lender’s name on Annex I hereto, as such commitment may be (a) reduced from time
to time pursuant to Section 2.06, (b) reduced or increased from time to time
pursuant to (i) Section 2.09 and (ii) assignments by or to such

16



--------------------------------------------------------------------------------



 



Lender pursuant to Section 10.04, (c) reduced or terminated pursuant to
Section 10.13, or (d) terminated pursuant to ARTICLE VIII.
     “Revolving Commitment Termination Date” — the earliest of:
     (a) the Maturity Date;
     (b) the date on which the Revolving Commitments are terminated in full or
reduced to zero pursuant to Section 2.06; or
     (c) the date on which the Revolving Commitments otherwise are terminated in
full and reduced to zero pursuant to ARTICLE VIII.
     “Revolving Credit Exposure” — at any time, the aggregate outstanding
principal amount of Revolving Loans made by any Lender at such time.
     “Revolving Loan” — any Loan made by the Lenders pursuant to Section 2.01(a)
of this Agreement.
     “Revolving Period” — the period from and including the Effective Date to
but excluding the Revolving Commitment Termination Date.
     “S&P” — Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, and any successor thereto that is a nationally recognized rating
agency.
     “Sale and Leaseback Transaction” — as defined in Section 6.09.
     “Subsidiary” — with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Unless the context otherwise
clearly requires, reference in this Agreement to a “Subsidiary” or the
“Subsidiaries” refers to a Subsidiary or the Subsidiaries of the Borrower.
     “Swingline Exposure” — at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.
     “Swingline Lender” — Wells Fargo Bank, National Association, in its
capacity as lender of Swingline Loans hereunder.
     “Swingline Loan” — a Loan made pursuant to Section 2.22.

17



--------------------------------------------------------------------------------



 



     “Syndication Agent” — as defined in the preamble hereof.
     “Taxes” — any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings and interest or penalties in respect thereof
imposed by any Governmental Authority.
     “Transactions” — the execution, delivery, and performance by the Borrower
of this Agreement, the borrowing of the Loans, the use of the proceeds thereof,
and the issuance of Letters of Credit hereunder.
     “Treasury Management Agreement” — any agreement governing the provision of
treasury or cash management services, including deposit accounts, funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services provided by a Lender or an Affiliate of a
Lender.
     “Type” — as to any Loan or Borrowing, its nature as an Alternate Base Rate
Loan or an Alternate Base Rate Borrowing, a Eurodollar Loan or a Eurodollar
Borrowing.
     “US” or “United States” — the United States of America, its fifty states,
and the District of Columbia.
     “US Dollars” or “US$” or “$” or “Dollars” — lawful money of the United
States of America.
     “USA Patriot Act” — as defined in Section 10.14.
     “Wholly Owned Subsidiary” — any Subsidiary of which all of the outstanding
Equity Interests (other than any directors’ qualifying shares mandated by
applicable law), on a fully-diluted basis, are owned by the Borrower or one or
more of the Wholly Owned Subsidiaries or are owned by the Borrower and one or
more of the Wholly Owned Subsidiaries.
     Section 1.02 Use of Defined Terms. Any defined term used in the plural
preceded by the definite article shall be taken to encompass all members of the
relevant class. Any defined term used in the singular preceded by “any” shall be
taken to indicate any number of the members of the relevant class.
     Section 1.03 Accounting Terms. All accounting terms not specifically
defined herein shall be construed in each case in accordance with GAAP as in
effect from time to time; provided that unless the Borrower and the Majority
Lenders shall otherwise agree in writing, no such change shall modify or affect
the manner in which compliance with the covenants contained herein is computed
such that all such computations shall be conducted utilizing financial
information presented consistently with prior periods.
     Section 1.04 Interpretation. The word “including” (and with correlative
meaning “include”) means including, without limitation, the generality of any
description preceding such term.

18



--------------------------------------------------------------------------------



 



ARTICLE II
AMOUNT AND TERMS OF LOANS
Section 2.01 Loans.
          (a) Subject to the terms and conditions of this Agreement, from time
to time during the Revolving Period, each Lender severally agrees to make
Revolving Loans to the Borrower in an aggregate principal amount that will not
result in (i) such Lender’s Credit Exposure exceeding such Lender’s Commitment
or (ii) the sum of the total Credit Exposures of all Lenders exceeding the total
Commitments. Within the foregoing limits, the Borrower may use the Commitments
by borrowing, repaying and prepaying the Revolving Loans in whole or in part,
and reborrowing, all in accordance with the terms and conditions hereof.
          (b) Each Loan shall be made only during the Revolving Period as part
of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder, provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.
          (c) Subject to Section 2.17, the Loans may be (i) Eurodollar Loans,
(ii) Alternate Base Rate Loans or (iii) a combination thereof, as determined by
the Borrower. Eurodollar Loans shall be made and maintained by each Lender at
either its Eurodollar Lending Office or its Domestic Lending Office, at its
option, provided that the exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement or create or increase any obligation of the Borrower not
otherwise arising, or arising in such increased amount, under Section 2.14.
Section 2.02 Repayment of Loans; Evidence of Debt.
          (a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
and accrued interest amount of each Revolving Loan of such Lender on the
Maturity Date in respect of such Lender, and (ii) to the Swingline Lender the
then unpaid principal amount of each Swingline Loan on the earlier of the
Maturity Date and the first date after such Swingline Loan is made that is the
15th or last day of a calendar month and is at least two Business Days after
such Swingline Loan is made; provided that on each date that a Revolving Loan is
made, the Borrower shall repay all Swingline Loans then outstanding; provided
further, that all Loans shall be paid on such earlier date upon which the
maturity of the Loans shall have been accelerated pursuant to ARTICLE VIII.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

19



--------------------------------------------------------------------------------



 



          (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder, and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
          (d) The entries made in the accounts maintained pursuant to paragraph
(b) and (c) of this Section 2.02 shall be prima facie evidence of the existence
and amounts of the obligations recorded therein; provided that the failure of
any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
          (e) Any Lender may request that Loans made by it to the Borrower be
evidenced by a promissory note. In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender in
substantially the form attached hereto as Exhibit A. Thereafter, the Loans
evidenced by such Note and interest thereon shall, at all times (including after
assignment pursuant to Section 10.04), be represented by one or more Notes in
such form payable to the payee named therein.
          (f) Each Lender is authorized to and shall endorse the date, Type and
amount of each Loan made by such Lender, each continuation thereof, each
conversion of all or a portion thereof to the same or another Type, and the date
and amount of each payment of principal with respect thereto on the schedule
annexed to and constituting a part of its Note from the Borrower. No failure to
make or error in making any such endorsement as authorized hereby shall affect
the validity of the obligations of the Borrower to repay the unpaid Principal
Amount of the Loans made to the Borrower with interest thereon as provided in
Section 2.10 or the validity of any payment thereof made by the Borrower. Each
Lender shall, at the request of the Borrower, deliver to the Borrower copies of
the Borrower’s Note and the schedules annexed thereto.
     Section 2.03 Procedure for Borrowing. The Borrower may borrow Loans on any
Business Day; provided that the Borrower shall notify the Administrative Agent
by telephone of the Borrowing (the “Borrowing Request”) not later than
10:00 a.m., New York City time (a) three (3) Business Days prior to the
Borrowing Date, in the case of Eurodollar Loans, and (b) on the Borrowing Date,
in the case of Alternate Base Rate Loans. Each telephonic Borrowing Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower. Each such
telephonic and written Borrowing Request shall specify (i) the amount to be
borrowed, (ii) the Borrowing Date, (iii) whether the Borrowing is to consist of
Eurodollar Loans, Alternate Base Rate Loans, or a combination thereof (in each
case stating the amounts and currency requested), (iv) in the case of Eurodollar
Loans, the length of the Interest Period(s) therefor, and (v) the location and
number of the Borrower’s account to which funds are to be disbursed, which shall
comply with the requirements of Section 2.12. Each Borrowing shall be in an
aggregate principal amount not less than the lesser of (i) $10,000,000 or a
whole multiple of $5,000,000 in excess thereof, and (ii) the then unused

20



--------------------------------------------------------------------------------



 



Commitments available to the Borrower. Upon receipt of such notice, the
Administrative Agent shall promptly notify each Lender thereof. Each Lender will
make the amount of its pro rata share of each Borrowing available to the
Administrative Agent for the account of the Borrower in accordance with
Section 2.12. The proceeds of each such Borrowing of Revolving Loans will be
made available to the Borrower by the Administrative Agent in accordance with
Section 2.12.
Section 2.04 Facility Fees and LC Fees.
          (a) Subject to Section 2.04(d), the Borrower agrees to pay to the
Administrative Agent for the account of each Lender (other than to the
Defaulting Lenders, if any) a Facility Fee from the Effective Date to, but not
including, the Maturity Date or such earlier date upon which the Commitments
shall terminate or be reduced to zero as provided herein, computed at the
Facility Fee Rate on the daily amount of the Commitment of such Lender (whether
used or unused) (the “Facility Fee”); provided that, if such Lender continues to
have any Credit Exposure after its Commitment terminates, then such Facility Fee
shall continue to accrue on the daily amount of such Lender’s Credit Exposure
from and including the date on which its Commitment terminates to, but not
including, the date on which such Lender ceases to have any Credit Exposure.
          (b) Subject to Section 2.23(d), the Borrower agrees to pay (i) to the
Administrative Agent for the account of each Lender (other than to the
Defaulting Lenders, if any) a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same rate as the
Eurodollar Margin on the average daily amount of such Lender’s LC Exposure to
the Borrower (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure, and (ii) to the
Issuing Bank an issuing fee payable on the date a Letter of Credit is issued for
the account of the Borrower, which shall be the normal issuing fee for letters
of credit issued by the Issuing Bank, not to be less than the greater of $500 or
0.200% times the face amount of such Letter of Credit (collectively, the “LC
Fees”).
          (c) [Reserved].
          (d) Facility Fees and LC Fees payable to any Lender shall be payable
quarterly in arrears on the last day of each March, June, September and
December, commencing on March 31, 2011, and on the Maturity Date with respect to
such Lender or, with respect to Facility Fees, on such earlier date as the
Commitments shall terminate or be reduced to zero as provided herein. All
accrued Facility Fees and LC Fees payable to any Lender which are not paid on or
before the Maturity Date with respect to such Lender shall be due and payable on
demand.
Section 2.05 Letters of Credit.
          (a) Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit for its own account or the account
of any

21



--------------------------------------------------------------------------------



 



other Person, in a form reasonably acceptable to the Administrative Agent and
the Issuing Bank, at any time and from time to time prior to the Revolving
Commitment Termination Date; provided that the Issuing Bank shall not be
obligated to issue any Letter of Credit that would result in the aggregate
undrawn or drawn and unreimbursed amount of Letters of Credit outstanding issued
by the Issuing Bank to exceed its LC Issuance Limit. In the event of (i) any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the Issuing
Bank relating to any Letter of Credit, or (ii) any terms and conditions
supplemental to the terms and conditions of this Agreement contained in any such
form of letter of credit application or such other agreement, in each case, the
terms and conditions of this Agreement shall control and such supplemental terms
and conditions shall be ignored.
          (b) To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the
appropriate Issuing Bank and the Administrative Agent (reasonably in advance of
the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with
Section 2.05(c)), the amount of such Letter of Credit, the name and address of
the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. If requested by the
Issuing Bank, the Borrower also shall submit a letter of credit application on
the Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit,
the Borrower shall be deemed to represent and warrant that), after giving effect
to such issuance, amendment, renewal or extension and the continuation of a
Letter of Credit hereunder by the deemed issuance thereof hereunder (i) the LC
Exposure shall not exceed the unused Commitments of all Lenders, (ii) the Credit
Exposure shall not exceed the total Commitments, and (iii) the requested Letter
of Credit shall not result in the Issuing Bank having outstanding Letters of
Credit in an aggregate undrawn or drawn and unreimbursed amount in excess of the
Issuing Bank’s LC Issuance Limit; provided that the Issuing Bank shall not
issue, amend, renew or extend any Letter of Credit if the Issuing Bank shall
have received written notice (which has not been rescinded) from the
Administrative Agent or any Lender that any applicable condition precedent to
the issuance, amendment, renewal or extension of such Letter of Credit has not
been satisfied at the requested time of issuance, amendment, renewal or
extension of such Letter of Credit.
          (c) Each Letter of Credit shall be denominated in US Dollars and shall
expire at or prior to the close of business on the date selected by the
Borrower, which shall not be later than the earlier of (i) the date one year
after the date of the issuance of such Letter of Credit (or, in the case of any
renewal or extension thereof, one year after such renewal or extension), and
(ii) the date that is five (5) Business Days prior to the

22



--------------------------------------------------------------------------------



 



Maturity Date; provided that a Letter of Credit may expire after the Maturity
Date if the Borrower provides to the Issuing Bank at any time on or prior to the
date that is five (5) Business Days prior to the Maturity Date, an amount of
cash collateral equal to the LC Exposure of such Letter of Credit as of such
date plus any accrued and unpaid interest thereon.
          (d) By the issuance of a Letter of Credit (or an amendment to a Letter
of Credit increasing the amount thereof) and without any further action on the
part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants to each
Lender, and each such Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in Section 2.05(e), or of any reimbursement payment
required to be refunded to the Borrower for any reason. Each Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of an Event of Default or reduction or termination of the Commitments, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.
          (e) If the Issuing Bank shall make any LC Disbursement in respect of a
Letter of Credit, the Borrower shall reimburse such LC Disbursement in US
Dollars by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, New York City time, on (i) the Business
Day that the Borrower receives a notice of such LC Disbursement from the
Administrative Agent, if such notice is received prior to 10:00 a.m., New York
City time, on the day of receipt, or (ii) the Business Day immediately following
the day that the Borrower receives a notice of such LC Disbursement from the
Administrative Agent, if such notice is not received prior to such time on the
day of receipt; provided that, with respect to any such payment owing by the
Borrower prior to the Revolving Commitment Termination Date, the Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 (or Section 2.22 in the case of a Swingline Loan) that such
payment be financed with an Alternate Base Rate Loan or a Swingline Loan in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting Borrowing.
If the Borrower fails to make such payment when due, the Administrative Agent
shall notify each Lender of the applicable LC Disbursement, the payment then due
from the Borrower in respect thereof and such Lender’s Applicable Percentage
thereof. Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.12 with respect to Loans
made by such Lender (and Section 2.12 shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the Administrative Agent shall promptly
pay to the Issuing Bank the amounts so received by the Administrative Agent from
the Lenders.

23



--------------------------------------------------------------------------------



 



Promptly following receipt by the Administrative Agent of any payment from the
Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the Issuing Bank or, to the extent that the Lenders have made
payments pursuant to this paragraph to reimburse the Issuing Bank, then to such
Lenders and the Issuing Bank as their interests may appear. Any payment made by
a Lender pursuant to this paragraph to reimburse the Issuing Bank for any LC
Disbursement shall not constitute a Loan and shall not relieve the Borrower of
its obligation to reimburse such LC Disbursement.
          (f) To the extent permitted by law, the Borrower’s obligation to
reimburse LC Disbursements as provided in Section 2.05(e) shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. To the
extent permitted by law, none of the Administrative Agent, the Lenders, or the
Issuing Bank, or any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. To the extent
permitted by law, the parties hereto expressly agree that, in the absence of
gross negligence or willful misconduct on the part of the Issuing Bank, the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

24



--------------------------------------------------------------------------------



 



          (g) The Issuing Bank shall, promptly following its receipt thereof,
examine all documents purporting to represent a demand for payment under a
Letter of Credit. The Issuing Bank shall promptly notify the Administrative
Agent and the Borrower by telephone (confirmed by telecopy) of such demand for
payment and whether the Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrower of its obligation to reimburse the Issuing Bank
and the Lenders with respect to any such LC Disbursement.
          (h) If the Issuing Bank shall make any LC Disbursement, then, unless
the Borrower shall reimburse such LC Disbursement in full on the date specified
in Section 2.05(e), the unpaid amount thereof shall bear interest, for each day
from and including the date such reimbursement is due pursuant to
Section 2.05(e) to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to Alternate Base Rate Loans
(including the Base Rate Margin); provided that, if the Borrower fails to
reimburse such LC Disbursement when due pursuant to Section 2.05(e), then the
provisions of Section 2.10(a) pertaining to interest payable on overdue
principal shall apply. Interest accrued pursuant to this paragraph shall be for
the account of the applicable Issuing Bank, except that interest accrued on and
after the date of payment by any Lender pursuant to Section 2.05(e) to reimburse
the Issuing Bank shall be for the account of such Lender to the extent of such
payment.
          (i) The Issuing Bank may be replaced at any time by written agreement
among the Borrower, the Administrative Agent, the replaced Issuing Bank and the
successor Issuing Bank. The Administrative Agent shall notify the Lenders of any
such replacement of the Issuing Bank. At the time any such replacement shall
become effective, the Borrower shall pay all unpaid fees accrued for the account
of the replaced Issuing Bank. From and after the effective date of any such
replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of the Issuing Bank under this Agreement with respect to Letters of
Credit to be issued thereafter, and (ii) references herein to the term “Issuing
Bank” shall be deemed to refer to such successor. After the replacement of the
Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of the Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such replacement, but shall not be required to issue additional Letters of
Credit.
          (j) (i) If any Event of Default shall occur and be continuing, on the
Business Day that the Borrower receives notice from the Majority Lenders or, if
the maturity of the Loans has been accelerated, from the Administrative Agent or
the Majority Lenders, demanding the deposit of cash collateral pursuant to this
paragraph, and (ii) on the Business Day that the Borrower receives notice from
either the Administrative Agent acting alone or the Majority Lenders demanding
deposit of cash collateral pursuant to Section 2.08(b) (or, if such notice is
received on a day other than a Business Day, on the next Business Day following
receipt of such notice), the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in cash (in the applicable currency) equal to
the LC Exposure as of such date plus any accrued and

25



--------------------------------------------------------------------------------



 



unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
Section 8.01(f) or Section 8.01(g). Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made in certificates of deposits of
the Administrative Agent or securities backed by the full faith and credit of
the United States of America, at the option of the Administrative Agent and at
the Borrower’s risk and expense, such deposits shall not bear interest. Interest
or profits, if any, on such investments shall accumulate in such account. Monies
in such account shall be applied by the Administrative Agent to reimburse the
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
the Majority Lenders), be applied to satisfy other obligations of the Borrower
under this Agreement. If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within two (2) Business Days after all Events of Default have been
cured or waived.
     Section 2.06 Reduction or Termination of Commitments. Unless previously
terminated, the Commitments shall terminate on the Revolving Commitment
Termination Date. The Borrower shall have the right, upon not less than two
(2) Business Days’ notice to the Administrative Agent, to terminate the
Commitments or, from time to time, reduce the amount of the Commitments;
provided, however, that the Borrower shall not terminate or reduce any
Commitment if, after giving effect to any concurrent repayment of the Loans in
accordance with Section 2.07 and Section 2.08 the total Credit Exposure of the
Lenders would exceed the sum of total Commitments. Any reduction shall be
accompanied by prepayment of the Loans to the extent, if any, that the total
Credit Exposure of the Lenders then outstanding exceeds the sum of the total
Commitments as then reduced. Any termination of the Commitments shall be
accompanied by prepayment in full of the Loans then outstanding and the payment
of any unpaid fees then accrued hereunder. Upon receipt of such notice, the
Administrative Agent shall promptly notify each Lender thereof. Any partial
reduction shall be in an amount of $5,000,000 or a whole multiple thereof and
shall reduce permanently the total amount of the Commitments, together with a
corresponding reduction in the aggregate amount of each Lender’s applicable
Commitment. The Commitments once terminated or reduced may not be reinstated.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their Commitments (except for in connection with the termination
of this Agreement as to any Lender pursuant to Section 10.13).
     Section 2.07 Optional Prepayments.
          (a) The Borrower may, at its option, as provided in this Section 2.07,
at any time and from time to time prepay the Loans payable by the Borrower, in
whole or

26



--------------------------------------------------------------------------------



 



in part, upon notice to the Administrative Agent (and, in the case of
prepayments of Swingline Loans, the Swingline Lender), specifying (i) the date
and amount of prepayment, and (ii) the respective amounts to be prepaid in
respect of such Loans. Upon receipt of such prepayment notice, the
Administrative Agent shall promptly notify each Lender thereof. The payment
amount specified in such notice shall be due and payable on the date specified.
All prepayments pursuant to this Section 2.07 shall include accrued interest on
the amount prepaid to the date of prepayment and, in the case of prepayments of
Eurodollar Loans, any amounts payable pursuant to Section 2.21. The Loans shall
also be subject to prepayment as provided in Section 2.06, Section 2.08 and
Section 10.13.
          (b) Partial optional prepayments pursuant to this Section 2.07 shall
be in an aggregate principal amount of $5,000,000 or any whole multiple of
$1,000,000 in excess thereof. All prepayments of Loans pursuant to this
Section 2.07 shall be without the payment by the Borrower of any premium or
penalty except for amounts payable pursuant to Section 2.21.
Section 2.08 Mandatory Prepayments.
          (a) If at any time the total Credit Exposures of the Lenders exceeds
the sum of the total Commitments, the Borrower shall prepay the Loans owing by
it to such Lenders in an amount equal to such excess. Each prepayment of Loans
pursuant to this Section 2.08 shall be accompanied by payment of accrued
interest on the amount prepaid to the date of prepayment and, in the case of
prepayments of Eurodollar Loans, any amounts payable pursuant to Section 2.21.
          (b) If, after all Loans have been prepaid pursuant to this
Section 2.08, any such excess remains as a result of LC Exposure, the Borrower
shall provide cash collateral to cover any such excess caused by LC Exposure.
Section 2.09 Commitment Increases.
          (a) So long as no Default or Event of Default has occurred and is
continuing, the Borrower may request from time to time after the Effective Date,
that the aggregate amount of the Lenders’ Commitments be increased (each a
“Commitment Increase”) by delivering a Notice of Commitment Increase; provided,
however, that:
          (i) no Lender’s Commitment may ever be increased without its prior
written consent;
          (ii) any Notice of Commitment Increase must be given no later than
three (3) Business Days prior to the Revolving Commitment Termination Date;
          (iii) the effective date of any Commitment Increase (the “Commitment
Increase Effective Date”) shall be no earlier than three (3) Business Days after
receipt by the Administrative Agent of such Notice of Commitment Increase;
          (iv) the amount of any Commitment Increase must be at least
$10,000,000; and

27



--------------------------------------------------------------------------------



 



          (v) after giving effect to any requested Commitment Increase, the
aggregate amount of the Commitments shall not exceed $1,000,000,000.
          (b) On each Commitment Increase Effective Date, so long as no Default
or Event of Default has occurred and is continuing, each of the conditions set
forth in Section 7.02 are satisfied as of such Commitment Increase Effective
Date and no Material Adverse Change shall exist as of such date, each Commitment
Increase shall become effective on its Commitment Increase Effective Date and
upon such effectiveness:
          (i) the Administrative Agent shall record in the Register each CI
Lender’s information, if necessary, as provided in the Notice of Commitment
Increase and pursuant to an Administrative Questionnaire that shall be completed
and delivered by each CI Lender to the Administrative Agent on or before the
Commitment Increase Effective Date;
          (ii) the Administrative Agent shall distribute to each Lender
(including each CI Lender) a copy of the Annex I attached to the Notice of
Commitment Increase relating to such Commitment Increase;
          (iii) each CI Lender identified on the Notice of Commitment Increase
for such Commitment Increase shall be a “Lender” for all purposes under this
Agreement;
          (iv) to the extent there are Revolving Loans outstanding as of such
date:
          (A) each CI Lender shall, by wire transfer of immediately available
funds, deliver to the Administrative Agent such CI Lender’s New Funds Amount for
the applicable Commitment Increase Effective Date, which amount, for each such
CI Lender, shall constitute Revolving Loans made by such CI Lender to the
Borrower pursuant to this Agreement on such Commitment Increase Effective Date;
and
          (B) the Administrative Agent shall, by wire transfer of immediately
available funds, pay to each then Reducing Percentage Lender its Reduction
Amount for such Commitment Increase Effective Date, which amount, for each such
Reducing Percentage Lender, shall constitute a prepayment by the Borrower
pursuant to Section 2.07, ratably in accordance with the respective principal
amounts thereof, of the principal amounts of all then outstanding Revolving
Loans of such Reducing Percentage Lender; and
          (v) To the extent there is any Letter of Credit outstanding as of such
Commitment Increase Effective Date, each CI Lender shall be deemed to have
acquired, and each Reducing Percentage Lender shall be deemed to have
transferred, such portions of the existing participations in such Letter of
Credit as shall cause the participations therein of all Lenders to be pro rata
in accordance with the Applicable Percentages of all

28



--------------------------------------------------------------------------------



 



Lenders on such Commitment Increase Effective Date (after giving effect to the
Commitment Increases of all Lenders).
Section 2.10 Interest.
          (a) Each Eurodollar Loan shall bear interest for each day during each
Interest Period with respect thereto on the unpaid Principal Amount thereof at a
rate per annum equal to the LIBO Rate for such Interest Period plus the
Eurodollar Margin for such day. Each Alternate Base Rate Loan shall bear
interest on the unpaid Principal Amount thereof at a fluctuating rate per annum
equal to the Alternate Base Rate plus the Base Rate Margin. Each Swingline Loan
shall bear interest on the unpaid Principal Amount of such Loan at a rate per
annum equal to the rate determined for such Swingline Loan as provided in
Schedule III. Upon the occurrence and continuance of any Event of Default
occurring pursuant to Section 8.01(a), Section 8.01(f) or Section 8.01(g), all
Loans outstanding and such overdue amount, in the case of a failure to pay
amounts when due, shall automatically bear interest (as well after as before
judgment), at a rate per annum which is two percent (2%) above the rate which
would otherwise be applicable to such Loan pursuant to whichever of the three
preceding sentences shall apply (the “Post-Default Rate”) until paid in full.
Upon the occurrence and continuance of any Event of Default other than those
listed in the previous sentence, all Loans outstanding shall bear interest at
the Post-Default Rate upon the written election of the Required Lenders.
Interest shall be payable in arrears on each Interest Payment Date; provided,
however, that interest payable on overdue principal shall be payable on demand.
          (b) Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Loan, shall have
an initial Interest Period as specified in such Borrowing Request. Thereafter,
the Borrower may elect to continue such Borrowing to a different Type or to
continue such Borrowing for an additional Interest Period (and elect Interest
Periods therefor), all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall then and thereafter be considered a separate Borrowing. This
Section, as it refers to Types of Loans, shall not apply to Swingline Loans,
which may not be converted or continued.
          (c) To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election (the “Interest Election
Request”) by telephone by the time that a Borrowing Request would be required
under Section 2.03 if the Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Interest Election Request in a form approved by the Administrative Agent
and signed by the Borrower.
          (d) Each telephonic and written Interest Election Request shall
identify the Borrower and specify the following information in compliance with
Section 2.03:

29



--------------------------------------------------------------------------------



 



          (i) the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and
(iv) below shall be specified for each resulting Borrowing);
          (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
          (iii) whether the resulting Borrowing is to be an Alternate Base Rate
Borrowing or a Eurodollar Borrowing; and
          (iv) if the resulting Borrowing is a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period.”
          (e) If any such Interest Election Request requests a Eurodollar
Borrowing but does not specify an Interest Period, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration.
          (f) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s obligation with respect to each resulting Borrowing.
          (g) If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Loan prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be continued as
an Alternate Base Rate Loan. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Majority Lenders, so notifies the Borrower, then, so long
as such Event of Default is continuing (i) no outstanding Borrowing may be
continued as a Eurodollar Loan, and (ii) unless repaid, each Eurodollar Loan
shall be continued as an Alternate Base Rate Loan at the end of the Interest
Period applicable thereto.
Section 2.11 Computation of Interest and Fees.
          (a) Interest on Alternate Base Rate Loans, Swingline Loans and fees
shall be calculated on the basis of a 365- (or 366- as the case may be) day year
for the actual days elapsed. Interest on Eurodollar Loans shall be calculated on
the basis of a 360-day year for the actual days elapsed. The Administrative
Agent shall notify the Borrower and the Lenders of each determination of a LIBO
Rate and of the interest rate applicable to each Swingline Loan. Any change in
the interest rate resulting from a change in the Alternate Base Rate shall
become effective as of the opening of business on the day on which such change
in the applicable rate shall become effective. The Administrative Agent shall
notify the Borrower and the Lenders of the effective date and the amount of each
such change in the Alternative Base Rate.

30



--------------------------------------------------------------------------------



 



          (b) The Administrative Agent shall, at the request of the Borrower,
deliver to the Borrower a statement showing the computations used by the
Administrative Agent in determining any interest rate pursuant to
Section 2.11(a).
Section 2.12 Funding of Borrowings.
          (a) Each Lender shall make each Loan to be made by it hereunder on the
proposed Borrowing Date thereof by wire transfer of immediately available funds
by 12:00 p.m., New York City time, to the account of the Administrative Agent
most recently designated by it for such purpose by notice to the Lenders;
provided that Swingline Loans shall be made as provided in Section 2.22. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
designated by the Borrower in the applicable Borrowing Request; provided that
Alternate Base Rate Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(e) shall be remitted by the
Administrative Agent to the Issuing Bank.
          (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed time of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.12(a) and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then each such
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the cost incurred by the Administrative
Agent for making such Lender’s share of such Borrowing and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation, or (ii) in the case of the Borrower, the interest rate applicable
to Alternate Base Rate Loans. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.
Section 2.13 Pro Rata Treatment and Payments.
          (a) Each Borrowing by the Borrower from the Lenders, each payment
(including each prepayment) by the Borrower on account of the principal of and
interest on the Loans and on account of any fees hereunder, any reimbursement of
LC Disbursements, and any reduction of the Commitments of the Lenders hereunder
shall be made pro rata according to the Commitments, except that (i) payments or
prepayments, and offsets against or reductions from the amount of payments and
prepayments, in each case, specifically for the account of a particular Lender
under the terms of Section 2.04, Section 2.09(b), Section 2.14, Section 2.15,
Section 2.16, Section 2.21, Section 2.22, Section 10.03 or Section 10.13 shall
be made for the account of such Lender (or the Swingline Lender in the case of
Section 2.22), and (ii) if any Lender shall become a

31



--------------------------------------------------------------------------------



 



Defaulting Lender, from and after the date upon which such Lender shall have
become a Defaulting Lender, any payment made on account of principal of or
interest on the Loans shall be applied in accordance with Section 2.23(b). All
payments (including prepayments) to be made by the Borrower on account of
principal, interest, reimbursement of LC Disbursements and fees shall be made in
immediately available funds without setoff or counterclaim and shall be made to
the Administrative Agent on behalf of the Lenders (or on behalf of the Issuing
Bank or the Swingline Lender, as the case may be) at the Administrative Agent’s
office as notified to the Borrower from time to time at least five (5) Business
Days before any change in such office. On the date of this Agreement, the office
of the Administrative Agent is located at Wells Fargo Bank, National
Association, Houston Energy Group, 1000 Louisiana Street, 9th Floor, Houston, TX
77002, Attention of Christina Faith, Phone No.: (713) 319-1672, Facsimile No.:
(713) 739-1087. The Administrative Agent shall distribute such payments to the
Lenders promptly upon receipt in like funds as received. Reimbursement of all LC
Disbursements shall be made as required by Section 2.05(e).
          (b) If any payment hereunder (other than payments on the Eurodollar
Loans) becomes due and payable on a day other than a Business Day, such payment
shall be extended to the next succeeding Business Day, and with respect to
payments of principal, interest thereon shall be payable at the then applicable
rate during such extension. If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month in which event such
payment shall be made on the immediately preceding Business Day.
          (c) Except as provided in Section 2.04(d), Section 2.09(b),
Section 2.14, Section 2.15, Section 2.16, Section 2.21, Section 10.03,
Section 10.13, and this Section 2.13, if any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and participations in LC Disbursements and
accrued interest thereon than the proportion received by any other Lender (other
than, in the case of Swingline Loans, the Swingline Lender), then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements with respect
to the Loans and LC Exposure of other Lenders to the extent necessary so that
the benefit of all such payments shall be shared by such Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof

32



--------------------------------------------------------------------------------



 



(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
          (d) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the cost incurred by the Administrative Agent for
making such distributed amount and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.
          (e) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.05(d), Section 2.05(e), Section 2.09(b),
Section 2.12(b) or Section 2.13(d), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.
Section 2.14 Increased Cost of Loans.
          (a) If any Change in Law, which:
          (i) does or shall impose, modify or hold applicable any reserve,
special deposit, compulsory loan or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, advances or loans by,
or other credit extended by, or any other acquisition of funds by, any office of
such Lender or the Issuing Bank; or
          (ii) does or shall impose on such Lender or the Issuing Bank or the
London interbank market any other condition affecting this Agreement, any Note
or the Eurodollar Loans, or any Letter of Credit or participation therein;
and the result of any of the foregoing is to increase the cost to such Lender of
making, continuing or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit,
or to reduce any amount received or receivable by such Lender or the

33



--------------------------------------------------------------------------------



 



Issuing Bank hereunder or under any Note (whether of principal, interest, or
otherwise), then, in any such case, the Borrower shall pay such Lender or the
Issuing Bank, as the case may be, upon written demand being made to the Borrower
by such Lender or the Issuing Bank, as the case may be, such additional amount
or amounts which will compensate such Lender or the Issuing Bank, as the case
may be, for such amounts as such Lender or the Issuing Bank reasonably deems to
be material with respect to this Agreement, the Notes, the Letters of Credit, or
the Loans hereunder, provided, however, that if all or any such additional cost
would not have been payable, or such reduction would not have occurred, but for
such Lender’s or the Issuing Bank’s decision to designate a new Eurodollar
Lending Office or Domestic Lending Office or refusal to change to another
Eurodollar Lending Office or Domestic Lending Office as provided below, the
Borrower shall have no obligation under this Section 2.14 to compensate such
Lender or the Issuing Bank for such amount. Such demand shall be accompanied by
a certificate of a duly authorized officer of such Lender or the Issuing Bank
setting forth the amount of such payment and the basis therefor. Each Lender or
the Issuing Bank shall also give written notice to the Borrower and the
Administrative Agent of any event occurring after the date of this Agreement
which would entitle such Lender or the Issuing Bank to compensation pursuant to
this Section 2.14 as promptly as practicable after it obtains knowledge thereof
and determines to request such compensation and will designate a different
Eurodollar Lending Office or a Domestic Lending Office if such designation will
avoid the need for, or reduce the amount of, such compensation and will not, in
the sole opinion of such Lender, be disadvantageous to such Lender.
Notwithstanding the foregoing, in the event that any Lender or Issuing Bank
shall demand payment pursuant to this Section 2.14, the Borrower may, upon at
least two (2) Business Days’ notice to the Administrative Agent and such Lender,
continue in whole (but not in part) the Eurodollar Loans of such Lender into
Alternate Base Rate Loans without regard to the requirements of Section 2.10.
          (b) If any Lender or the Issuing Bank shall have reasonably determined
that the adoption after the date of this Agreement of any law, rule or
regulation regarding capital adequacy, or any change therein or in the
interpretation or application thereof after the date of this Agreement or
compliance by any Lender or the Issuing Bank with any request or directive
regarding capital adequacy (whether or not having the force of law) from any
central bank or other Governmental Authority made or issued after the date of
this Agreement, does or shall have the effect of reducing the rate of return on
such Lender’s or the Issuing Bank’s capital, or in the capital of such Lender’s
or Issuing Bank’s holding company, if any, as a consequence of its obligations
hereunder to a level below that which such Lender or the Issuing Bank, or such
Lender’s or the Issuing Bank’s holding company, could have achieved but for such
adoption, change or compliance (taking into consideration such Lender’s or the
Issuing Bank’s policies and the policies of such Lender’s or the Issuing Bank’s
holding company with respect to capital adequacy) by an amount reasonably deemed
by such Lender to be material, then from time to time, after submission by such
Lender or the Issuing Bank to the Borrower (with a copy to the Administrative
Agent) of a written request therefor, the Borrower shall pay to such Lender or
the Issuing Bank such additional amount or amounts as will compensate such
Lender or the Issuing Bank for such reduction from and after such date the
Borrower receives the request; provided, however, that the foregoing shall not
apply to any capital adequacy requirement imposed solely by reason of any
business combination effected after the date hereof.

34



--------------------------------------------------------------------------------



 



          (c) A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section 2.14 shall be delivered to the Borrower and shall be prima facie
evidence of the amount of such payment. The Borrower shall pay such Lender or
the Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.
          (d) Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section 2.14 shall not constitute a waiver
of such Lender’s or the Issuing Bank’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender or the
Issuing Bank pursuant to this Section 2.14 for any increased costs or reductions
incurred more than 270 days prior to the date that such Lender or the Issuing
Bank, as the case may be, notifies the Borrower of the change in law giving rise
to such increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the change
in law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.
     Section 2.15 Illegality. Notwithstanding anything herein contained, if any
Lender shall make a good faith determination that a Change in Law shall make it
unlawful for such Lender to give effect to its obligations to make, continue or
maintain its Eurodollar Loans under this Agreement, the obligation of such
Lender to make, continue or maintain Eurodollar Loans hereunder shall be
suspended for the duration of such illegality. Such Lender, by written notice to
the Administrative Agent and the Borrower, shall declare that such Lender’s
obligation to make Eurodollar Loans and to, continue and maintain Eurodollar
Loans shall be suspended, and the Borrower, on the last day of the then current
Interest Period applicable to such Eurodollar Loans or portion thereof or, if
such Lender so requests, on such earlier date as may be required by relevant
law, shall continue such Eurodollar Loans or portion thereof as Alternate Base
Rate Loans without regard to the requirements of Section 2.10. If and when such
illegality ceases to exist, such suspension shall cease and such Lender shall
notify the Borrower and the Administrative Agent thereof and any Loans
previously continued from Eurodollar Loans to Alternate Base Rate Loans pursuant
to this Section 2.15 shall be continued as Loans of Types corresponding to the
Loans maintained by the other Lenders on the last day of the Interest Period of
the corresponding Eurodollar Loans of such other Lenders.
     Section 2.16 Taxes.
          (a) Any and all payments by or on account of any obligation of the
Borrower under each Loan Document shall be made free and clear of and without
deduction or withholding for any Indemnified Taxes or Other Taxes; provided that
if the Borrower shall be required to deduct or withhold any Indemnified Taxes or
Other Taxes from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions or withholding (including
deductions or withholding applicable to additional sums payable under this
Section), the Administrative Agent, any Lender or the Issuing Bank (as the case
may be) receives an amount equal to the sum it

35



--------------------------------------------------------------------------------



 



would have received had no such deductions or withholding been made, (ii) the
Borrower shall make such deductions or withholding, and (iii) the Borrower shall
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law.
          (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) The Borrower shall indemnify the Administrative Agent, each Lender
and the Issuing Bank, within ten (10) days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, on or
with respect to any payment by or on account of any obligation of the Borrower
under each Loan Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the Issuing Bank, or by the Administrative Agent on its
own behalf or on behalf of a Lender or the Issuing Bank, shall be conclusive
absent manifest error. Notwithstanding anything herein to the contrary, none of
the Administrative Agent, any Lender or Issuing Bank shall be indemnified for
any Indemnified Taxes or Other Taxes hereunder unless the Administrative Agent,
such Lender or Issuing Bank shall make written demand on Borrower for such
reimbursement no later than 270 days after the earlier of (i) the date on which
the relevant Governmental Authority makes written demand upon the Administrative
Agent, such Lender or Issuing Bank for payment of such Indemnified Taxes or
Other Taxes, and (ii) the date on which the Administrative Agent, such Lender or
Issuing Bank has made payment of such Indemnified Taxes or Other Taxes; provided
that if the Indemnified Taxes or Other Taxes imposed or asserted giving rise to
such claims are retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
          (e) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law or reasonably requested by the Borrower as will permit such payments to be
made without withholding or with withholding at a reduced rate. In addition,
each Lender that is not (i) a Foreign Lender or (ii) an “exempt

36



--------------------------------------------------------------------------------



 



recipient” that is either (A) a corporation described in U.S. Treasury
Regulation Section 1.6049-4(c)(1)(ii)(A)(1) or (B) a financial institution
described in U.S. Treasury Regulation Section 1.6049-4(c)(1)(ii)(M) (provided
that the Lender is reasonably identifiable as a financial institution pursuant
to the last two sentences of subparagraph (M)), agrees to provide Borrower with
such form or forms, including IRS Form W-9, as may be required under the Code,
or other laws of the United States or reasonably requested by Borrower, as a
condition to exemption from, United States backup withholding before receiving
its first payment under this Agreement and at any other time reasonably
requested by Borrower.
               (f) For any period during which a Lender has failed to provide
the Borrower with the appropriate documentation as required by Section 2.16(e),
the Borrower shall not be obligated to pay, and such Lender shall not be
entitled to secure additional amounts under this Section 2.16 with respect to
Indemnified Taxes imposed by a Governmental Authority to the extent that such
additional amounts would not have arisen but for such failure of such Lender.
               (g) If the Administrative Agent or a Lender determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.16, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.16 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, however, that the Borrower, upon the
request of the Administrative Agent or such Lender, agrees to forthwith repay
the amount paid over to the Borrower (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent or such Lender in the event the Administrative Agent or such Lender is
required to repay such refund to such Governmental Authority. Nothing contained
in this Section 2.16 shall require the Administrative Agent or any Lender to
make available its tax returns (or any other information relating to its taxes
which it deems confidential) to the Borrower or any other Person.
               (h) If the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.16(a), then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(a) would eliminate or reduce amounts payable pursuant to Section 2.16(a), in
the future and (b) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

37



--------------------------------------------------------------------------------



 



               (i) If a payment made to a Lender or other payee under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender or other payee were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender or other payee shall deliver to the
Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender or other payee has
complied with such Lender’s or other payee’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.
     Section 2.17 Substitute Loan Basis. In the event that prior to the
commencement of any Interest Period for any Eurodollar Borrowing the Majority
Lenders shall reasonably determine (which determination shall be final and
conclusive and binding upon the Borrower) that (a) by reason of changes
affecting the London Interbank Eurodollar Market, adequate and fair means do not
exist for ascertaining the LIBO Rate for such requested Interest Period, or
(b) the LIBO Rate will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Borrowing for such
Interest Period then, and in any such event, the Administrative Agent shall
forthwith give notice to the Borrower and, (i) unless, on the date upon which
such Eurodollar Loans were to be made, the Borrower notifies the Administrative
Agent that it elects not to borrow on such date, any Eurodollar Loans requested
to be made on the first day of such Interest Period shall be made as Alternate
Base Rate Loans, (ii) any Loans that were to have been, on the first day of such
Interest Period, continued as Eurodollar Loans, shall be continued as Alternate
Base Rate Loans on the date upon which such Loans were to have been continued,
and (iii) any outstanding Eurodollar Loans shall be continued, on the last day
of the Interest Period applicable thereto, as Alternate Base Rate Loans on the
date upon which such Loans are to be continued. The Administrative Agent shall
give written notice to the Borrower of any event occurring after the giving of
such notice which permits an adequate and fair means of ascertaining the LIBO
Rate and until such notice by the Administrative Agent, no further Eurodollar
Loans shall be made or continued as such, nor shall the Borrower have the right
to continue as Eurodollar Loans.
     Section 2.18 Certain Prepayments or Continuations. If the Eurodollar Loans
of any Lender are prepaid or continued as Alternate Base Rate Loans pursuant to
Section 2.14 or Section 2.15 (such Eurodollar Loans being herein called
“Affected Loans”), unless and until such Lender gives written notice that the
circumstances which gave rise to such prepayment or continuation no longer exist
(which such Lender agrees to do promptly upon such circumstances ceasing to
exist) such Lender shall not make further Affected Loans and all Loans which
would otherwise be made by such Lender as, or continued by such Lender into,
Affected Loans shall be made instead as, or continued as Alternate Base Rate
Loans (on which interest and principal shall be payable simultaneously with the
related Loans of the other Lenders).
     Section 2.19 Certain Notices. Notices by the Borrower under each of
Section 2.03, Section 2.05, Section 2.06, Section 2.07, Section 2.14,
Section 2.17, and Section 2.10 and under

38



--------------------------------------------------------------------------------



 



the definition of “Interest Period” in Section 1.01 (a) shall (unless otherwise
specifically provided) be given in writing, by telecopy or by telephone
(confirmed promptly in writing), and (b) shall be effective only if received by
the Administrative Agent and, in the case of Section 2.14, the Lender involved,
not later than 11:30 a.m. (New York City time) on the day specified in the
respective Section or definition as the latest day such notice may be given.
Notices by the Borrower under each of Section 2.03, Section 2.05, Section 2.06,
Section 2.07, Section 2.14, Section 2.17, and Section 2.10 shall be irrevocable.
     Section 2.20 Minimum Amounts of Eurodollar Borrowings. All Borrowings and
continuations of Loans hereunder and all selections of Interest Periods
hereunder shall be in such amounts and be made pursuant to such elections so
that, after giving effect thereto, the aggregate Principal Amount of the Loans
comprising each Eurodollar Borrowing shall be equal to $5,000,000 or a whole
multiple of $1,000,000 in excess thereof.
     Section 2.21 Break Funding Payments. In the event of (a) the payment of any
Principal Amount of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the continuation of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, continue
or prepay any Loan on the date specified in any notice delivered pursuant
hereto, (d) the assignment of any Eurodollar Loan other than on the last day of
the Interest Period applicable thereto as a result of a request by the Borrower,
then, in any such event, the Borrower shall compensate each Lender or the
Issuing Bank for the loss, cost and expense attributable to such event. In the
case of a Eurodollar Loan, such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the Principal Amount
of such Loan had such event not occurred, at the LIBO Rate (in the case of a
Eurodollar Loan) that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow or continue, for the period
that would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such Principal Amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the Eurodollar market. A certificate of any such Lender setting forth
any amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and the Administrative Agent and
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within ten (10) days after
receipt thereof. Notwithstanding anything to the contrary contained herein, no
Lender shall be entitled to receive any amount or amounts pursuant to this
Section if such amount or amounts are attributable solely to the merger or other
consolidation of such Lender with another Lender.
     Section 2.22 Swingline Loans.
               (a) Subject to the terms and conditions set forth herein, the
Swingline Lender agrees to make Swingline Loans to the Borrower from time to
time during the Revolving Period, in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $50,000,000 or (ii) the total Credit
Exposures exceeding the total Commitments;

39



--------------------------------------------------------------------------------



 



provided that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Swingline Loans.
               (b) To request a Swingline Loan, the Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by facsimile), not
later than 3:00 p.m., New York City time, on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable and shall specify the Borrower, the
requested date (which shall be a Business Day) and amount of the requested
Swingline Loan. The Administrative Agent will promptly advise the Swingline
Lender of any such notice received from the Borrower. The Swingline Lender shall
make each Swingline Loan available to the Borrower by means of a credit to the
general deposit account of the Borrower with the Swingline Lender (or, in the
case of a Swingline Loan made to finance the reimbursement of an LC Disbursement
as provided in Section 2.05(e), by remittance to the Issuing Bank) by 3:00 p.m.,
New York City time, on the requested date of such Swingline Loan.
               (c) The Swingline Lender may by written notice given to the
Administrative Agent not later than 10:00 a.m., New York City time, on any
Business Day require the Lenders to acquire participations on such Business Day
in all or a portion of the Swingline Loans outstanding. Such notice shall
specify the aggregate amount of Swingline Loans in which Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Lender’s Applicable Percentage of such Swingline Loan or Loans. Each Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or Event of Default or reduction or termination of
the Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Lender shall comply with
its obligation under this paragraph by wire transfer of immediately available
funds, in the same manner as provided in Section 2.12 with respect to Loans made
by such Lender (and Section 2.12 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Swingline Lender the amounts so received by it from the Lenders. The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender. Any amounts received by the Swingline Lender from the
Borrower (or other party on behalf of the Borrower) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Lenders that shall have made their payments
pursuant to this paragraph and to the Swingline Lender, as

40



--------------------------------------------------------------------------------



 



their interests may appear; provided that any such payment so remitted shall be
repaid to the Swingline Lender or to the Administrative Agent, as applicable, if
and to the extent such payment is required to be refunded to the Borrower for
any reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Borrower of any default in the payment thereof.
     Section 2.23 Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:
               (a) Waivers and Amendments. Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in Section 10.02.
               (b) Reallocation of Payments. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, or
otherwise, and including any amounts made available to the Administrative Agent
for the account of such Defaulting Lender pursuant to Section 10.08), shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to the Issuing Bank and/or
the Swingline Lender hereunder; third, if so determined by the Administrative
Agent or requested by the Issuing Bank and/or the Swingline Lender, to be held
as cash collateral for future funding obligations of such Defaulting Lender of
any participation in any Swingline Loan or Letter of Credit; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of such Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Administrative
Agent, the Lenders, the Issuing Bank or the Swingline Lender as a result of any
judgment of a court of competent jurisdiction obtained by the Administrative
Agent, any Lender, the Issuing Bank or the Swingline Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(i) such payment is a payment of the principal amount of any Revolving Loans or
funded participations in Swingline Loans or Letters of Credit in respect of
which such Defaulting Lender has not fully funded its appropriate share and
(ii) such Revolving Loans or funded participations in Swingline Loans or Letters
of Credit were made at a time when the conditions set forth in Section 7.02 were
satisfied or waived, such payment shall be applied solely to pay the Revolving
Loans of,

41



--------------------------------------------------------------------------------



 



and funded participations in Swingline Loans or Letters of Credit owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Revolving Loans of, or funded participations in Swingline Loans or
Letters of Credit owed to, such Defaulting Lender. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post cash collateral pursuant
to this Section 2.23(b) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.
               (c) Reallocation of Applicable Percentages to Reduce Fronting
Exposure. During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit or Swingline
Loans pursuant to Section 2.05 and Section 2.22, the Applicable Percentage of
each non-Defaulting Lender shall be computed without giving effect to the
Commitment of such Defaulting Lender; provided that (i) each such reallocation
shall be given effect only if, at the date the applicable Lender becomes a
Defaulting Lender, no Default or Event of Default exists and (ii) the aggregate
obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swingline Loans shall not exceed the
positive difference, if any, of (A) the Commitment of that non-Defaulting Lender
minus (B) the aggregate outstanding principal amount of the Revolving Loans of
that Lender.
               (d) Certain Fees. For any period during which such Lender is a
Defaulting Lender, such Defaulting Lender (i) shall not be entitled to receive
any Facility Fee pursuant to Section 2.04 (and the Borrower shall not be
required to pay any such fee that otherwise would have been required to have
been paid to such Defaulting Lender) and (ii) shall not be entitled to receive
any LC Fees pursuant to Section 2.04 otherwise payable to the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided cash collateral or other credit support
arrangements satisfactory to the Issuing Bank pursuant to this Section 2.23, but
instead, the Borrower shall pay to the non-Defaulting Lenders the amount of such
LC Fees in accordance with the upward adjustments in their respective Applicable
Percentages allocable to such Letter of Credit pursuant to Section 2.23(c), with
the balance of such LC Fee, if any, payable to the Issuing Bank for its own
account.
               (e) Defaulting Lender Cure. If the Borrower, the Administrative
Agent, the Swingline Lender and the Issuing Bank agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the date specified in such notice and subject to any conditions
set forth therein (which may include arrangements with respect to any cash
collateral), that Lender will, to the extent applicable, purchase that portion
of outstanding Revolving Loans of the other Lenders or take such other actions
as the Administrative Agent may determine to be necessary to cause the Revolving
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.23(c)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made

42



--------------------------------------------------------------------------------



 



retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while such Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     Section 3.01 Representations of the Borrower. The Borrower represents and
warrants to the Administrative Agent, the Lenders and the Issuing Bank that:
               (a) The Borrower and each Subsidiary has been duly formed and is
validly existing and in good standing under the laws of the jurisdiction of its
organization and (ii) the Borrower and each Subsidiary is qualified to do
business as a foreign entity and is in good standing in each jurisdiction of the
United States in which the ownership of its properties or the conduct of its
business requires such qualification and where the failure to so qualify would
constitute a Material Adverse Change.
               (b) This Agreement, the Transactions and all other Loan Documents
to which the Borrower or any Subsidiary is a party have been duly authorized,
executed and delivered by the Borrower or such Subsidiary, and each of this
Agreement, its Notes and the other Loan Documents to which it is a party
constitutes a valid and binding agreement of the Borrower, enforceable in
accordance with its respective terms, subject to the effect of applicable
bankruptcy, insolvency or similar laws affecting creditors’ rights generally and
equitable principals of general applicability. The Borrower’s Notes have been
duly authorized by the Borrower and, when executed, issued and delivered
pursuant hereto for value received, will constitute valid and binding
obligations of the Borrower, enforceable in accordance with their terms, except
as (i) may be limited by bankruptcy, insolvency or similar laws affecting
creditors’ rights generally, and (ii) rights of acceleration and the
availability of equitable remedies may be limited by equitable principles of
general applicability. There are no actions, suits or proceedings pending or, to
the knowledge of the Borrower or any Subsidiary, threatened against the Borrower
or any Subsidiary which purports to affect the legality, validity or
enforceability of this Agreement, any other Loan Document or any of their
respective Notes.
               (c) The execution, delivery and performance of each Loan Document
by the Borrower and its Subsidiaries will not violate or conflict with (i) the
organizational documents of the Borrower or any Subsidiary, as in effect on the
Effective Date, or (ii) any indenture, loan agreement or other similar agreement
or instrument binding on the Borrower or any Subsidiary.
               (d) The Borrower and its Subsidiaries are in compliance with all
laws, rules, regulations, orders, decrees and requirements of any Governmental
Authority applicable to them or their properties, except where the necessity of
compliance therewith is being contested in good faith by appropriate proceedings
or such failure to comply

43



--------------------------------------------------------------------------------



 



would not have or would not reasonably be expected to cause a Material Adverse
Change.
               (e) On the Effective Date there are no actions, suits,
proceedings or investigations pending or, to the knowledge of the Borrower,
threatened against the Borrower or any Subsidiary before any Governmental
Authority as to which, in the opinion of the Borrower, there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to constitute a
Material Adverse Change.
               (f) The consolidated balance sheets of the Borrower (and its
predecessor entity) and its consolidated Subsidiaries as of December 31, 2010,
and the related consolidated statements of income, partners’ (or stockholders’)
equity and cash flows for each of the years in the three-year period ended
December 31, 2010, audited by KPMG LLP, present fairly, in all material
respects, the consolidated financial position of the Borrower and its
consolidated Subsidiaries as of December 31, 2010, and the results of their
operations and their cash flows for each of the years in the three-year period
ended December 31, 2010, in conformity with GAAP applied on a consistent basis.
               (g) There has been no Material Adverse Change.
               (h) Neither the Borrower nor any Subsidiary is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.
               (i) No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Change. The present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Accounting Standards No. 87) did not, as of
the date of the most recent financial statements reflecting such amounts, exceed
the fair market value of the assets of all such underfunded Plans by an amount
that could reasonably be expected to be a Material Adverse Change.
               (j) Neither the Information Memorandum nor any of the other
reports, financial statements, certificates or other information furnished by or
on behalf of the Borrower to the Agents or any Lender in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished), taken as a whole, contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time, it
being understood that projections by their nature are inherently uncertain and
no assurances are being given that the results reflected in the projected
financial information will be achieved.

44



--------------------------------------------------------------------------------



 



          (k) On the date hereof, the Borrower’s Subsidiaries are listed on
Schedule II.
          (l) The General Partner has filed all United States Federal income tax
returns and all other material tax returns and reports required to be filed (or
obtained extensions with respect thereto) and has paid all taxes required to
have been paid by it, except (i) taxes the validity of which is being contested
in good faith by appropriate proceedings, and with respect to which the General
Partner, to the extent required by GAAP, has set aside on its books adequate
reserves or (ii) to the extent the failure to do so (individually or
collectively) would not reasonably be expected to result in a Material Adverse
Change.
          (m) Each of the real properties owned or leased by the Borrower or any
of its Subsidiaries and all their operations at such properties are in
compliance with all applicable Environmental Laws and neither the Borrower nor
any of its Subsidiaries has received any notice regarding violation of any
Environmental Law with respect to the properties or the businesses operated by
the Borrower or any of its Subsidiaries, except as would not reasonably be
expected to result in a Material Adverse Change.
          (n) No Event of Default has occurred and is continuing.
          (o) The Borrower and its Subsidiaries are not engaged principally, or
as one of its or their important activities, in the business of extending credit
for the purpose, whether immediate, incidental or ultimate, of buying or
carrying margin stock (within the meaning of the Margin Regulations).
          (p) The Borrower and each of its Subsidiaries is and, after the
consummation of the transactions contemplated by this Agreement, will be
“solvent” within the meaning of such term under the United States Bankruptcy
Code.
ARTICLE IV
AFFIRMATIVE COVENANTS
Until all Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, all Letters of Credit shall have expired or terminated, and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:
     Section 4.01 Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:
          (a) Within the period required by applicable law (and concurrently
with the filing thereof with the Commission), copies of the annual reports,
information, documents and other reports (or copies of such portions of any of
the foregoing as the Commission may from time to time by rules and regulations
prescribe) which the Borrower may be required to file with the Commission
pursuant to Section 13 or Section 15(d) of the Securities Exchange Act of 1934;
or, if the Borrower is not required to file information, documents or reports
pursuant to either of said Sections, then such of the

45



--------------------------------------------------------------------------------



 



supplementary and periodic information, documents and reports which may be
required pursuant to Section 13 of the Securities Exchange Act of 1934 in
respect of a security listed and registered on a national securities exchange as
may be prescribed from time to time in such rules and regulations; provided,
however, that the Borrower shall be deemed to have furnished the information
required by this Section 4.01(a) if it shall have timely made the same available
on “EDGAR” on the worldwide web and complied with Section 4.01(e) in respect
thereof; provided further, however, that if any Lender is unable to access EDGAR
on the worldwide web, the Borrower agrees to provide such Lender with paper
copies of the information required to be furnished pursuant to this
Section 4.01(a) promptly following notice from the Administrative Agent that
such Lender has requested same.
          (b) Within sixty (60) days after the close of each of the first three
quarters of each fiscal year of the Borrower, a statement by a responsible
officer of the Borrower calculating compliance or non-compliance, as the case
may be, with Section 5.01 and Section 5.02 (if applicable) as of the close of
such period and stating whether to the knowledge of the Borrower an event has
occurred during such period and is continuing which constitutes an Event of
Default or a Default, and, if so, stating the facts with respect thereto.
          (c) Within one hundred twenty (120) days after the close of each
fiscal year of the Borrower, a statement by a responsible officer of the
Borrower calculating compliance or non-compliance, as the case may be, with
Section 5.01 and Section 5.02 (if applicable) as of the close of such period and
stating whether to the knowledge of the Borrower an event has occurred during
such period and is continuing which constitutes an Event of Default or a
Default, and, if so, stating the facts with respect thereto.
          (d) Such other information respecting the financial condition or
operations of the Borrower and its Subsidiaries as the Administrative Agent or
any Lender may from time to time reasonably request.
          (e) Information required to be delivered pursuant to Section 4.01(a)
above shall be deemed to have been delivered on the date on which the Borrower
provides notice to the Administrative Agent that such information has been
posted on EDGAR (and the Borrower hereby agrees to provide such notice).
     Section 4.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
          (a) the occurrence of any Event of Default;
          (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower that if adversely determined, could reasonably be expected to result in
a Material Adverse Change; and
          (c) any other development that results in, or could reasonably be
expected to result in, a Material Adverse Change.

46



--------------------------------------------------------------------------------



 



Each notice delivered under this Section 4.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken with respect thereto.
     Section 4.03 Compliance with Laws. The Borrower will, and will cause each
of the Subsidiaries to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its property, except where the
necessity of compliance therewith is being contested in good faith by
appropriate proceedings or where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Change.
     Section 4.04 Use of Proceeds.
          (a) The proceeds of the Loans and the Letters of Credit shall be used
to refinance outstanding Indebtedness under the Existing Revolving Credit
Agreement and the Existing Term Loan Agreement and to provide working capital
and to provide funding in connection with capital expenditures, Permitted
Acquisitions and other general corporate purposes.
          (b) No part of the proceeds of any Loan or Letter of Credit will be
used for any purpose which violates the Margin Regulations.
     Section 4.05 Maintenance of Property; Insurance.
          (a) The Borrower will keep, and will cause each of its Subsidiaries to
keep, all property useful and necessary in its business in good working order
and condition, ordinary wear and tear excepted, except where the failure to do
so could not reasonably be expected to result in a Material Adverse Change.
          (b) The Borrower will at all times maintain, with financially sound
and reputable insurers, insurance of the kinds, covering the risks and in the
relative proportionate amounts (including as to self-insurance) customarily
carried by companies engaged in the same or similar business and similarly
situated; provided that the Borrower shall not be required to maintain insurance
against risks or in amounts no longer economically available on a de novo or
renewal basis, as applicable, to other companies engaged in the same or similar
business and similarly situated.
     Section 4.06 Additional Guarantors. The Borrower shall promptly cause any
newly formed or acquired Wholly Owned Subsidiary to guarantee the Loans made
under this Agreement pursuant to the Guaranty Agreement. In connection with any
such guaranty, the Borrower shall, or shall cause each such Subsidiary to,
(a) execute and deliver a supplement to the Guaranty Agreement executed by such
Subsidiary and (b) execute and deliver such other additional closing documents,
certificates and legal opinions as shall reasonably be requested by the
Administrative Agent. On the Investment Grade Rating Date, if no Default or
Event of Default has occurred and is continuing, the Subsidiaries guaranteeing
the Indebtedness shall be released of their obligations under the Guaranty
Agreement and this Section 4.06 shall have no further force or effect.

47



--------------------------------------------------------------------------------



 



     Section 4.07 Books and Records; Inspections. The Borrower will keep, and
will cause each of its Subsidiaries to keep, complete and accurate books and
records of its transactions in accordance with good accounting practices on the
basis of GAAP (including the establishment and maintenance of appropriate
reserves). The Borrower will, and will cause each of its Subsidiaries to, permit
any representatives designated by the Administrative Agent, upon reasonable
prior notice, to visit and inspect its properties, to examine and make extracts
from its books and records, and to discuss its affairs, finances and condition
with its officers and independent accountants, all at such reasonable times and
as often as reasonably requested. In the absence of an Event of Default and
notwithstanding anything to the contrary in Section 10.03, the Borrower shall
not be required to pay for more than one such visit in any year.
     Section 4.08 Payment of Obligations. The Borrower will, and will cause each
of its Subsidiaries to, pay its obligations, including Tax liabilities of the
Borrower and all of its Subsidiaries before the same shall become delinquent or
in default, except where (i) the validity or amount thereof is being contested
in good faith by appropriate proceedings, (ii) the Borrower or such Subsidiary
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP and (iii) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Change.
     Section 4.09 Material Contracts. The Borrower will comply, and will cause
its Subsidiaries to comply, with all contracts necessary for the ongoing
operation and business of the Borrower or such Subsidiary in the ordinary
course, except where the failure to comply would not have or would not
reasonably be expected to cause a Material Adverse Change.
ARTICLE V
FINANCIAL COVENANTS
Until all Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, all Letters of Credit shall have expired or terminated, and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:
     Section 5.01 Consolidated Leverage Ratio. The Consolidated Leverage Ratio,
as at the end of each fiscal quarter of the Borrower (beginning with the fiscal
quarter ending March 31, 2011), shall be less than or equal to 5.00 to 1.00,
except with respect to any fiscal quarter ending in the 270-day period
immediately following a Permitted Acquisition, in which case the Consolidated
Leverage Ratio shall be less than or equal to 5.50 to 1.00.
     Section 5.02 Consolidated Interest Coverage Ratio. The Consolidated
Interest Coverage Ratio, as at the end of each fiscal quarter of the Borrower
(beginning with the fiscal quarter ending March 31, 2011) occurring prior to the
Investment Grade Rating Date, shall be greater than or equal to 2.00 to 1.00.
For each fiscal quarter ending on and after the Investment Grade Rating Date,
the Borrower shall have no further obligation to comply with this Section 5.02.

48



--------------------------------------------------------------------------------



 



ARTICLE VI
NEGATIVE COVENANTS
Until all Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, all Letters of Credit shall have expired or terminated, and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:
     Section 6.01 Nature of Business. The Borrower will not, nor will it permit
its Subsidiaries to (whether now owned or acquired or formed subsequent to the
Effective Date), materially alter the character of its or their business on a
consolidated basis from the midstream energy business.
     Section 6.02 Liens. The Borrower will not create, assume or suffer to exist
any Lien on any asset now owned or hereafter acquired by it or any of its
Subsidiaries, except for the following:
          (a) Liens for taxes, assessments or other governmental or
quasi-governmental charges or levies not yet due or which are being contested in
good faith by appropriate proceedings and with respect to which adequate
reserves or other appropriate provisions are being maintained in accordance with
GAAP;
          (b) statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and interest owners of oil and gas production and other
Liens imposed by law, created in the ordinary course of business and for amounts
not past due for more than 60 days or which are being contested in good faith by
appropriate proceedings which are sufficient to prevent imminent foreclosure of
such Liens, are promptly instituted and diligently conducted and with respect to
which adequate reserves or other appropriate provisions are being maintained in
accordance with GAAP;
          (c) Liens incurred or deposits made in the ordinary course of business
(including, without limitation, surety bonds and appeal bonds) in connection
with workers’ compensation, unemployment insurance and other types of social
security benefits or to secure the performance of tenders, bids, leases,
contracts (other than for the repayment of Indebtedness), statutory obligations
and other similar obligations or arising as a result of progress payments under
government contracts;
          (d) easements (including, without limitation, reciprocal easement
agreements and utility agreements), rights of way, covenants, consents,
reservations, encroachments, variations and other restrictions, charges or
encumbrances (whether or not recorded) affecting the use of real property;
          (e) Liens with respect to judgments and attachments which do not
result in an Event of Default;
          (f) Liens created pursuant to construction, operating and maintenance
agreements, transportation agreements and other similar agreements and related
documents entered into in the ordinary course of business;

49



--------------------------------------------------------------------------------



 



          (g) Liens, deposits or pledges to secure the performance of bids,
tenders, contracts (other than contracts for the payment of money), leases
permitted under the terms of this Agreement (other than Capital Leases), public
or statutory obligations, surety, stay, appeal, indemnity, performance or other
obligations arising in the ordinary course of business;
          (h) Liens securing obligations under Capital Leases; provided that
(i) any such Liens attach only to the property which is the subject of such
Capital Lease, (ii) such Liens secure only the Indebtedness comprised of such
Capital Lease and (iii) the aggregate Indebtedness being secured by such Liens
does not exceed at any one time calculated as of the date such Capital Lease is
created ten percent 10% of Consolidated Net Tangible Assets;
          (i) Liens securing Acquired Indebtedness;
          (j) rights of first refusal entered into in the ordinary course of
business;
          (k) Liens consisting of any (i) rights reserved to or vested in any
municipality or governmental, statutory or public authority to control or
regulate any property of the Borrower or any Subsidiary or to use such property,
(ii) obligations or duties to any municipality or public authority with respect
to any franchise, grant, license, lease or permit and the rights reserved or
vested in any Governmental Authority or public utility to terminate any such
franchise, grant, license, lease or permit or to condemn or expropriate any
property, or (iii) zoning laws, ordinances or municipal regulations;
          (l) Liens on deposits required by any Person with whom the Borrower or
any of its Subsidiaries enters into forward contracts, futures contracts, swap
agreements (including interest rate swap agreements) or other commodities
contracts in the ordinary course of business;
          (m) Liens arising out of the refinancing, extension, renewal or
refunding of any Indebtedness secured by any Lien permitted by this
Section 6.02; provided that the principal amount of such Indebtedness is not
increased (other than to provide for the payment of any underwriting discounts
and fees related to any refinancing Indebtedness as well as any premiums owed on
and accrued and unpaid interest related to the original Indebtedness) and is not
secured by any additional assets; and
          (n) Liens securing other obligations in an amount not to exceed, in
the aggregate, at any one time, calculated as of the date such Lien is incurred,
15% of Consolidated Net Tangible Assets (and, for purposes of this
Section 6.02(n), with respect to any such secured Indebtedness of a Joint
Venture of the Borrower with no recourse to the Borrower or any Wholly Owned
Subsidiary thereof, only that portion of such Indebtedness reflecting the
Borrower’s pro rata ownership interest therein shall be included in calculating
compliance herewith), provided that, if the amount of such other obligations
exceeds the amount specified above, then at the time such Liens to secure such
other obligations are granted, the Loans, LC Exposure and other obligations
under

50



--------------------------------------------------------------------------------



 



this Agreement and other Loan Documents shall be secured equally and ratably
with such other obligations.
     Section 6.03 Dispositions. Prior to the Investment Grade Rating Date, the
Borrower will not make, nor permit its Subsidiaries to make any Disposition
except:
          (a) Dispositions of inventory in the ordinary course of business;
          (b) Dispositions of machinery and equipment no longer used or useful
in the conduct of business of the Borrower and its Subsidiaries that are
Disposed of in the ordinary course of business;
          (c) Dispositions of assets to the Borrower or a Subsidiary;
          (d) Dispositions of or constituting Investments permitted under
Section 6.06;
          (e) Dispositions of accounts receivable in connection with the
collection or compromise thereof;
          (f) Dispositions of licenses, sublicenses, leases or subleases granted
to others not interfering in any material respect with the business of the
Borrower and its Subsidiaries;
          (g) Dispositions of Cash Equivalents for fair market value;
          (h) Dispositions in which: (i) the assets being disposed are used
simultaneously in exchange for replacement assets or (ii) the net proceeds
thereof are either (A) reinvested within 180 days from such Disposition in
assets to be used in the ordinary course of the business of the Borrower and its
Subsidiaries and/or (B) used to permanently reduce the Commitments on a dollar
for dollar basis; or
          (i) other Dispositions not exceeding in the aggregate for the Borrower
and its Subsidiaries (i) 10% of Consolidated Net Tangible Assets in any fiscal
year (measured as of the date of determination) and (ii) 20% of Consolidated Net
Tangible Assets during the term of this Agreement.
     Section 6.04 Transactions with Affiliates. The Borrower will not, and will
not permit any of its Subsidiaries to, directly or indirectly, pay any funds to
or for the account of, make any investment in, lease, sell, transfer or
otherwise dispose of any assets, tangible or intangible, to, or participate in,
or effect, any transaction with, any officer, director, employee or Affiliate
(other than the Borrower or one of its Subsidiaries) unless such transaction
between the Borrower and its Subsidiaries on the one hand and any officer,
director, employee or Affiliate (other than the Borrower or one of its
Subsidiaries) on the other hand, shall be on terms that are fair and reasonable
to the Borrower or such Subsidiary; provided that the foregoing provisions of
this Section 6.04 shall not (a) prohibit the Borrower or any Subsidiary from
declaring or paying any lawful dividend or distribution otherwise permitted
hereunder, (b) prohibit the Borrower or any Subsidiary from providing credit
support for its Subsidiaries as it deems appropriate in the

51



--------------------------------------------------------------------------------



 



ordinary course of business, (c) prohibit the Borrower or any Subsidiary from
engaging in a transaction or transactions on terms that are not fair and
reasonable to such Person, provided that such transaction or transactions occurs
within a related series of transactions, which, in the aggregate, are fair and
reasonable to such Person, (d) prohibit the Borrower or any Subsidiary from
engaging in non-material transactions with any Affiliate other than the Borrower
or any Subsidiary that are not fair and reasonable to such Person, but are in
the ordinary course of such Person’s business, so long as, in each case, after
giving effect thereto, no Default or Event of Default shall have occurred and be
continuing, (e) prohibit the Borrower or any Subsidiary from entering into or
performing its obligations under any of the agreements listed on Schedule IV or
any amendments, modifications or replacements thereto that, in the aggregate,
are not materially adverse to the Borrower or any Subsidiary party thereto, or
(f) prohibit the Borrower or any Subsidiary from compensating its employees and
officers in the ordinary course of business; provided, further, that a finding
by the Board of Directors of General Partner that a transaction or series of
transactions is on terms which are fair and reasonable to the Borrower or any
Subsidiary shall be dispositive.
     Section 6.05 Indebtedness. The Borrower will not, nor will it permit any
Guarantor to, create, incur or assume any Indebtedness (including Acquired
Indebtedness) unless at the time of the incurrence thereof and after giving
effect thereto (x) the Borrower shall be in compliance with Section 5.01 and
(y) no Default or Event of Default shall have occurred and be continuing. The
Borrower will not permit its Subsidiaries, which are not Guarantors, to create,
incur or assume any Indebtedness, except (i) Indebtedness in an aggregate amount
not to exceed, at any one time outstanding as of the date such Indebtedness is
incurred, the lesser of (A) 20% of Consolidated Net Tangible Assets less, if the
Loans, LC Exposure and other obligations under this Agreement have not been
secured as contemplated under Section 6.02(n), the amount of Indebtedness
secured under Section 6.02(n) and (B) 15% of Consolidated Net Tangible Assets
and (ii) Acquired Indebtedness.
Notwithstanding the foregoing paragraph, the Borrower and its Subsidiaries may,
at any time, create, incur or assume the following Indebtedness:
          (a) Indebtedness under the Loan Documents;
          (b) Investments permitted under Section 6.06 that would constitute
Indebtedness;
          (c) obligations (contingent or otherwise) of the Borrower or any
Subsidiary existing or arising under hedging agreements or other derivative
products; provided that, such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with liabilities, commitments, investments, assets, or property
held or reasonably anticipated by such Person, or changes in the value of
securities issued by such Person, and not for purposes of speculation or taking
a “market view”;
          (d) current liabilities of the Borrower or its Subsidiaries incurred
in the ordinary course of business but not incurred through (i) the borrowing of
money or (ii)

52



--------------------------------------------------------------------------------



 



the obtaining of credit except for credit on an open account basis customarily
extended and in fact extended in connection with normal purchases of goods and
services;
          (e) guarantees of Extensions of Credit hereunder; and
          (f) Indebtedness in respect of taxes, assessments, governmental
charges or levies and claims for labor, materials and supplies to the extent
that payment therefor shall not at the time be required to be made in accordance
with the provisions of this Agreement.
     Section 6.06 Investments. Prior to the Investment Grade Rating Date, the
Borrower will not, nor will it permit its Subsidiaries to, make any Investments,
except:
          (a) Investments held by the Borrower or a Subsidiary of the Borrower
in the form of cash or Cash Equivalents;
          (b) Investments in any Subsidiary of the Borrower or by any Subsidiary
in the Borrower;
          (c) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;
          (d) Investments in any Joint Venture or Non-Controlled Subsidiary for
the purpose of developing capital projects in the midstream energy business;
provided that either (i) such Joint Venture or Non-Controlled Subsidiary is not
subject to any contract or other consensual restriction or limitation on the
ability of such Joint Venture or Non-Controlled Subsidiary to make Restricted
Payments to the Borrower or its Subsidiaries (each a “Payment Restriction”)
other than limitations contained in its organizational documents subjecting such
Restricted Payments to the discretion of its Board of Directors and/or
permitting Restricted Payments only to the extent of available cash (as defined
therein), (ii) such Investment is in a Joint Venture or Non-Controlled
Subsidiary that was in existence prior to the date of this Agreement or (iii) if
such Investment is in Joint Ventures or Non-Controlled Subsidiaries subject to
Payment Restrictions (other than as permitted in the foregoing clause (ii)), the
aggregate amount of all such Investments does not exceed, at any one time
outstanding, calculated as of the date such Investment is made, 30% of
Consolidated Net Tangible Assets;
          (e) Investments constituting a Permitted Acquisition;
          (f) Loans and advances to the General Partner to enable the General
Partner to pay general and administrative costs and expenses pursuant to the
Partnership Agreement;

53



--------------------------------------------------------------------------------



 



          (g) A $260,000,000 loan to Anadarko issued in connection with the
Borrower’s initial public offering in the form of a 6.5% 30-year note payable
quarterly, with principal and all accrued and unpaid interest due in full at
maturity; and
          (h) other Investments in an aggregate amount not to exceed, at any one
time outstanding, $25,000,000.
     Section 6.07 Restricted Payments. Prior to the Investment Grade Rating
Date, the Borrower will not, nor will it permit its Subsidiaries to, declare or
make, directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except that:
          (a) the Borrower may declare and pay dividends or distributions with
respect to its Equity Interests payable solely in additional Equity Interests of
the Borrower;
          (b) Subsidiaries may declare and pay dividends or distributions
ratably with respect to their Equity Interests;
          (c) so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, the Borrower may declare and pay quarterly
cash dividends or distributions to its partners of Available Cash in accordance
with the Partnership Agreement;
          (d) the Borrower and its Subsidiaries may make payments or other
distributions to officers, directors or employees with respect to the exercise
by any such Persons of options, warrants or other rights to acquire Equity
Interests in the Borrower or such Subsidiary issued pursuant to an employment,
equity award, equity option or equity appreciation agreement or plans entered
into by the Borrower or such Subsidiary in the ordinary course of business;
          (e) so long as no Default or Event of Default exists and is
continuing, the Borrower may make repurchases of its Equity Interests; and
          (f) so long as no Default or Event of Default exists and is
continuing, the Borrower may make special distributions to the General Partner
in connection with any Permitted Acquisition with Anadarko or any of its
Subsidiaries (other than the Borrower and its Subsidiaries) in an amount, for
any Permitted Acquisition, not greater than the aggregate value of the
consideration for the property or assets acquired.
     Section 6.08 Intercompany Payments. If an Event of Default has occurred and
is continuing, then the Borrower will not, nor will it permit its Subsidiaries
to:
          (a) make any payment of principal on any intercompany Indebtedness
owed to any Person other than the Borrower or its Subsidiaries; or
          (b) offset any intercompany payables or receivables owing among any of
the Borrower and any of its Subsidiaries on the one hand and Anadarko or any of
its Subsidiaries, other than the Borrower or its Subsidiaries, on the other.

54



--------------------------------------------------------------------------------



 



     Section 6.09 Limitations on Sales and Leasebacks. The Borrower will not,
and will not permit any Subsidiary to, enter into any arrangement with any bank,
insurance company or other lender or investor (not including the Borrower or any
Subsidiary) or to which any such lender or investor is a party, providing for
the leasing by the Borrower or a Subsidiary for a period, including renewals, in
excess of three years, of any property which has been or is to be sold or
transferred more than one hundred eighty (180) days after the completion of
construction and commencement of full operation thereof, by the Borrower or any
Subsidiary to such lender or investor or to any Person to whom funds have been
or are to be advanced by such lender or investor on the security of such
property (herein referred to as a “sale and leaseback transaction”) unless the
Borrower, within one hundred eighty (180) days after the sale or transfer shall
have been made by the Borrower or by a Subsidiary, applies an amount equal to
the greater of (i) the net proceeds of the sale of the property sold and leased
back pursuant to such arrangement or (ii) the net amount (after deducting
applicable reserves) at which such property is carried on the books of the
Borrower or such Subsidiary at the time of entering into such arrangement, to
the retirement of Indebtedness of the Borrower.
     Section 6.10 Fundamental Changes. The Borrower shall not consolidate with
or merge into any other Person or convey, transfer or lease its properties and
assets substantially as an entirety to any Person unless:
          (a) (i) in the case of a merger or amalgamation, the Borrower is the
surviving entity; or (ii) the Person formed by such consolidation or into which
the Borrower is merged or the Person which acquires by conveyance or transfer,
or which leases, the properties and assets of the Borrower substantially as an
entirety shall be a corporation, partnership or trust, shall be organized and
existing under the laws of the United States of America, any State thereof or
the District of Columbia, shall (1) have unsecured non-credit enhanced publicly
held indebtedness with an Investment Grade Rating, and (2) expressly assume, by
an agreement supplemental hereto, executed and delivered to the Administrative
Agent, in form reasonably satisfactory to the Administrative Agent, the
obligations of the Borrower hereunder, including the due and punctual payment of
the principal of and interest on all the Revolving Loans and the performance of
every covenant of this Agreement on the part of the Borrower to be performed or
observed; and
          (b) immediately after giving effect to such transaction, no Event of
Default or Default shall have occurred and be continuing.
     Section 6.11 Negative Pledge Agreements. Prior to the Investment Grade
Rating Date, the Borrower will not, and will not permit any Wholly Owned
Subsidiary to, create, incur or assume any contract, agreement or understanding
(other than this Agreement) which prohibits or restricts the granting,
conveying, creation or imposition of any Lien on any of its property in favor of
the Administrative Agent and the Lenders or restricts any Wholly Owned
Subsidiary from paying dividends or making distributions to the Borrower or any
Subsidiary that is a Guarantor, or which requires the consent of other Persons
in connection therewith.
For the sake of clarity, nothing in this Section 6.11 shall restrict Anadarko or
any Subsidiary of Anadarko, other than the Borrower or any of its Subsidiaries.

55



--------------------------------------------------------------------------------



 



ARTICLE VII
CONDITIONS OF LENDING
     Section 7.01 Conditions Precedent to Effectiveness. The obligations of the
Lenders and the Issuing Bank to make the initial Extension of Credit as
contemplated by Section 10.15 shall not become effective until the date on which
each of the following conditions is satisfied (or waived in accordance with
Section 10.02):
          (a) Appropriate Notes are issued payable to such Lender, if requested;
          (b) The Administrative Agent (or its counsel) shall have received
(i) from each party hereto either (1) a counterpart of this Agreement signed on
behalf of such party, or (2) written evidence satisfactory to the Administrative
Agent (which may include telecopy transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement and
(ii) from each Subsidiary that is a Guarantor, either (1) a counterpart of the
Guaranty signed on behalf of such party, or (2) written evidence satisfactory to
the Administrative Agent (which may include telecopy transmission of a signed
signature page of the Guaranty) that such party has signed a counterpart of the
Guaranty;
          (c) The Administrative Agent and the Lenders shall have received all
fees and other amounts due and payable on the Effective Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrower hereunder;
          (d) The Lenders shall have received (i) satisfactory audited
consolidated financial statements of the Borrower (and its predecessor entity)
for the three most recent fiscal years ended prior to the Effective Date as to
which such financial statements are available, (ii) satisfactory unaudited
interim consolidated financial statements of the Borrower for each fiscal
quarterly period ended subsequent to the date of the latest financial statements
delivered pursuant to clause (i) of this paragraph as to which such financial
statements are available, (iii) pro forma consolidated balance sheet of the
Borrower and its Subsidiaries as of December 31, 2010, giving effect to the
Loans made under this Agreement on the Effective Date and (iv) the projections
prepared by the Borrower set forth in the Information Memorandum;
          (e) The Administrative Agent (or its counsel) shall have received
certified copies of the resolutions of (i) the Board of Directors of the General
Partner, as general partner of and on behalf of the Borrower, authorizing the
execution, delivery and performance of this Agreement and the execution,
issuance, delivery and performance of its Notes and (ii) the Board of Directors
of and on behalf of each Subsidiary that is a Guarantor, authorizing the
execution, delivery and performance under the Guaranty Agreement;
          (f) The Administrative Agent (or its counsel) shall have received
certificates of responsible officers of the General Partner, as general partner
and on behalf of the Borrower, to the effect that:

56



--------------------------------------------------------------------------------



 



          (i) the representations and warranties contained in ARTICLE III are
true and accurate on and as of the date of the making of each such Loan as
though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date); and
          (ii) no event has occurred and is continuing or would result from the
proposed Borrowing, which constitutes an Event of Default or a Default.
          (g) The Administrative Agent (or its counsel) shall have received an
opinion:
          (i) of Vinson & Elkins, LLP, special counsel to the Borrower, in form
and substance reasonably acceptable to the Administrative Agent; and
          (ii) of an associate general counsel, deputy general counsel or the
general counsel of the Borrower or Anadarko, in form and substance reasonably
acceptable to the Administrative Agent;
          (h) There shall not have occurred a Material Adverse Change;
          (i) The Lenders shall have received such documents and other
instruments as are customary for transactions of this type or as they or their
counsel may reasonably request;
          (j) The Administrative Agent (or its counsel) shall have received a
certificate of a responsible officer of the Borrower relating to the USA Patriot
Act; and
          (k) The Administrative Agent shall have received a certified statement
by a responsible officer of the Borrower calculating, after giving pro forma
effect to the Loans made under this Agreement, the Consolidated Leverage Ratio
of the Borrower and its Subsidiaries for the four fiscal-quarter period ending
December 31, 2010.
          (l) The Existing Term Loan Agreement shall contemporaneously be
terminated, and all obligations and Indebtedness thereunder shall
contemporaneously be refinanced with the proceeds of the initial Loans under
this Agreement.
     Section 7.02 Conditions Precedent to Loans. The obligation of each Lender
to make any Loan, and the Issuing Bank to issue, amend, renew or extend any
Letter of Credit, is subject to the further conditions precedent that, on the
relevant Borrowing Date, Section 7.01(f)(i) and Section 7.01(f)(ii) shall be
true with respect to such Loan, issuance, amendment, renewal or extension and
such Borrowing, issuance, amendment, renewal or extension, as applicable, shall
be deemed to constitute a certification by the Borrower that such statements are
true.
ARTICLE VIII
EVENTS OF DEFAULT
     Section 8.01 Events of Default. If one or more of the following events of
default (“Events of Default”) shall occur and be continuing:

57



--------------------------------------------------------------------------------



 



          (a) the Borrower shall default in any payment of principal of any Loan
or any reimbursement obligation in respect of any LC Disbursement when and as
the same shall become due and payable, or the Borrower shall default in any
payment of interest on any Loan, or in the payment of any fees or other amounts,
when and as the same shall become due and payable, and such default shall
continue for a period of three (3) Business Days;
          (b) any representation or warranty, or certification made by the
Borrower herein or any Subsidiary that is a Guarantor under the Guaranty
Agreement or any statement or representation or certification made or deemed to
be made pursuant to ARTICLE III, ARTICLE VII or the Guaranty Agreement shall
prove to have been incorrect in any material respect when made;
          (c) the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 4.02(a) or Section 4.04 applicable
to it or ARTICLE VI required to be observed or performed by the Borrower;
          (d) the Borrower shall default in the performance of any other term,
condition, covenant or agreement contained in this Agreement (except as set
forth in Section 8.01(a) or Section 8.01(c)) required to be performed by it and
such default shall continue unremedied for a period of thirty (30) days after
written notice thereof, specifying such default and requiring it to be remedied,
shall have been received by the Borrower from any Lender;
          (e) the Borrower or any Material Subsidiary shall (i) default in the
payment of principal of any Indebtedness in an aggregate principal amount in
excess of $10,000,000 (other than the Loans) beyond the period of grace, if any,
provided in the instrument or agreement under which such Indebtedness was
created as and when the same shall become due and payable whether at maturity,
upon redemption, by declaration or otherwise, or (ii) default in the observance
or performance of any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, and such default shall have resulted in such Indebtedness
being declared due and payable prior to its stated maturity;
          (f) the Borrower or any Material Subsidiary shall (i) apply for or
consent to the appointment of, or the taking of possession by, a receiver,
custodian, trustee or liquidator of itself or of its property, (ii) admit in
writing its inability to pay its debts as such debts become due, (iii) make a
general assignment for the benefit of its creditors, (iv) commence a voluntary
case under any Bankruptcy Law, (v) file a petition seeking to take advantage of
any other law providing for similar relief of debtors, or (vi) consent or
acquiesce in writing to any petition duly filed against it in any involuntary
case under any Bankruptcy Law;
          (g) a proceeding or case shall be commenced, without the application
or consent of the Borrower or any Material Subsidiary, in any court of competent
jurisdiction seeking (i) its liquidation, reorganization, dissolution or winding
up, or the composition or readjustment of its debts, (ii) the appointment of a
trustee, receiver,

58



--------------------------------------------------------------------------------



 



custodian, liquidator or the like of it or of its assets, or (iii) similar
relief in respect of it, under any law providing for the relief of debtors, and
such proceeding or case shall continue undismissed, or unstayed and in effect,
for a period of sixty (60) days (or such longer period, so long as the Borrower
or any such Material Subsidiary shall be taking such action in good faith as
shall be reasonably necessary to obtain the timely dismissal or stay of such
proceeding or case); or an order for relief shall be entered in an involuntary
case under any applicable Bankruptcy Law, against the Borrower or any such
Subsidiary;
          (h) there is entered against the Borrower or any Material Subsidiary
one or more final non-appealable judgments for the payment of money in an
aggregate amount in excess of $25,000,000 (net of insurance coverage which is
reasonably expected to be paid by the insurer), and the same shall remain
undischarged for a period of sixty (60) consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of the Borrower or any
Material Subsidiary to enforce any such judgment;
          (i) the Loan Documents after delivery thereof shall for any reason,
except to the extent permitted by the terms thereof, cease to be in full force
and effect and valid, binding and enforceable in accordance with their terms
against the Borrower or a Guarantor (other than a Subsidiary that is not a
Material Subsidiary) party thereto or shall be repudiated by any of them, or
cease to create a valid and perfected Lien of the priority required thereby on
any of the collateral purported to be covered thereby, except to the extent
permitted by the terms of this Agreement, or the Borrower or any Subsidiary or
any of their Affiliates shall so state in writing.
          (j) an ERISA Event shall have occurred that, when taken together with
all other ERISA Events that have occurred, could reasonably be expected to
result in a liability which would have a Material Adverse Change; or
          (k) any Change of Control shall occur,
then and in each and every case the Majority Lenders, by notice in writing to
the Borrower, may terminate the Commitments of the Lenders hereunder and/or
declare the unpaid balance of the Loans and any other amounts payable hereunder
to be forthwith due and payable and thereupon such balance shall become so due
and payable without presentation, protest or further demand or notice of any
kind, all of which are hereby expressly waived; provided that in the case of
Section 8.01(f) or (g) above, the Commitments of the Lenders hereunder shall
automatically terminate and the Loans and any other amounts payable hereunder
shall forthwith be due and payable.
ARTICLE IX
THE AGENTS
     Section 9.01 Powers. Each Lender hereby irrevocably appoints and authorizes
the Administrative Agent to act as its agent hereunder. The Administrative Agent
shall have and may exercise such powers hereunder and under any agreement
executed and delivered pursuant to the terms hereof as are specifically
delegated to the Administrative Agent by the terms hereof

59



--------------------------------------------------------------------------------



 



or thereof, together with such powers as are reasonably incidental thereto. The
Administrative Agent shall have no duties or responsibilities except those
expressly set forth in this Agreement, and shall not by reason of this Agreement
have a fiduciary relationship with any Lender.
     Section 9.02 Agent’s Reliance, Etc.Neither the Administrative Agent nor any
of its directors, officers, agents or employees shall be liable for any action
taken or omitted to be taken by any of them hereunder or under any agreement
executed and delivered pursuant to the terms hereof or in connection herewith or
therewith except for their own gross negligence or willful misconduct.
     Section 9.03 No Responsibility for Recitals, Etc.The Administrative Agent
shall not be responsible to the Lenders for any recitals, statements, warranties
or representations herein or under any agreement executed and delivered pursuant
to the terms hereof, for the value, effectiveness, genuineness, enforceability
or sufficiency of this Agreement, the Notes or any agreement executed and
delivered pursuant hereto or be bound to ascertain or inquire as to the
performance or observance of any of the terms of this Agreement on the part of
the Borrower or of any of the terms of any such other agreement by any party
thereto.
     Section 9.04 Right to Indemnity. The Administrative Agent shall be fully
justified in failing or refusing to take any action hereunder or under any
agreement executed and delivered pursuant to the terms hereof unless it shall
first be indemnified (upon requesting such indemnification) to its satisfaction
by the Lenders against any and all liability and expense which it may incur by
reason of taking or continuing to take any such action. The Lenders agree to
indemnify the Administrative Agent, to the extent not reimbursed by the
Borrower, under this Agreement, ratably in accordance with the aggregate
Principal Amount of the Loans made by them (or, if no Loans are outstanding,
ratably in accordance with their respective Commitments), for any and all
liabilities, obligations, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind and nature whatsoever which may be imposed
on, incurred by or asserted against the Administrative Agent as agent in any way
relating to or arising out of this Agreement, the Notes or any other documents
contemplated by or referred to herein or the transactions contemplated hereby
(including the costs and expenses which the Borrower is obligated to pay under
this Agreement but excluding, unless an Event of Default has occurred and is
continuing, normal administrative costs and expenses incident to the performance
of its agency duties hereunder) or the enforcement of any of the terms hereof or
thereof or of any such other documents; provided no such liability, obligation,
damage, penalty, action, judgment, suit, cost, expense or disbursement results
from the Administrative Agent’s gross negligence or willful misconduct;
provided, however, that, in the event the Administrative Agent receives
indemnification from the Lenders hereunder with respect to costs and expenses
which the Borrower is obligated to pay under this Agreement, the Administrative
Agent shall remit to the Lenders the amount of such costs and expenses to the
extent subsequently paid by the Borrower, such remittance to be in accordance
with the proportionate amount of the indemnification made by each respective
Lender.
     Section 9.05 Action on Instructions of Lenders. The Administrative Agent
shall in all cases be fully protected in acting or refraining from acting
hereunder or under any agreement executed and delivered pursuant to the terms
hereof in accordance with written instructions to it

60



--------------------------------------------------------------------------------



 



signed by the Majority Lenders, and (subject to Section 9.01) such instructions
and any action taken or failure to act pursuant thereto shall be binding on all
of the Lenders.
     Section 9.06 Employment of Agents. The Administrative Agent may employ
agents and attorneys-in-fact and shall not be answerable, except as to money or
securities received by them or their authorized agents, for the default or
misconduct of any such agent or attorney-in-fact selected by it with reasonable
care.
     Section 9.07 Reliance on Documents. The Administrative Agent shall be
entitled to rely upon (a) any paper or document believed by it to be genuine and
to have been signed or sent by the proper person or persons, and (b) the opinion
of its counsel with respect to legal matters. The Administrative Agent may deem
and treat the payee of any Note as the owner thereof for all purposes hereof
unless and until a notice of the assignment or transfer thereof satisfactory to
the Administrative Agent signed by such payee shall have been filed with the
Administrative Agent.
     Section 9.08 Rights as a Lender. With respect to its Commitment and the
Loans made by it, the Administrative Agent shall have the same rights and powers
hereunder and under any agreement executed and delivered pursuant to the terms
hereof as any Lender, and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless the
context otherwise indicates, include the Administrative Agent in its capacity as
a Lender hereunder and thereunder. The Administrative Agent and its respective
Affiliates may accept deposits from, lend money to, and generally engage in any
kind of banking or trust business with the Borrower, the Subsidiaries and their
respective Affiliates as if it were not the Administrative Agent.
     Section 9.09 Non-Reliance on Agents or other Lenders. Each Lender agrees
that it has, independently and without reliance on the Administrative Agent or
on any other Lender, and based on such documents and information as it has
deemed appropriate, made its own credit analysis of the Borrower and decision to
enter into this Agreement and that it will, independently and without reliance
upon any Agent or any other Lender, and based on such documents and information
as it shall deem appropriate at the time, continue to make its own analysis and
decisions in taking or not taking action under this Agreement or the Notes. The
Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Borrower of this Agreement, the performance or
observation by any Guarantor under the Guaranty Agreement or any other document
referred to or provided for herein or therein or to inspect the properties or
books of the Borrower or any such party that is a Guarantor under the Guaranty
Agreement. Except for notices, reports and other documents expressly required to
be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall have no duty or responsibility to provide any Lender
with any credit or other information concerning the affairs, financial condition
or business of the Borrower or which may at any time come into possession of any
Agent or any of their respective Affiliates.
     Section 9.10 Events of Default. If the Administrative Agent receives actual
knowledge of an Event of Default hereunder, such Agent shall promptly inform the
Lenders thereof. The Administrative Agent shall not be deemed to have actual
knowledge of an Event of Default hereunder until it shall have received a
written notice from the Borrower or any Lender referring

61



--------------------------------------------------------------------------------



 



to this Agreement, describing such Event of Default and stating that such notice
is a “Notice of Default.”
     Section 9.11 Successor Agent. Subject to the appointment and acceptance of
a successor Administrative Agent as provided in this paragraph, the
Administrative Agent may resign at any time by notifying the Lenders and the
Borrower. Upon any such resignation, the Majority Lenders shall have the right,
in consultation with the Borrower, to appoint a successor. If no successor shall
have been so appointed by the Majority Lenders and shall have accepted such
appointment within 30 days after such retiring Administrative Agent gives notice
of its resignation, then such retiring Administrative Agent may, on behalf of
the Lenders, appoint a successor Administrative Agent which shall be a bank with
an office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as the Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of such retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After an
Administrative Agent’s resignation hereunder, the provisions of this ARTICLE IX
and Section 10.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as the Administrative Agent hereunder.
     Section 9.12 Arrangers and Other Agents. Nothing contained in this
Agreement shall be construed to impose any obligation or duty whatsoever on any
Persons named on the cover of this Agreement or elsewhere in this Agreement as
Arrangers, as Syndication Agent, or as Documentation Agents, other than those
applicable to all Lenders as such.
ARTICLE X
MISCELLANEOUS
     Section 10.01 Notices. Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
          (a) if to the Borrower, to it at 1201 Lake Robbins Drive, The
Woodlands, Texas 77380, Attention of the Senior Vice President and Chief
Financial Officer, Facsimile No. (832) 636-0278; messenger delivery to 1201 Lake
Robbins Drive, The Woodlands, Texas 77380;
          (b) if to the Administrative Agent, to Wells Fargo Bank, National
Association, Houston Energy Group, 1000 Louisiana Street, 9th Floor, Houston,
Texas 77002, Attention of Christina Faith, Facsimile No.: (713) 739-1087;
          (c) if to (i) Wells Fargo Bank, National Association, as the Issuing
Bank, to it at 1000 Louisiana Street, 9th Floor, Houston, Texas 77002, Attention
of Christina Faith;

62



--------------------------------------------------------------------------------



 



          (d) if to the Swingline Lender, to it at the address set forth in
paragraph (b) above; or
          (e) if to any other Lender, to it at its address (or telecopy number)
set forth in its Administrative Questionnaire.
     Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
     Section 10.02 Waivers; Amendments.
          (a) No failure or delay by the Administrative Agent, the Issuing Bank
or any Lender in exercising any right or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, the
Issuing Bank, and the Lenders hereunder are cumulative and are not exclusive of
any rights or remedies that they would otherwise have. No waiver of any
provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, to the fullest extent
permitted by applicable law, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Event of Default, regardless of
whether the Administrative Agent, any Lender or the Issuing Bank may have had
notice or knowledge of such Event of Default at the time.
          (b) Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Majority Lenders or by the Borrower and the
Administrative Agent with the consent of the Majority Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce any Principal Amount or LC
Disbursement or reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of each Lender affected thereby, (iii)
postpone the scheduled date of payment of any Principal Amount or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
affected thereby, (iv) extend the expiry date of any Letter of Credit beyond the
then scheduled Revolving Commitment Termination Date without the written consent
of each Lender, (v) change Section 2.13(a) or Section 2.13(c) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (vi) change Section 7.01, without the consent of
each Lender, (vii) release any Guarantor (except as set forth in Section 4.06
and the Guaranty Agreement) or (viii) change any of the provisions of this
Section or the definition of “Majority Lenders” or

63



--------------------------------------------------------------------------------



 



any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, the Issuing
Bank or the Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the Issuing Bank or the Swingline Lender. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
the Commitment of such Lender may not be increased or extended or the principal
owed to such Lender reduced, or the final maturity thereof extended, without the
consent of such Lender; provided, that any amendment to this clause shall
require the approval of each Lender, including any Defaulting Lender.
     Section 10.03 Expenses; Indemnity; Damage Waiver.
          (a) The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication (prior to the date hereof) of the
credit facilities provided for herein, the preparation, execution, delivery and
administration of this Agreement or any amendments, modifications or waivers of
the provisions hereof (whether or not the transactions contemplated hereby or
thereby shall be consummated but subject to the cap on legal expenses agreed
with the Administrative Agent), (ii) all reasonable out-of-pocket expenses
incurred by the Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable out-of-pocket expenses incurred by the Administrative
Agent, the Issuing Bank or any Lender, including the fees, charges and
disbursements of any counsel for the Administrative Agent, the Issuing Bank or
any Lender, in connection with the enforcement or protection of its rights in
connection with this Agreement, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such reasonable out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.
Notwithstanding anything to the contrary, the Borrower shall not have any
obligation to pay the fees or expenses of any Lender or the Administrative Agent
in connection with any assignment of, or the grant of any participation in, any
rights of a Lender under or in connection with this Agreement; provided that the
provisions of this sentence shall not apply to any Lender substituted for a
Defaulting Lender pursuant to Section 10.13 (b) and (c).
          (b) The Borrower shall indemnify the Administrative Agent, the Issuing
Bank, the Swingline Lender, and each Lender, and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, penalties, claims,
damages, liabilities and related expenses, including the fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of

64



--------------------------------------------------------------------------------



 



their respective obligations hereunder or the consummation of the Transactions
or any other transactions contemplated hereby, (ii) any Loan or Letter of Credit
or the use of the proceeds therefrom (including any refusal by the Issuing Bank
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
hazardous materials on or from any property owned or operated by the Borrower or
any Subsidiary, or any environmental liability related in any way to the
Borrower or any Subsidiary, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, penalties, claims, damages,
liabilities or related expenses either (i) did not result directly or indirectly
from the action or inaction of the Borrower or any Subsidiary, or (ii) resulted
from the gross negligence, unlawful conduct or willful misconduct of such
Indemnitee.
          (c) To the extent that the Borrower fails to pay any amount required
to be paid by them to the Administrative Agent, the Issuing Bank or the
Swingline Lender under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent, the Issuing Bank or the
Swingline Lender, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against such Administrative Agent, the
Issuing Bank or the Swingline Lender in its capacity as such.
          (d) All amounts due under this Section shall be payable promptly after
written demand therefor together with a copy of the invoice(s) or other
documentation setting forth in reasonable detail the amount demanded and the
matter(s) to which it relates.
     Section 10.04 Successors and Assigns.
          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder except with the prior
written consent of each Lender (and any attempted assignment or transfer by the
Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of the Administrative Agent,
the Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

65



--------------------------------------------------------------------------------



 



          (b) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees (other than the Borrower
or its Affiliates) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:
          (A) the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender or, if an Event
of Default under Section 8.01(a), (b), (g), (h) or (i) has occurred and is
continuing, any other assignee; and
          (B) the Administrative Agent and the Issuing Bank, provided that no
consent of the Administrative Agent or the Issuing Bank shall be required for an
assignment of any Revolving Commitment to an assignee that is a Lender with a
Commitment immediately prior to giving effect to such assignment or an Affiliate
of a Lender.
          (ii) Assignments shall be subject to the following additional
conditions:
          (A) except in the case of an assignment to a Lender or an Affiliate of
a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default under
Section 8.01(a), (b), (g), (h) or (i) has occurred and is continuing;
          (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement and, unless each of the Borrower and the Administrative Agent
otherwise consent, shall result in the assigning Lender having no less than
$10,000,000 in Commitments and Loans after giving effect to such assignment;
          (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
          (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
          (iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(v) of this Section, from and after the effective date specified in
each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent

66



--------------------------------------------------------------------------------



 



of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Section 2.14, Section 2.16, Section 2.21 and
Section 10.03). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 10.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
          (iv) The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitment of, and principal amount of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be prima facie evidence
of the existence and amounts of the obligations recorded therein, and the
Borrower, the Administrative Agent, the Issuing Bank and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower,
the Issuing Bank and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.
          (v) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph
(b)(ii)(C) of this Section and any written consent to such assignment required
by paragraph (b)(i) of this Section and upon satisfaction of the additional
conditions set forth in paragraph (b)(ii) of this Section, the Administrative
Agent shall accept such Assignment and Assumption and record the information
contained therein in the Register maintained at the New York office of the
Administrative Agent. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the applicable Register as provided in
this paragraph.
          (c) (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent or the Issuing Bank, sell participations to one or more
banks or other entities other than the Borrower or its Affiliates (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument

67



--------------------------------------------------------------------------------



 



may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, modification or waiver described in the first proviso to
Section 10.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Section 2.14, Section 2.16 and Section 2.21 to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. Notwithstanding anything to the contrary, unless
otherwise contractually agreed, no Participant shall be entitled to the benefits
of Section 10.08 as though it were a Lender.
          (ii) A Participant shall not be entitled to receive any greater
payment under Section 2.14 or Section 2.16 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 2.16
unless the Borrower is notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the Borrower, to comply with
Section 2.16(e) and Section 2.16(i) as though it were a Lender.
          (d) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank in accordance with Regulation A of the Board, and to a
trustee for the benefit of holders of debt securities issued by such Lender, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.
     Section 10.05 Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Event of Default or incorrect representation or warranty at the
time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated. The provisions of Section 2.14, Section 2.16, Section
2.21, Section 2.22, Section 10.03, this Section 10.05, and ARTICLE IX shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement or any other provision hereof.
     Section 10.06 Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single

68



--------------------------------------------------------------------------------



 



contract. This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 7.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.
     Section 10.07 Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
     Section 10.08 Right of Setoff. If (a) an Event of Default shall have
occurred and be continuing, and (b) the principal of the Loans has been
accelerated each Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender to or for the credit
or the account of the Borrower against any of and all the obligations of the
Borrower now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured. The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have. Any Lender
exercising a right of set off under this Section 10.08 shall promptly notify the
Administrative Agent of such action.
     Section 10.09 Governing Law; Jurisdiction; Consent to Service of Process.
          (a) THIS AGREEMENT AND THE NOTES SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
          (b) Each party hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the courts of
the Supreme Court of the State of New York, sitting in New York County and of
the United States District Court of the Southern District of New York, and any
appellate court from either thereof, in any action or proceeding arising out of
or relating to this Agreement, the Notes, or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State
court or, to the extent permitted by law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any

69



--------------------------------------------------------------------------------



 



other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, any of the other
agents, the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or its properties in
the courts of any jurisdiction.
          (c) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 10.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
     Section 10.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     Section 10.11 Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
     Section 10.12 Confidentiality. The Administrative Agent, the Issuing Bank
and the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors who have a reason to use such Information in
connection with the administration of this Agreement (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential
and will agree to use the Information solely for the purpose of such
administration), (b) to the extent requested by any regulatory authority or any
self-regulatory body having authority to regulate or oversee any aspect of any
Lender’s (or any Affiliate of such Lender) business or property, (c) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process, (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or the enforcement of rights hereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, or to any
counterparty (or its advisor) to any swap, securitization, or derivative
transaction referencing or involving any of its rights or obligations under this
Agreement, (g) with the consent of the Borrower, or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes

70



--------------------------------------------------------------------------------



 



available to the Administrative Agent, the Issuing Bank, or any Lender on a
non-confidential basis from a source other than the Borrower or any of its
Affiliates. For the purposes of this Section, “Information” means all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to the Administrative Agent,
the Issuing Bank, or any Lender on a non-confidential basis prior to disclosure
by the Borrower; provided that, in the case of information received from the
Borrower after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
     Section 10.13 Termination and Substitution of Lender.
          (a) If (i) the obligation of any Lender to make Eurodollar Loans or
continue Loans as Eurodollar Loans has been suspended pursuant to Section 2.15
or (ii) any Lender has demanded compensation under Section 2.14 or Section 2.16,
then the Borrower may, upon three Business Days’ notice to such Lender through
the Administrative Agent, prepay in full all of the outstanding Loans of such
Lender, or its assignee, together with accrued interest thereon to the date of
prepayment and all other amounts payable hereunder to such Lender accrued to the
date of prepayment, and concurrently therewith terminate this Agreement with
respect to such Lender by giving notice of such termination to the
Administrative Agent and such Lender.
          (b) So long as no Default or Event of Default has occurred and is
continuing, if any Lender shall become a Defaulting Lender, the Borrower may, in
its sole discretion and without prejudice to any right or remedy that the
Borrower may have against such Defaulting Lender with respect to, on account of,
arising from or relating to any event pursuant to which such Lender shall be a
Defaulting Lender, upon notice to such Defaulting Lender and the Administrative
Agent, (i) if at such time there are no Loans or LC Exposure of such Defaulting
Lender outstanding, terminate this Agreement with respect to such Defaulting
Lender, or (ii) if at such time such Defaulting Lender shall have Credit
Exposure outstanding, either (A) terminate any Commitment of such Lender in
excess (any such excess being the “Excess Commitment”) of such Credit Exposure
and leave any Loans or LC Exposure of such Defaulting Lender in place for
payment or satisfaction in the ordinary course in accordance with the other
provisions of this Agreement (in which case the total Commitments hereunder
shall be immediately reduced by the amount of such Defaulting Lender’s Excess
Commitment and thereafter reduced as such Credit Exposure is paid or satisfied)
or (B) subject to obtaining a substitute lender or lenders to assume the
Commitment of such Defaulting Lender pursuant to subsection (c) below, terminate
this Agreement with respect to such Defaulting Lender and prepay in full the
outstanding Loans of such Defaulting Lender together with accrued interest to
the date of prepayment, provided that the provisions of Section 2.19 shall not
apply to any such prepayment.
          (c) If the Borrower elects to terminate this Agreement with respect to
any Lender under Section 10.13(b)(ii)(B), the Borrower shall cooperate in good
faith with

71



--------------------------------------------------------------------------------



 



the Administrative Agent, to seek a mutually satisfactory substitute lender or
lenders (which may be one or more of the Lenders) to assume the Commitment of
such relevant Lender and until a substitute lender (or lenders) has been found
and documents reasonably acceptable to each of the substitute lender or lenders,
the Administrative Agent and the Borrower have been executed to provide for the
assignment of the rights and obligations of the Defaulting Lender to the
substitute lender or lenders in accordance with Section 10.04, the total
Commitments hereunder shall be reduced by an amount equal to such terminated
Lender’s Commitment. If the Borrower elects to terminate this Agreement with
respect to any Lender under the first sentence of Section 10.13(a)(i) or (ii) or
(iii) or this Agreement is automatically terminated as to such Lender under the
second sentence of Section 10.13(a), the total Commitments hereunder shall be
reduced by an amount equal to such terminated Lender’s Commitment.
          (d) To the extent any Letter of Credit is outstanding as of the date
this Agreement is terminated as to any Lender under Section 10.13(a) or
(b) above, each continuing Lender shall be deemed to have acquired, and each
terminated Lender shall be deemed to transferred, such portions of the existing
participations in such Letter of Credit as shall cause the participations
therein of all Lenders to be pro rata in accordance with the Applicable
Percentages of all Lenders on such date (after giving effect to the termination
of the Commitments of the terminated Lenders; provided that no Lender’s
Commitment may be increased as a result thereof without such Lender’s consent
given in accordance with Section 2.09).
     Section 10.14 USA Patriot Act Notice. Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “USA Patriot Act”), it
is required to obtain, verify and record information that identifies the
Borrower and its Subsidiaries, which information includes the name and address
of the Borrower and such Subsidiaries and other information that will allow such
Lender to identify the Borrower and such Subsidiaries in accordance with the USA
Patriot Act.
     Section 10.15 Amendment and Restatement. The undersigned Lenders, to the
extent a party to the Existing Revolving Credit Agreement (the “Existing
Lenders”), agree and acknowledge that in connection with the amendment and
restatement of the Existing Revolving Credit Agreement pursuant hereto, the
Borrower, the Administrative Agent and the Existing Lenders shall make
adjustments to (i) the outstanding principal amount of “Revolving Loans” (as
defined in the Existing Revolving Credit Agreement, but not any interest accrued
thereon prior to the Effective Date or any accrued facility fees under the
Existing Revolving Credit Agreement prior to the Effective Date), including the
borrowing of such additional “Revolving Loans” (which may include “Eurodollar
Loans”, as defined in the Existing Revolving Credit Agreement) and the repayment
of “Revolving Loans” (which may include the prepayment or conversion of
“Eurodollar Loans”) plus all applicable accrued interest, fees and expenses as
shall be necessary to provide for Revolving Loans by each Lender in the amount
of its new Applicable Percentage of all Revolving Loans as of the Effective
Date, and (ii) participations in any outstanding “Letters of Credit” (as defined
in the Existing Revolving Credit Agreement) issued under the Existing Revolving
Credit Agreement (the “Existing Letters of Credit”) to provide for each Lender’s
participation in such Existing Letters of Credit equal to such Lender’s new
Applicable

72



--------------------------------------------------------------------------------



 



Percentage of the aggregate amount available to be drawn under each such
Existing Letter of Credit as of the Effective Date. In connection with the
foregoing (i) each Existing Lender shall be deemed to have made an assignment of
its outstanding Revolving Loans and “Commitments” (as defined in the Existing
Revolving Credit Agreement) under the Existing Revolving Credit Agreement, and
assumed outstanding Revolving Loans and Commitments of other Existing Lenders
under the Existing Revolving Credit Agreement, all at the request of the
Borrower, as may be necessary to effect the foregoing, and each Existing Lender
hereby waives any right to any reimbursement under Section 2.21 hereof with
respect thereto, and (ii) each Existing Letter of Credit shall be deemed to be a
Letter of Credit issued hereunder as of the Effective Date for all purposes
hereof. Each of the undersigned Existing Lenders, waives any requirement under
the Existing Revolving Credit Agreement that notice with respect to any such
borrowing, prepayment or other transaction described in this Section 10.15 be
given.
[SIGNATURES BEGIN ON NEXT PAGE]

73



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

          BORROWER:
WESTERN GAS PARTNERS, LP
      By:   Western Gas Holdings, LLC,
its general partner             By:   /s/ Donald R. Sinclair         Name:  
Donald R. Sinclair        Title:   President and Chief Executive Officer   

[Signature Page — $800,000,000 Amended and Restated Revolving Credit Agreement]

 



--------------------------------------------------------------------------------



 



          ADMINISTRATIVE AGENT:
WELLS FARGO BANK, NATIONAL
ASSOCIATION
      By:   /s/ Paul Farrell         Name:   Paul Farrell        Title:  
Director   

[Signature Page — $800,000,000 Amended and Restated Revolving Credit Agreement]

 



--------------------------------------------------------------------------------



 



          SYNDICATION AGENT: DNB NOR BANK ASA, NEW YORK BRANCH,
as Syndication Agent and a Lender
      By:   /s/ Giacomo Landi         Name:   Giacomo Landi        Title:  
Senior Vice President            By:   /s/ Kristin Riise         Name:   Kristin
Riise        Title:   First Vice President     

[Signature Page — $800,000,000 Amended and Restated Revolving Credit Agreement]

 



--------------------------------------------------------------------------------



 



          DOCUMENTATION AGENT: BANK OF MONTREAL,
as a Documentation Agent and a Lender
      By:   /s/ James V. Ducote         Name:   James V. Ducote        Title:  
Director     

[Signature Page — $800,000,000 Amended and Restated Revolving Credit Agreement]

 



--------------------------------------------------------------------------------



 



          DOCUMENTATION AGENT: COMERICA BANK,
as a Documentation Agent and a Lender
      By:   /s/ Paul Edmonds         Name:   Paul Edmonds        Title:   Vice
President     

[Signature Page — $800,000,000 Amended and Restated Revolving Credit Agreement]

 



--------------------------------------------------------------------------------



 



          DOCUMENTATION AGENT:
THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD., as a Documentation Agent and a Lender
      By:   /s/ William S. Rogers         Name:   William S. Rogers       
Title:   Authorized Signatory     

[Signature Page — $800,000,000 Amended and Restated Revolving Credit Agreement]

 



--------------------------------------------------------------------------------



 



          LENDER: WELLS FARGO BANK, NATIONAL
ASSOCIATION
      By:   /s/ Paul Farrell         Name:   Paul Farrell        Title:  
Director     

[Signature Page — $800,000,000 Amended and Restated Revolving Credit Agreement]

 



--------------------------------------------------------------------------------



 



          LENDER: BARCLAYS BANK PLC
      By:   /s/ David Barton         Name:   David Barton        Title:  
Director     

[Signature Page — $800,000,000 Amended and Restated Revolving Credit Agreement]

 



--------------------------------------------------------------------------------



 



          LENDER:   CITIBANK N.A.
      By:   /s/ John Miller         Name:   John Miller        Title:  
Attorney-in-Fact     

[Signature Page — $800,000,000 Amended and Restated Revolving Credit Agreement]

 



--------------------------------------------------------------------------------



 



          LENDER:  DEUTSCHE BANK AG NEW YORK BRANCH
      By:   /s/ Oliver Schwarz         Name:   Oliver Schwarz        Title:  
Director            By:   /s/ Ming K. Chu         Name:   Ming K. Chu       
Title:   Vice President     

[Signature Page — $800,000,000 Amended and Restated Revolving Credit Agreement]

 



--------------------------------------------------------------------------------



 



          LENDER:  MORGAN STANLEY BANK, N.A.
      By:   /s/ Sherrese Clarke         Name:   Sherrese Clarke        Title:  
Authorized Signatory     

[Signature Page — $800,000,000 Amended and Restated Revolving Credit Agreement]

 



--------------------------------------------------------------------------------



 



          LENDER:  ROYAL BANK OF CANADA
      By:   /s/ Jay T. Sartain         Name:   Jay T. Sartain        Title:  
Authorized Signatory     

[Signature Page — $800,000,000 Amended and Restated Revolving Credit Agreement]

 



--------------------------------------------------------------------------------



 



          LENDER:   SOCIETE GENERALE
      By:   /s/ Stephen W. Warfel         Name:   Stephen W. Warfel       
Title:   Managing Director     

[Signature Page — $800,000,000 Amended and Restated Revolving Credit Agreement]

 



--------------------------------------------------------------------------------



 



          LENDER:  THE BANK OF NOVA SCOTIA
      By:   /s/ J. Frazell         Name:   J. Frazell        Title:   Director 
   

[Signature Page — $800,000,000 Amended and Restated Revolving Credit Agreement]

 



--------------------------------------------------------------------------------



 



          LENDER:  THE ROYAL BANK OF SCOTLAND PLC
      By:   /s/ Steve Ray         Name:   Steve Ray        Title:   Director   
 

[Signature Page — $800,000,000 Amended and Restated Revolving Credit Agreement]

 



--------------------------------------------------------------------------------



 



          LENDER:  U.S. BANK, NATIONAL ASSOCIATION
      By:   /s/ Kevin S McFadden         Name:   Kevin S McFadden       
Title:   Vice President
612-303-3755    

[Signature Page — $800,000,000 Amended and Restated Revolving Credit Agreement]

 



--------------------------------------------------------------------------------



 



          LENDER:  UBS LOAN FINANCE LLC
      By:   /s/ Irja R. Otsa         Name:   Irja R. Otsa        Title:  
Associate Director            By:   /s/ Mary E. Evans         Name:   Mary E.
Evans        Title:   Associate Director     

[Signature Page — $800,000,000 Amended and Restated Revolving Credit Agreement]

 



--------------------------------------------------------------------------------



 



          LENDER:  AMEGY BANK NATIONAL ASSOCIATION
      By:   /s/ Charles W. Patterson         Name:   Charles W. Patterson       
Title:   Senior Vice President     

[Signature Page — $800,000,000 Amended and Restated Revolving Credit Agreement]

 



--------------------------------------------------------------------------------



 



          LENDER:  BRANCH BANKING AND TRUST COMPANY
      By:   /s/ Elizabeth Seigler         Name:   Elizabeth Seigler       
Title:   Assistant Vice President     

[Signature Page — $800,000,000 Amended and Restated Revolving Credit Agreement]

 



--------------------------------------------------------------------------------



 



ANNEX I

LIST OF COMMITMENTS

                      Initial Amount of     Percentage of  
                                                            Lenders   Commitment
    Commitment  
Wells Fargo Bank, National Association
  $ 72,750,000       9.09375 %
DnB Nor Bank ASA, New York Branch
  $ 72,750,000       9.09375 %
Bank of Montreal
  $ 46,500,000       5.81250 %
Barclays Bank PLC
  $ 46,500,000       5.81250 %
Citibank N.A.
  $ 46,500,000       5.81250 %
Comerica Bank
  $ 46,500,000       5.81250 %
Deutsche Bank AG New York Branch
  $ 46,500,000       5.81250 %
Morgan Stanley Bank, N.A.
  $ 46,500,000       5.81250 %
Royal Bank of Canada
  $ 46,500,000       5.81250 %
Societe Generale
  $ 46,500,000       5.81250 %
The Bank of Nova Scotia
  $ 46,500,000       5.81250 %
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
  $ 46,500,000       5.81250 %
The Royal Bank of Scotland plc
  $ 46,500,000       5.81250 %
U.S. Bank National Association
  $ 46,500,000       5.81250 %
UBS Loan Finance LLC
  $ 46,500,000       5.81250 %
Amegy Bank National Association
  $ 25,000,000       3.12500 %
Branch Banking and Trust Company
  $ 25,000,000       3.12500 %
 
               
Totals
  $ 800,000,000       100.00000 %              

Annex I-1
Commitments

 



--------------------------------------------------------------------------------



 



SCHEDULE I
PRICING SCHEDULE
Prior to Borrower obtaining a rating on its senior unsecured non-credit enhanced
publicly held indebtedness of BBB-/Baa3 or higher from S&P, Moody’s or Fitch and
a rating not less than BB+/Ba1 from at least one other such agency, pricing
shall be based upon the Consolidated Leverage Ratio as follows:

                                                      Facility   Eurodollar  
Base Rate   Drawn Pricing Level   Consolidated Leverage Ratio   Fee   Margin  
Margin   (LIBOR)   I    
Less than 2.50 to 1.00
    0.200 %     1.300 %     0.300 %     1.500 %        
 
                                II  
Greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00
    0.250 %     1.500 %     0.500 %     1.750 %        
 
                                III  
Greater than or equal to 3.00 to 1.00 but less than 4.00 to 1.00
    0.300 %     1.700 %     0.700 %     2.000 %        
 
                                IV  
Greater than or equal to 4.00 to 1.00
    0.350 %     1.900 %     0.900 %     2.250 %

The applicable interest Margins and the Facility Fee shall be based on Level III
of the Pricing Grid until the first calculation date following the receipt by
the Administrative Agent and the Lenders of the financial information and
related compliance certificate for the first full fiscal quarter ending after
the Effective Date.
On and after the date on which the Borrower obtains such ratings, pricing shall
be based upon the Borrower’s rating on its senior unsecured non-credit enhanced
publicly held indebtedness as follows:

                                  Senior Unsecured   Facility   Eurodollar  
Base Rate   Drawn Pricing Debt Rating   Fee   Margin   Margin   (LIBOR)
> BBB+ / Baa1
    0.200 %     1.300 %     0.300 %     1.500 %
BBB / Baa2
    0.225 %     1.400 %     0.400 %     1.625 %
BBB- / Baa3
    0.250 %     1.500 %     0.500 %     1.750 %
< BBB- / Baa3
    0.350 %     1.900 %     0.900 %     2.250 %

If there are at least two ratings from S&P, Moody’s or Fitch, then if the
highest and lowest ratings are different by one notch, the highest rating will
govern and if there is a two notch or greater difference between the highest and
the lowest rating, then the governing rating will be one level better than the
lowest rating. If the Borrower ceases to have senior unsecured non-
Schedule I
Pricing Schedule

 



--------------------------------------------------------------------------------



 



credit enhanced publicly held indebtedness which is rated by at least two of
S&P, Moody’s and Fitch, then from and after the date on which the Borrower
ceases to have such indebtedness so rated, pricing shall be based on the first
table in this pricing schedule.
Schedule I
Pricing Schedule

 



--------------------------------------------------------------------------------



 



SCHEDULE II
SUBSIDIARIES
Anadarko Gathering Company, LLC
     a Delaware limited liability company,
Anadarko Wattenberg Company, LLC
     a Delaware limited liability company,
Kerr-McGee Gathering LLC
     a Colorado limited liability company,
MIGC, LLC
     a Delaware limited liability company,
Pinnacle Gas Treating, LLC
     a Texas limited liability company,
Western Gas Operating, LLC
     a Delaware limited liability company,
Western Gas Partners Finance Corporation,
     a Delaware corporation
Western Gas Wyoming LLC
     a Wyoming limited liability company,
WGR Operating, LP
     a Delaware limited partnership,
Schedule II
Subsidiaries

 



--------------------------------------------------------------------------------



 



SCHEDULE III
SWINGLINE LOAN RATE CALCULATION
The rate of interest for a Swingline Loan shall be (a) the offer rate for
Federal funds appearing on the Bloomberg Professional Service website (BTMM
page) (or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such service, as determined
by the Administrative Agent from time to time for purposes of providing
quotations of the offer rates applicable to Federal funds for a term of one
(1) Business Day) on the date the Swingline Loan is funded at the time reviewed
by the Administrative Agent for purposes of quoting a rate to the Borrower for
such Swingline Loan (or, if the Administrative Agent fails so to review such
page on such date, at 5:00 p.m., New York City time, on such date) plus (b) the
applicable Eurodollar Margin. In the event that part (a) of such rate is not
available at any time on such date for any reason, then part (a) of such rate
will be the rate most recently available on such page unless another rate shall
be agreed to between the Administrative Agent and the Applicable Borrower. The
Borrower understands and agrees that the rate quoted from Bloomberg Professional
Service is a real-time rate that changes from time to time. The rate quoted by
the Administrative Agent and used for the purpose of setting the interest rate
for a Swingline Loan will be the rate on the screen of the Administrative Agent
at the time of setting the rate and will not be an average or composite of rates
for that day.
Schedule III
Swingline Loan Rate Calculation

 



--------------------------------------------------------------------------------



 



SCHEDULE IV
AFFILIATE AGREEMENTS

1.   Contribution, Conveyance and Assumption Agreement by and among Western Gas
Partners, LP, Western Gas Holdings, LLC, Anadarko Petroleum Corporation, WGR
Holdings, LLC, Western Gas Resources, Inc., WGR Asset Holding Company LLC,
Western Gas Operating, LLC and WGR Operating, LP, dated as of May 14, 2008.   2.
  Contribution Agreement, dated as of November 11, 2008, by and among Western
Gas Resources, Inc., WGR Asset Holding Company LLC, WGR Holdings, LLC, Western
Gas Holdings, LLC, Western Gas Partners, LP, Western Gas Operating, LLC and WGR
Operating, LP.   3.   Contribution Agreement, dated as of July 10, 2009, by and
among Western Gas Resources, Inc., WGR Asset Holding Company LLC, Anadarko
Uintah Midstream, LLC, WGR Holdings, LLC, Western Gas Holdings, LLC, WES GP,
Inc., Western Gas Partners, LP, Western Gas Operating, LLC and WGR Operating,
LP.   4.   Contribution Agreement, dated as of January 29, 2010 by and among
Western Gas Resources, Inc., WGR Asset Holding Company LLC, Mountain Gas
Resources LLC, WGR Holdings, LLC, Western Gas Holdings, LLC, WES GP, Inc.,
Western Gas Partners, LP, Western Gas Operating, LLC and WGR Operating, LP.   5.
  Contribution Agreement, dated as of July 30, 2010, by and among Western Gas
Resources, Inc., WGR Asset Holding Company LLC, WGR Holdings, LLC, Western Gas
Holdings, LLC, WES GP, Inc., Western Gas Partners, LP, Western Gas Operating,
LLC and WGR Operating, LP.   6.   Purchase and Sale Agreement, dated as of
May 27, 2010, between WGR Asset Holding Company LLC and WGR Operating, LP.   7.
  First Amended and Restated Agreement of Limited Partnership of Western Gas
Partners, LP, dated May 14, 2008.   8.   Amendment No. 1 to First Amended and
Restated Agreement of Limited Partnership of Western Gas Partners, LP, dated as
of December 19, 2008.   9.   Amendment No. 2 to First Amended and Restated
Agreement of Limited Partnership of Western Gas Partners, LP, dated as of
April 15, 2009.   10.   Amendment No. 3 to First Amended and Restated Agreement
of Limited Partnership of Western Gas Partners, LP dated July 22, 2009.   11.  
Amendment No. 4 to First Amended and Restated Agreement of Limited Partnership
of Western Gas Partners, LP dated January 29, 2010.

Schedule IV
Affiliate Agreements

 



--------------------------------------------------------------------------------



 



12.   Amendment No. 5 to First Amended and Restated Agreement of Limited
Partnership of Western Gas Partners, LP, dated August 2, 2010.   13.   Amended
and Restated Limited Liability Company Agreement of Western Gas Holdings, LLC,
dated as of May 14, 2008.   14.   Term Loan Agreement due 2013 dated as of
December 19, 2008 by and between Anadarko Petroleum Corporation and Western Gas
Partners, LP.   15.   Omnibus Agreement by and among Western Gas Partners, LP,
Western Gas Holdings, LLC and Anadarko Petroleum Corporation, dated as of
May 14, 2008.   16.   Amendment No. 1 to Omnibus Agreement by and among Western
Gas Partners, LP, Western Gas Holdings, LLC, and Anadarko Petroleum Corporation,
dated as of December 19, 2008.   17.   Amendment No. 2 to Omnibus Agreement by
and among Western Gas Partners, LP, Western Gas Holdings, LLC, and Anadarko
Petroleum Corporation, dated as of July 22, 2009.   18.   Amendment No. 3 to
Omnibus Agreement by and among Western Gas Partners, LP, Western Gas Holdings,
LLC, and Anadarko Petroleum Corporation, dated as of December 31, 2009.   19.  
Amendment No. 4 to Omnibus Agreement by and among Western Gas Partners, LP,
Western Gas Holdings, LLC, and Anadarko Petroleum Corporation, dated as of
January 29, 2010.   20.   Amendment No. 5 to Omnibus Agreement by and among
Western Gas Partners, LP, Western Gas Holdings, LLC, and Anadarko Petroleum
Corporation, dated as of August 2, 2010.   21.   Tax Sharing Agreement by and
among Anadarko Petroleum Corporation and Western Gas Partners, LP, dated as of
May 14, 2008.   22.   Anadarko Petroleum Corporation Fixed Rate Note due 2038.  
23.   Gas Processing Agreement between Chipeta Processing LLC and Kerr-McGee Oil
& Gas Onshore LP.   24.   Amended and Restated Limited Liability Company
Agreement of Chipeta Processing LLC.   25.   Dew Gas Gathering Agreement between
Anadarko Gathering Company LLC and Anadarko Petroleum Corporation.   26.   Haley
Gas Gathering Agreement between Anadarko Gathering Company LLC and Anadarko
Petroleum Corporation.

Schedule IV
Affiliate Agreements

 



--------------------------------------------------------------------------------



 



27.   Hugoton Gas Gathering Agreement between Anadarko Gathering Company LLC and
Anadarko Petroleum Corporation.   28.   Pinnacle Gas Gathering Agreement between
Pinnacle Gas Treating LLC and Anadarko Petroleum Corporation.   29.  
Indemnification Agreements (the form of which is on file with the Securities and
Exchange Commission) by and between Western Gas Holdings, LLC, its Officers and
Directors.   30.   Western Gas Partners, LP 2008 Long-Term Incentive Plan.   31.
  Amended and Restated Western Gas Holdings, LLC Equity Incentive Plan.   32.  
Commodity Price Swap Agreements (the form of which is on file with the
Securities and Exchange Commission) between the Partnership and Anadarko.

Schedule IV
Affiliate Agreements

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF NOTE
____________, 20__
     For value received, Western Gas Partners LP, a limited partnership formed
under the laws of the State of Delaware (the “Borrower”), promises to pay to
__________ (the “Lender”) at the office of Wells Fargo Bank, National
Association specified in Section 2.13(a) of the Amended and Restated Revolving
Credit Agreement, dated as of March 24, 2011, among the Borrower, the Lender,
the several other banks party thereto, Wells Fargo Bank, National Association,
as Administrative Agent, the Documentation Agents named therein, and the
Syndication Agent named therein, (as may be amended, supplemented or modified
from time to time hereafter, the “Agreement;” terms defined in the Agreement
shall have their defined meanings when used in this Note), in lawful money of
the United States of America the principal amount of ___________*___ DOLLARS
($___________*___) or, if less than such principal amount, the aggregate unpaid
principal amount of all Loans made by the Lender to the undersigned pursuant to
Section 2.01 of the Agreement. Such principal shall be payable on the date or
dates specified in Section 2.02 of, or elsewhere in, the Agreement.
     The undersigned further agrees to pay interest at said office, in like
money, on the unpaid principal amount owing hereunder from time to time from the
date hereof at the rates specified in Section 2.10 of the Agreement. Such
interest shall be payable on the dates specified in Section 2.10 of the
Agreement. The date, Type, Tranche and amount of each Loan made by the Lender
pursuant to Section 2.01 of the Agreement, each continuation of all or a portion
thereof to another Type and the date and amount of each payment of principal
with respect thereto shall be endorsed by the holder of this Note on Schedule A
annexed hereto, which holder may add additional pages to such Schedule. No
failure to make or error in making any such endorsement as authorized hereby
shall affect the validity of the obligations of the Borrower hereunder or the
validity of any payment hereof made by the Borrower.
     This Note is one of the Notes referred to in the Agreement and is entitled
to the benefits thereof and is subject to prepayment in whole or in part as
provided therein.
     Upon the occurrence of any one or more of the Events of Default specified
in the Agreement, all amounts then remaining unpaid on this Note may be declared
to be immediately due and payable as provided in the Agreement.
     THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW
OF THE STATE OF NEW YORK.
Exhibit A-1
Form of Note

 



--------------------------------------------------------------------------------



 



            WESTERN GAS PARTNERS, LP
      By: Western Gas Holdings, LLC,
       its general partner               By:           Name:           Title:  
     

Exhibit A-2
Form of Note

 



--------------------------------------------------------------------------------



 



SCHEDULE A
LOANS AND REPAYMENTS

                              Amount of     Amount of Loan   Type of Loan  
Interest Rate   Principal Repair   Notation Made by                

Exhibit A-3
Form of Note

 



--------------------------------------------------------------------------------



 



EXHIBIT B
[FORM OF] ASSIGNMENT AND ASSUMPTION
     Reference is made to the Amended and Restated Revolving Credit Agreement
dated as of March 24, 2011 (as amended and in effect on the date hereof, the
“Credit Agreement”), among Western Gas Partners, LP, the Lenders named therein,
Wells Fargo Bank, National Association, as Administrative Agent, the
Documentation Agents named therein, and the Syndication Agent named therein.
Terms defined in the Credit Agreement are used herein with the same meanings.
     The Assignor named as such below hereby sells and assigns, without
recourse, to the Assignee named as such on the reverse hereof, and the Assignee
hereby purchases and assumes, without recourse, from the Assignor, effective as
of the Assignment Date set forth below, the interests set forth below (the
“Assigned Interest”) in the Assignor’s rights and obligations under the Credit
Agreement, including, without limitation, the interests set forth below in the
Commitment of the Assignor on the Assignment Date and Loans owing to the
Assignor which are outstanding on the Assignment Date, together with the
participations in Letters of Credit and LC Disbursements held by the Assignor on
the Assignment Date, but excluding accrued interest and fees to and excluding
the Assignment Date. The Assignee hereby acknowledges receipt of a copy of the
Credit Agreement. From and after the Assignment Date (i) the Assignee shall be a
party to and be bound by the provisions of the Credit Agreement and, to the
extent of the Assigned Interest, have the rights and obligations of a Lender
thereunder, and (ii) the Assignor shall, to the extent of the Assigned Interest,
relinquish its rights, and be released from its obligations under the Credit
Agreement arising thereafter.
     This Assignment and Assumption is being delivered to the Administrative
Agents together with (i) if the Assignee is a Foreign Lender, any documentation
required to be delivered by the Assignee pursuant to Section 2.16(e) of the
Credit Agreement, duly completed and executed by the Assignee, and (ii) if the
Assignee is not already a Lender under the Credit Agreement, an Administrative
Questionnaire in the form supplied by the Administrative Agent, duly completed
by the Assignee. The [Assignee/Assignor] shall pay the fee payable to the
Administrative Agent pursuant to Section 10.04(b)(ii)(C) of the Credit
Agreement.
     This Assignment and Assumption shall be governed by and construed in
accordance with the laws of the State of New York.
Date of Assignment:
Legal Name of Assignor:
(“Assignor”)
Legal Name of Assignee:
(“Assignee”)
Assignee’s Address for Notices:
Effective Date of Assignment
(“Assignment Date”):
Exhibit B-1
Form of Assignment and Assumption

 



--------------------------------------------------------------------------------



 



                  Percentage Assigned of Facility/         Commitment (set
forth, to at least         8 decimals, as a percentage of the         Facility
and the aggregate Facility   Principal Amount Assigned   Commitments of all
Lenders thereunder) Commitment Assigned:   $   %

Loans:
     The terms set forth above and on the reverse side hereof are hereby agreed
to:

            [Name of Assignor], as Assignor
      By:           Name:           Title:           [Name of Assignee], as
Assignee
      By:           Name:           Title:        

Exhibit B-2
Form of Assignment and Assumption

 



--------------------------------------------------------------------------------



 



            The undersigned hereby consent to the within assignment:1

WESTERN GAS PARTNERS, LP,
as Borrower
      By:   Western Gas Holdings, LLC,
its general partner             By:           Name:           Title:          
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Administrative Agent and as Issuing Bank
      By:           Name:           Title:        

 

1   Consents to be included to the extent required by Section 10.04(b) of the
Credit Agreement.

Exhibit B-3
Form of Assignment and Assumption

 



--------------------------------------------------------------------------------



 



EXHIBIT C

FORM OF NOTICE OF COMMITMENT INCREASE
[Date]
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
1000 Louisiana Street, 9th Floor
Houston, TX 77002
Attention: Christina Faith
Ladies and Gentlemen:
     The undersigned, Western Gas Partners, LP, refers to the Amended and
Restated Revolving Credit Agreement dated as of March 24, 2011 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”,
with terms defined in the Credit Agreement and not otherwise defined herein
being used herein as therein defined) among Western Gas Partners, LP, as the
Borrower, Wells Fargo Bank, National Association, as Administrative Agent, and
the Lenders and other Agents party thereto, and hereby give you notice,
irrevocably, pursuant to Section 2.09(a) of the Credit Agreement that the
undersigned hereby request that the aggregate amount of the Lenders’ Commitments
be increased and the CI Lenders agree to provide Commitments under the Credit
Agreement, and in that connection sets forth below the information relating to
such proposed Commitment Increase as required by Section 2.09(a) of the Credit
Agreement:
     (a) the effective date of such increase of aggregate total amount of the
Lenders’ Commitments is ;
     (b) the amount of the requested increase of the aggregate total Lenders’
Commitments is $;[$10,000,000 minimum];
     (c) the CI Lenders, which have agreed with the Borrower to provide their
respective Commitments, are: [INSERT NAMES OF THE CI LENDERS]; and
     (d) set forth on Annex I hereto is the amount of the respective Commitments
of all Reducing Percentage Lenders and all CI Lenders on the effective date of
such Commitment Increase.
     Delivery of an executed counterpart of this Notice of Commitment Increase
by telecopier shall be effective as delivery of an original executed counterpart
of this Notice of Commitment Increase.
Exhibit C-1
Form of Notice of Commitment Increase

 



--------------------------------------------------------------------------------



 



            Very truly yours,

WESTERN GAS PARTNERS, LP
      By:   Western Gas Holdings, LLC,
its general partner             By:           Name:           Title:        

Exhibit C-2
Form of Notice of Commitment Increase

 



--------------------------------------------------------------------------------



 



EXHIBIT D

FORM OF

AMENDED AND RESTATED GUARANTY
     THIS AMENDED AND RESTATED GUARANTY (this “Guaranty”), dated as of
[__________], is made by each of the signatories hereto (each of the signatories
hereto, together with any other subsidiary of the Borrower that becomes a party
hereto from time to time after the date hereof, the “Obligors”), in favor of
WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent (in such
capacity, the “Administrative Agent”) for the financial institutions (the
“Lenders”) now or hereafter signatory to the Credit Agreement referred to below.
R E C I T A L S
     WESTERN GAS PARTNERS, LP, a Delaware limited partnership (the “Borrower”),
certain of the Lenders, the Administrative Agent and the other parties thereto
are party to that certain Revolving Credit Agreement, dated as of October 29,
2009, among the Borrower, the lenders party thereto, Wells Fargo Bank, National
Association, as administrative agent for the lenders, and the other agents and
parties referred to therein, as amended by that certain First Amendment to
Revolving Credit Agreement dated as of May 5, 2010 (as amended or supplemented
to the date hereof, the “Original Credit Agreement”), pursuant to which the
lenders party thereto made certain loans and other extensions of credit and
provided certain commitments to the Borrower.
     In order to induce the lenders under the Original Credit Agreement to enter
into the Original Credit Agreement, each of the Obligors signatory hereto
entered into, or subsequently acceded to, a Guaranty of even date therewith (as
amended or supplemented to the date hereof, the “Existing Guaranty”).
     The Lenders have severally agreed to make Loans to and to participate in
Letters of Credit issued for the account of the Borrower upon the terms and
subject to the conditions set forth in the Amended and Restated Revolving Credit
Agreement dated as of even date herewith (as such may be amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the Lenders, the Administrative Agent for the Lenders, and the other
Agents and parties signatory thereto.
     The Obligors are each direct or indirect subsidiaries of the Borrower.
     The Borrower and the Obligors are engaged in related businesses, and
therefore each Obligor will derive substantial direct and indirect benefit from
the making of the extensions of credit to the Borrower under the Credit
Agreement.
     The Loans are necessary and convenient to the conduct, promotion and
attainment of the business of the Borrower and each Obligor.
Exhibit D
Form of Guaranty Agreement

 



--------------------------------------------------------------------------------



 



     It is a condition precedent to the obligation of the Lenders to make their
respective extensions of credit to the Borrower under the Credit Agreement that
each Obligor shall have executed and delivered this Guaranty to the
Administrative Agent for the ratable benefit of the Lenders in order to amend
and restate the Existing Guaranty.
     Now, therefore, in consideration of the premises herein and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, each Obligor hereby agrees with the Administrative Agent, for the
ratable benefit of the Lenders, as follows:
SECTION 1
DEFINITIONS
     Section 1.01 Defined Terms. Unless otherwise defined herein, each term
defined in the Credit Agreement and used herein shall have the meaning given to
it in the Credit Agreement.
     “Assumption Agreement” means an Assumption Agreement substantially in the
form attached hereto as Schedule 2.
     “Borrower’s Obligations” means the collective reference to all obligations
of the Borrower and its Subsidiaries under the Guaranteed Documents, including,
without limitation, the unpaid principal of and interest on the Loans and the LC
Exposure and all other obligations and liabilities of the Borrower (including,
without limitation, interest accruing at the then applicable rate provided in
the Credit Agreement after the maturity of the Loans and LC Exposure and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) to the Administrative Agent or any Lender,
whether absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, the
Guaranteed Documents, whether on account of principal, interest, reimbursement
obligations, payments in respect of an early termination date, reasonable fees,
indemnities, reasonable costs, reasonable expenses or otherwise (including,
without limitation, all reasonable fees and disbursements of counsel to the
Administrative Agent or any Lender that are required to be paid by the Borrower
pursuant to the terms of any Guaranteed Documents).
     “Guaranteed Creditor” means the collective reference to the Administrative
Agent, the Lenders and the Affiliates of Lenders that are parties to Lender
Hedging Agreements or Treasury Management Agreements.
     “Guaranteed Document” means the collective reference to this Guaranty, the
Credit Agreement, any Note, the other Loan Documents, any other document made,
delivered or given in connection with any of the foregoing, Lender Hedging
Agreements and any Treasury Management Agreement.
     The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Guaranty shall refer to this Guaranty as a whole and not to
any particular provision of this Guaranty, and section and paragraph references
are to this Guaranty unless otherwise specified.
Exhibit D -2-
Form of Guaranty Agreement

 



--------------------------------------------------------------------------------



 



     The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
SECTION 2
GUARANTY
     Section 2.01 Guaranty.
          (a) Subject to the provisions of Section 2.01(b), each Obligor hereby,
jointly and severally, unconditionally and irrevocably, guarantees to each
Guaranteed Creditor and their respective successors, indorsees, transferees and
assigns, the prompt and complete payment and performance by the Borrower or its
Subsidiaries when due (whether at the stated maturity, by acceleration or
otherwise) of the Borrower’s Obligations.
          (b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Obligor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Obligor under applicable federal and state laws relating to the
insolvency of debtors.
          (c) Each Obligor further agrees to pay any and all expenses
(including, without limitation, all reasonable fees and disbursements of
counsel) which may be paid or incurred by any Guaranteed Creditor in enforcing,
or obtaining advice of counsel in respect of, any rights with respect to, or
collecting, any or all of the Borrower’s Obligations and/or enforcing any rights
with respect to, or collecting against, an Obligor under this Guaranty. This
Guaranty shall remain in full force and effect until the Borrower’s Obligations
are paid in full (or, in the case of any LC Exposure, cash collateralized in
accordance with Section 2.05(j) of the Credit Agreement) and the total
Commitments are terminated, or until a release of this Guaranty is made pursuant
to Section 2.08, notwithstanding that from time to time prior thereto no amounts
may be outstanding under the Credit Agreement.
          (d) Each Obligor agrees that the Borrower’s Obligations may at any
time and from time to time exceed the amount of the liability of such Obligor
hereunder without impairing this Guaranty or affecting the rights and remedies
of any Guaranteed Creditor hereunder.
          (e) No payment or payments made by the Borrower, any Obligor, any
other guarantor or any other Person or received or collected by a Guaranteed
Creditor from the Borrower, an Obligor, any other guarantor or any other Person
by virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Borrower’s Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of any Obligor hereunder which shall,
notwithstanding any such payment or payments (other than payments made by the
Borrower or an Obligor in respect of the Borrower’s Obligations or payments
received or collected from an Obligor in respect of the Borrower’s Obligations),
remain liable for the Borrower’s Obligations up to the maximum liability of any
Obligor hereunder until the Borrower’s Obligations are paid in full (or, in the
case of any LC Exposure, cash collateralized in accordance with Section 2.05(j)
of the Credit Agreement) and the total Commitments are terminated.
Exhibit D -3-
Form of Guaranty Agreement

 



--------------------------------------------------------------------------------



 



          (f) Each Obligor agrees that whenever, at any time, or from time to
time, it shall make any payment to any Guaranteed Creditor on account of its
liability hereunder, it will notify the Administrative Agent in writing that
such payment is made under this Guaranty for such purpose.
     Section 2.02 Right of Set-off. During the continuance of any Event of
Default, each Obligor hereby irrevocably authorizes each Lender at any time and
from time to time without prior notice to such Obligor, any such notice being
expressly waived by each Obligor, to set-off and appropriate and apply any and
all deposits (general or special, time or demand, provisional or final, but
excluding deposits held by such Obligor as a fiduciary for others), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender to or for the credit or the
account of such Obligor, or any part thereof in such amounts as such Lender may
elect, against and on account of the obligations and liabilities of such Obligor
to such Lender hereunder and claims of every nature and description of such
Lender against such Obligor, in any currency, whether arising hereunder, under
the Credit Agreement, any Note, any Loan Documents or otherwise, as such Lender
may elect, whether or not the Administrative Agent or any Lender has made any
demand for payment and although such obligations, liabilities and claims may be
contingent or unmatured. Such Lender shall notify the relevant Obligor and the
Administrative Agent promptly of any such set-off and the application made by
such Lender, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of each Lender under this
subsection are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which the Administrative Agent or such
Lender may have.
     Section 2.03 No Subrogation. Notwithstanding any payment or payments made
by an Obligor hereunder or any set-off or application of funds of an Obligor by
any Lender, an Obligor shall not be entitled to be subrogated to any of the
rights of the Administrative Agent or any Lender against the Borrower or any
collateral security or guarantee or right of offset held by any Lender for the
payment of the Borrower’s Obligations until all amounts owing to the Guaranteed
Creditor by the Borrower or its Subsidiaries on account of the Borrower’s
Obligations are paid in full (or, in the case of any LC Exposure, cash
collateralized in accordance with Section 2.05(j) of the Credit Agreement) and
the total Commitments are terminated, nor shall an Obligor seek or be entitled
to seek any contribution or reimbursement from the Borrower in respect of
payments made by an Obligor hereunder until all amounts owing to the Guaranteed
Creditor by the Borrower or its Subsidiaries on account of the Borrower’s
Obligations are paid in full (or, in the case of any LC Exposure, cash
collateralized in accordance with Section 2.05(j) of the Credit Agreement) and
the total Commitments are terminated. If any amount shall be paid to an Obligor
on account of such subrogation rights at any time when all of the Borrower’s
Obligations shall not have been paid in full (or, in the case of any LC
Exposure, cash collateralized in accordance with Section 2.05(j) of the Credit
Agreement), such amount shall be held by such Obligor in trust for the
Administrative Agent and the Lenders, segregated from other funds of such
Obligor, and shall, forthwith upon receipt by such Obligor, be turned over to
the Administrative Agent in the exact form received by such Obligor (duly
indorsed by such Obligor to the Administrative Agent, if required), to be
applied against the Borrower’s Obligations, whether matured or unmatured, in
such order as the Administrative Agent may determine.
Exhibit D -4-
Form of Guaranty Agreement

 



--------------------------------------------------------------------------------



 



     Section 2.04 Amendments, etc. with respect to the Borrower’s Obligations;
Waiver of Rights. Each Obligor shall remain obligated hereunder notwithstanding
that, without any reservation of rights against any Obligor and without notice
to or further assent by any Obligor: (a) any demand for payment of any of the
Borrower’s Obligations made by any Guaranteed Creditor may be rescinded by such
party and any of the Borrower’s Obligations continued; (b) the Borrower’s
Obligations, or the liability of any other party upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
any Guaranteed Creditor; (c) the Credit Agreement, the Notes and the other Loan
Documents and any other documents executed and delivered in connection therewith
may be amended, modified, supplemented or terminated, in whole or in part, as
the Administrative Agent may deem advisable from time to time; and (d) any
collateral security, guarantee or right of offset at any time held by any
Guaranteed Creditor for the payment of the Borrower’s Obligations may be sold,
exchanged, waived, surrendered or released. No Guaranteed Creditor shall have
any obligation to protect, secure, perfect or insure any Lien at any time held
by it as security for the Borrower’s Obligations or for this Guaranty or any
property subject thereto. When making any demand hereunder against an Obligor,
the Administrative Agent or any Lender may, but shall be under no obligation to,
make a similar demand on the Borrower, and any failure by such Guaranteed
Creditor to make any such demand or to collect any payments from the Borrower or
any release of the Borrower shall not relieve an Obligor in respect of which a
demand or collection is not made, and shall not impair or affect the rights and
remedies, express or implied, or as a matter of law, of any Guaranteed Creditor
against an Obligor. For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.
     Section 2.05 Guaranty Absolute and Unconditional. Each Obligor waives any
and all notice of the creation, renewal, extension or accrual of any of the
Borrower’s Obligations and notice of or proof of reliance by any Guaranteed
Creditor upon this Guaranty or acceptance of this Guaranty. The Borrower’s
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon this Guaranty. All dealings between the Borrower and any Obligor, on the
one hand, and any Guaranteed Creditor, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon this
Guaranty. Each Obligor waives diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon the Borrower with respect
to the Borrower’s Obligations. Each Obligor understands and agrees that this
Guaranty shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity, regularity or
enforceability of any Guaranteed Document, any of the Borrower’s Obligations or
any other collateral security therefor or guarantee or right of offset with
respect thereto at any time or from time to time held by any Guaranteed
Creditor, (b) any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
the Borrower against any Guaranteed Creditor, or (c) any other circumstance
whatsoever (with or without notice to or knowledge of the Borrower or any
Obligor) which constitutes, or might be construed to constitute, an equitable or
legal discharge of the Borrower for the Borrower’s Obligations, or of any
Obligor under this Guaranty, in bankruptcy or in any other instance. When
pursuing its rights and remedies hereunder against any Obligor, each Guaranteed
Creditor may, but shall be under no obligation to, pursue such rights and
remedies as it may have against the Borrower or
Exhibit D -5-
Form of Guaranty Agreement

 



--------------------------------------------------------------------------------



 



any other Person or against any collateral security or guarantee for the
Borrower’s Obligations or any right of offset with respect thereto, and any
failure by any Guaranteed Creditor to pursue such other rights or remedies or to
collect any payments from the Borrower or any such other Person or to realize
upon any such collateral security or guarantee or to exercise any such right of
offset, or any release of the Borrower or any such other Person or any such
collateral security, guarantee or right of offset, shall not relieve any Obligor
of any liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of any
Guaranteed Creditor against any Obligor. This Guaranty shall remain in full
force and effect and be binding in accordance with and to the extent of its
terms upon each Obligor and the successors and assigns thereof, and shall inure
to the benefit of each Guaranteed Creditor, and their respective successors,
indorsees, transferees and assigns, until all the Borrower’s Obligations and the
obligations of each Obligor under this Guaranty shall have been satisfied by
payment in full in cash (or, in the case of any LC Exposure, cash collateralized
in accordance with Section 2.05(j) of the Credit Agreement) and the total
Commitments shall be terminated.
     Section 2.06 Reinstatement. This Guaranty shall continue to be effective,
or be reinstated, as the case may be, if at any time payment, or any part
thereof, of any of the Borrower’s Obligations is rescinded or must otherwise be
restored or returned by the Administrative Agent or any Lender upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Obligor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Obligor or any substantial part of its property, or otherwise,
all as though such payments had not been made.
     Section 2.07 Payments. Each Obligor hereby guarantees that payments
hereunder will be paid to the Administrative Agent, for the ratable benefit of
the Lenders, without set-off, deduction or counterclaim, in dollars, in
immediately available funds, at the offices of the Administrative Agent
specified in Section 10.01 of the Credit Agreement.
     Section 2.08 Release. Upon the earlier of (i) the Investment Grade Rating
Date and (ii) the termination of the total Commitments and the irrevocable and
indefeasible payment of the Borrower’s Obligations (or, in the case of any LC
Exposure, cash collateralized in accordance with Section 2.05(j) of the Credit
Agreement), the Administrative Agent, on behalf of the Guaranteed Creditor,
shall execute a release of the Obligors from any further obligations under this
Guaranty or with regard to the Borrower’s Obligations.
SECTION 3
REPRESENTATIONS AND WARRANTIES
     Section 3.01 Representations and Warranties. Each Obligor hereby represents
and warrants that the representations and warranties set forth in Article III of
the Credit Agreement as they relate to such Obligor or to the other Loan
Documents to which such Obligor is a party, each of which is hereby incorporated
herein by reference, are true and correct, and each Guaranteed Creditor shall be
entitled to rely on each of them as if they were fully set forth herein,
provided that each reference in each such representation and warranty to the
Borrower’s knowledge shall, for the purposes of this Section 3, be deemed to be
a reference to such Obligor’s knowledge.
Exhibit D -6-
Form of Guaranty Agreement

 



--------------------------------------------------------------------------------



 



     Each Obligor agrees that the foregoing representations and warranties shall
be deemed to have been made by such Obligor on the date of (a) each Loan or
(b) the issuance of any Letter of Credit under the Credit Agreement (except to
the extent that such representations and warranties are expressly made only as
of an earlier date, in which case such representations and warranties shall have
been true and correct on and as of such earlier date).
SECTION 4
COVENANTS
     Section 4.01 [Intentionally Omitted].
SECTION 5
MISCELLANEOUS
     Section 5.01 Authority of Administrative Agent. Each Obligor acknowledges
that the rights and responsibilities of the Administrative Agent under this
Guaranty with respect to any action taken by the Administrative Agent or the
exercise or non-exercise by the Administrative Agent of any option, right,
request, judgment or other right or remedy provided for herein or resulting or
arising out of this Guaranty shall, as between the Administrative Agent and the
Lenders, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and any Obligor, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Lenders with full and valid
authority so to act or refrain from acting in the manner set forth in Article IX
of the Credit Agreement, and the Obligors shall not be under any obligation, or
entitlement, to make any inquiry respecting such authority.
     Section 5.02 Notices. All notices and other communications provided for
herein shall be given in the manner and subject to the terms of Section 10.01 of
the Credit Agreement; provided that any such notice, request or demand to or
upon an Obligor shall be addressed to such Obligor at its notice address set
forth on Schedule 1.
     Section 5.03 Counterparts. This Guaranty may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.
     Section 5.04 Severability. Any provision of this Guaranty which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
     Section 5.05 Integration. This Guaranty represents the agreement of each
Obligor with respect to the subject matter hereof and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not reflected herein.
Exhibit D -7-
Form of Guaranty Agreement

 



--------------------------------------------------------------------------------



 



     Section 5.06 Amendments in Writing; No Waiver; Cumulative Remedies.
          (a) None of the terms or provisions of this Guaranty may be waived,
amended, supplemented or otherwise modified except by a written instrument
executed by each Obligor and the Administrative Agent in accordance with
Section 10.02 of the Credit Agreement.
          (b) No Guaranteed Creditor shall by any act (except by a written
instrument pursuant to Section 5.06(a) hereof), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default or in any breach of any of the
terms and conditions hereof. No failure to exercise and no delay in exercising,
on the part of any Guaranteed Creditor, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. A waiver by any Guaranteed Creditor of any right or remedy hereunder
on any one occasion shall not be construed as a bar to any right or remedy which
such Guaranteed Creditor would otherwise have on any future occasion.
          (c) The rights and remedies herein provided are cumulative and not
exclusive of any other rights, remedies, powers and privileges provided by law.
     Section 5.07 Loan Documents. Each Obligor agrees that this Guaranty shall
constitute a “Loan Document” under the Credit Agreement.
     Section 5.08 Section Headings. The section headings used in this Guaranty
are for convenience of reference only and are not to affect the construction
hereof or be taken into consideration in the interpretation hereof.
     Section 5.09 Successors and Assigns. This Guaranty shall be binding upon
the successors and assigns of each Obligor and shall inure to the benefit of the
Administrative Agent and the Lenders and their successors and assigns.
     Section 5.10 GOVERNING LAW. THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.

    Section 5.11 Submission to Jurisdiction.

          (a) Each Obligor hereby irrevocably and unconditionally submits for
itself and its property, to the nonexclusive jurisdiction of the courts of the
Supreme Court of the State of New York, sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from either thereof, in any action or proceeding arising out of
or relating to this Guaranty, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State court or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced
Exhibit D -8-
Form of Guaranty Agreement

 



--------------------------------------------------------------------------------



 



in other jurisdictions by suit on the judgment or in any other manner provided
by law. Nothing in this Guaranty shall affect any right that any Guaranteed
Creditor or any of the other agents may otherwise have to bring any action or
proceeding relating to this Guaranty against any Obligor or its properties in
the courts of any jurisdiction.
          (b) Each party to this Guaranty irrevocably consents to service of
process in the manner provided for notices in Section 10.01 of the Credit
Agreement. Nothing in this Guaranty will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

    Section 5.12 Acknowledgments. Each Obligor hereby acknowledges that:

          (a) it has been advised by counsel in the negotiation, execution and
delivery of this Guaranty and the other Loan Documents;
          (b) no Guaranteed Creditor has any fiduciary relationship with or duty
to such Obligor arising out of or in connection with this Agreement or any of
the other Guaranteed Documents, and the relationship between the Guaranteed
Creditor, on one hand, and such Obligor, on the other hand, in connection
herewith or therewith is solely that of guarantor and creditor; and
          (c) no joint venture is created hereby or by the other Guaranteed
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Guaranteed Creditor or among the Borrower and the Guaranteed Creditor.
     Section 5.13 WAIVERS OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     Section 5.14 Additional Obligors. Each Subsidiary of the Borrower that is
required to become a party to this Guaranty pursuant to Section 4.06 of the
Credit Agreement shall become an Obligor for all purposes of this Guaranty upon
execution and delivery by such Subsidiary of an Assumption Agreement and shall
thereafter have the same rights, benefits and obligations as an Obligor party
hereto on the date hereof.
     Section 5.15 Amendment and Restatement. Each of the undersigned Obligors
are obligors under the Existing Guaranty, or are otherwise obligated with
respect to the outstanding Indebtedness and obligations under the Original
Credit Agreement, as of the date hereof. Each
Exhibit D -9-
Form of Guaranty Agreement

 



--------------------------------------------------------------------------------



 



undersigned Obligor hereby acknowledges, represents, warrants and agrees that
this Guaranty and the obligations hereunder amend, restate, renew and extend
(and do not novate or extinguish) any and all obligations and Indebtedness of
such undersigned Obligor under the Existing Guaranty, and the terms and
provisions hereof supersede the terms and provisions thereof.
[Remainder of page intentionally left blank; signature pages follow]
Exhibit D -10-
Form of Guaranty Agreement

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty to be
duly executed and delivered by its duly authorized officer as of the day and
year first above written.

          OBLIGORS: ANADARKO GATHERING COMPANY LLC
ANADARKO WATTENBERG COMPANY, LLC
KERR-MCGEE GATHERING LLC
MIGC LLC
PINNACLE GAS TREATING LLC
WESTERN GAS WYOMING, L.L.C.
      By:   WGR Operating, LP, as sole member             By:   Western Gas
Operating, LLC,
its general partner             By:           Name:           Title:          
WESTERN GAS OPERATING, LLC
      By:           Name:           Title:           WESTERN GAS PARTNERS
FINANCE
CORPORATION
      By:           Name:           Title:           WGR OPERATING, LP
      By:   Western Gas Operating, LLC,
its general partner             By:           Name:           Title:        

Exhibit D -11-
Form of Guaranty Agreement

 



--------------------------------------------------------------------------------



 



Acknowledged and Agreed to as
of the date hereof by:

          ADMINISTRATIVE AGENT: WELLS FARGO BANK, NATIONAL
ASSOCIATION
      By:           Name:           Title:        

Exhibit D -12-
Form of Guaranty Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
ADDRESS FOR NOTICES
For each of the Obligors named herein:
1201 Lake Robbins Drive
The Woodlands, TX 77380
Attn: Senior Vice President and CFO
Facsimile: (832) 636-0278
Exhibit D Schedule 1
Form of Guaranty Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 2

ASSUMPTION AGREEMENT
     ASSUMPTION AGREEMENT, dated as of [       ], 20[ ], made by [       ], a [
      ] (the “Additional Obligor”), in favor of WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent (in such capacity, the “Administrative
Agent”) for the Guaranteed Creditor (used herein as defined in the Guaranty
Agreement referred to below). All capitalized terms not defined herein shall
have the meaning ascribed to them in the Credit Agreement referred to below.
W I T N E S S E T H:
     WHEREAS, Western Gas Partners, LP, a Delaware limited partnership (the
“Borrower”), the Administrative Agent, and certain financial institutions as
agents and lenders have entered into that certain Amended and Restated Revolving
Credit Agreement, dated as of March 24, 2011 (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”);
     WHEREAS, in connection with the Credit Agreement, the Borrower and certain
of its Affiliates (other than the Additional Obligor) have entered into a
Guaranty, dated as of March 24, 2011 (as amended, restated, supplemented or
otherwise modified from time to time, the “Guaranty Agreement”) in favor of the
Administrative Agent for the benefit of the Guaranteed Creditor;
     WHEREAS, the Credit Agreement requires the Additional Obligor to become a
party to the Guaranty Agreement; and
     WHEREAS, the Additional Obligor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guaranty Agreement;
     NOW, THEREFORE, IT IS AGREED:
Exhibit D Schedule 2 -1-
Form of Guaranty Agreement

 



--------------------------------------------------------------------------------



 



     1. Guaranty Agreement. By executing and delivering this Assumption
Agreement, the Additional Obligor, as provided in Section 5.14 of the Guaranty
Agreement, hereby becomes a party to the Guaranty Agreement as an Obligor
thereunder with the same force and effect as if originally named therein as an
Obligor and, without limiting the generality of the foregoing, hereby expressly
assumes all obligations and liabilities of an Obligor thereunder. The Additional
Obligor hereby represents and warrants that each of the representations and
warranties contained in Section 3 of the Guaranty Agreement is true and correct
as to such Person on and as the date hereof (after giving effect to this
Assumption Agreement) as if made on and as of such date.
     2. Governing Law. This Assumption Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.
     IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to
be duly executed and delivered as of the date first above written.

            [ADDITIONAL OBLIGOR]
      By:           Name:           Title:        

Exhibit D Schedule 2 -2-
Form of Guaranty Agreement

 